 



Exhibit 10.29

Certain confidential information in this document, marked by brackets, has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



RESTRUCTURING AGREEMENT

dated as of
September 28, 2004
among
ARADIGM CORPORATION
NOVO NORDISK A/S
and
NOVO NORDISK DELIVERY TECHNOLOGIES, INC.
 



--------------------------------------------------------------------------------



 





TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

 ARTICLE 1 DEFINITIONS
 SECTION 1.01.
   Definitions     1  
 SECTION 1.02.
   Other Definitional And Interpretative Provisions     5  
 SECTION 1.03.
   Knowledge Of Aradigm     6      ARTICLE 2 PRE-CLOSING ACTIVITIES: CLOSING;
THE TRANSACTIONS; POST-CLOSING ACTIVITIES
 SECTION 2.01.
   Pre-closing Activities     6  
 SECTION 2.02.
   Closing     6  
 SECTION 2.03.
   Effect of Closing     6  
 SECTION 2.04.
   Post-closing Activities     6      ARTICLE 3 REPRESENTATIONS AND WARRANTIES
OF ARADIGM
 SECTION 3.01.
   Corporate Existence and Power     7  
 SECTION 3.02.
   Corporate Authorization     7  
 SECTION 3.03.
   Governmental Authorization     7  
 SECTION 3.04.
   Noncontravention     7  
 SECTION 3.05.
   Required and Other Consents     7  
 SECTION 3.06.
   Absence of Certain Changes     8  
 SECTION 3.07.
   No Undisclosed Material Liabilities     8  
 SECTION 3.08.
   Material Contracts     8  
 SECTION 3.09.
   Litigation     9  
 SECTION 3.10.
   Compliance with Laws and Court Orders     9  
 SECTION 3.11.
   Properties     9  
 SECTION 3.12.
   Title to the Transferred Assets     10  
 SECTION 3.13.
   Intellectual Property     10  
 SECTION 3.14.
   Insurance Coverage     11  
 SECTION 3.15.
   Licenses and Permits     11  
 SECTION 3.16.
   Inventories and Supplies     12  
 SECTION 3.17.
   Documents     12  
 SECTION 3.18.
   Finders’ Fees     12  
 SECTION 3.19.
   Employees     12  
 SECTION 3.20.
   Environmental Compliance     12  
 SECTION 3.21.
   Representations     13  
 SECTION 3.22.
   Compliance With Existing Agreements     13  



--------------------------------------------------------------------------------



 

              Page

--------------------------------------------------------------------------------

   ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF NOVO NORDISK
 SECTION 4.01.
   Corporate Existence and Power     13  
 SECTION 4.02.
   Corporate Authorization     13  
 SECTION 4.03.
   Governmental Authorization     13  
 SECTION 4.04.
   Noncontravention     13  
 SECTION 4.05.
   Litigation     14  
 SECTION 4.06.
   Finders’ Fees     14  
 SECTION 4.07.
   Information     14  
 SECTION 4.08
   Compliance with Existing Agreements     14      ARTICLE 5 COVENANTS OF
ARADIGM
 SECTION 5.01.
   Conduct of the Development Program     14  
 SECTION 5.02.
   Access to Information     14  
 SECTION 5.03.
   Notices of Certain Events     15  
 SECTION 5.04.
   Shareholder Votes     15      ARTICLE 6 COVENANTS OF NOVO NORDISK
 SECTION 6.01.
   Access     15  
 SECTION 6.02.
   Information     16      ARTICLE 7 COVENANTS OF THE PARTIES
 SECTION 7.01.
   Best Efforts; Further Assurances     16  
 SECTION 7.02.
   Certain Filings     16  
 SECTION 7.03.
   Public Announcements     16  
 SECTION 7.04.
   Confidentiality     16  
 SECTION 7.05.
   Warn Act     17  
 SECTION 7.06.
   Nonsolicitation     17  
 SECTION 7.07.
   Compliance with Existing Agreements     17      ARTICLE 8 EMPLOYEE BENEFITS
 SECTION 8.01.
   Employment Offers     18  
 SECTION 8.02.
   Employee Benefits Definitions     18  
 SECTION 8.03.
   Employee Benefits Representations     18  
 SECTION 8.04.
   Employee Benefits Covenants     19  
 SECTION 8.05.
   No Third Party Beneficiaries     20      ARTICLE 9 CONDITIONS TO CLOSING
 SECTION 9.01.
   Conditions to Obligations of the Parties     20  
 SECTION 9.02.
   Conditions to Obligations of Novo Nordisk and Novo Nordisk Delivery
Technologies, Inc.      20  
 SECTION 9.03.
   Conditions to Obligation of Aradigm     21  



--------------------------------------------------------------------------------



 

              Page

--------------------------------------------------------------------------------

   ARTICLE 10 SURVIVAL; INDEMNIFICATION
 SECTION 10.01.
   Survival     22  
 SECTION 10.02.
   Indemnification     22  
 SECTION 10.03.
   Procedures     22      ARTICLE 11 TERMINATION
 SECTION 11.01.
   Grounds for Termination     23  
 SECTION 11.02.
   Effect of Termination     23      ARTICLE 12 MISCELLANEOUS
 SECTION 12.01.
   Notices     23  
 SECTION 12.02.
   Amendments and Waivers     24  
 SECTION 12.03.
   Expenses     24  
 SECTION 12.04.
   Successors and Assigns     24  
 SECTION 12.05.
   Governing Law     24  
 SECTION 12.06.
   Jurisdiction     24  
 SECTION 12.07.
   Waiver of Jury Trial     25  
 SECTION 12.08.
   Counterparts; Third Party Beneficiaries; Effectiveness     25  
 SECTION 12.09.
   Entire Agreement     25  
 SECTION 12.10.
   Bulk Sales Laws     25  
 SECTION 12.11.
   Severability     25  
 SECTION 12.12.
   Specific Performance     25  
 Exhibit A
   Amended and Restated License Agreement     A-1  
 Exhibit B
   Asset Purchase Agreement     B-1  
 Exhibit C
   Sublease Agreement     C-1  
 Exhibit D
   Contract Manufacturing Agreement     D-1  
 Exhibit E
   Quality Agreement     E-1  
 Exhibit F
   Amended and Restated Stock Purchase Agreement     F-1  
 Exhibit G
   Transition Services Agreement     G-1  
 Exhibit H
   Assignment Agreements     H-1  
 Appendix A
   Press Release        
 Appendix B
   Form of Cooley Godward Opinion        





--------------------------------------------------------------------------------



 



RESTRUCTURING AGREEMENT

      AGREEMENT dated as of September 28, 2004 by and among Aradigm Corporation,
a corporation duly organized and existing under the law of the State of
California (“Aradigm”), Novo Nordisk A/S, a company duly organized and existing
under the law of Denmark (“Novo Nordisk”) and Novo Nordisk Delivery
Technologies, Inc., a corporation duly organized and existing under the law of
the State of Delaware (“Novo Nordisk Delivery Technologies, Inc.”). Capitalized
terms used herein and not otherwise defined shall have the respective meanings
assigned to them in Article 1.

WITNESSETH:

      WHEREAS, Aradigm and Novo Nordisk desire to restructure their existing
arrangements regarding, among other things, the development and
commercialization of the Development Program (as such term is defined in the
Amended and Restated License Agreement) as set forth in this Agreement; and

      WHEREAS, it is intended that the foregoing shall be effected on the terms
and subject to the applicable conditions contained herein and in the other
Transaction Agreements.

      NOW, THEREFORE, in consideration of the premises set forth above and for
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:



ARTICLE 1

DEFINITIONS



      SECTION 1.01.     Definitions. (a) The following terms, as used herein,
shall have the following meanings:

      “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such other Person. For the purposes hereof “control” shall mean the power to
direct or cause the direction of the management and the policies of any Person,
whether through the ownership of a majority of the outstanding voting securities
of such Person, by contract or otherwise.

      “Amended and Restated License Agreement” shall mean the Amended and
Restated License Agreement, to be entered into as of the Closing, by and between
Aradigm and Novo Nordisk, in the form attached hereto as Exhibit A.

      “Amended and Restated Stock Purchase Agreement” shall mean the Amended and
Restated Stock Purchase Agreement, to be entered into as of the Closing, by and
between Aradigm, Novo Nordisk and Novo Nordisk Pharmaceuticals, Inc., in the
form attached hereto as Exhibit F.

      “Aradigm Balance Sheet” shall mean the unaudited balance sheet of Aradigm
as of June 30, 2004.

      “Aradigm Balance Sheet Date” shall mean June 30, 2004.

      “Aradigm Employee Stock Purchase Plan” shall mean the employee stock
purchase plan of Aradigm as in effect immediately prior to the date hereof.

      “Aradigm Intellectual Property Rights” shall mean the Aradigm Patent
Rights, the Aradigm Selected Pulmonary Delivery Patent Rights and the Aradigm
Know-How, as each is defined in the Amended and Restated License Agreement.

      “Aradigm Material Adverse Effect” shall mean (i) an effect on the
condition (financial or otherwise), business, assets, results of operations or
prospects of Aradigm, which impairs, or is reasonably likely to impair, the
ability of Aradigm to perform in any material respect any of its obligations
under the Transaction Agreements or (ii) a material adverse effect on the
business opportunity represented by the Development Program.

1



--------------------------------------------------------------------------------



 



      “Asset Purchase Agreement” shall mean the Asset Purchase Agreement, to be
entered into as of the Closing, by and between Aradigm and Novo Nordisk Delivery
Technologies, Inc., in the form attached hereto as Exhibit B.

      “Assignment Agreements” shall mean the Assignment Agreements, to be
entered into as of the Closing, by and among Aradigm, Novo Nordisk Delivery
Technologies, Inc. and the other parties thereto, in the forms attached hereto
as Exhibit H.

      “Authorization” shall mean any waiver, amendment, consent, approval,
license, franchise, permit (including construction permits), certificate,
exemption, variance or authorization of, expiration or termination of any
waiting period requirement (including pursuant to the HSR Act) or other action
by, or notice, filing, registration, qualification, declaration or designation
with, any Person (including any Governmental Authority).

      “Business Day” shall mean a day, other than Saturday, Sunday or other day
on which commercial banks in New York, New York or Copenhagen, Denmark are
authorized or required by law to close.

      “CERCLA” shall mean the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, and any rules or regulations promulgated
thereunder.

      “Competition Law” shall mean the European Commission Merger Regulation,
Sherman Act, the Clayton Act, the HSR Act, the Federal Trade Commission Act and
all other Laws that are designed or intended to prohibit, restrict or regulate
(a) mergers, acquisitions or other business combinations or (b) actions having
the purpose or effect of monopolization or restraint of trade or lessening of
competition.

      “Contract Manufacturing Agreement” shall mean the Contract Manufacturing
Agreement, to be entered into as of Closing, by and between Aradigm, Novo
Nordisk and Novo Nordisk Delivery Technologies, Inc., in the form attached
hereto as Exhibit D.

      “Co-Existence Agreement” shall mean the Co-Existence Agreement dated as of
June 23, 2003 by and between Aradigm and Novo Nordisk.

      “Development and License Agreement” shall mean the Development and License
Agreement dated as of June 2, 1998, as amended, by and between Aradigm and Novo
Nordisk.

      “Development Program” shall have the meaning set forth in the Amended and
Restated License Agreement.

      “Development Program Employee” shall mean any employee of Aradigm listed
on Schedule 1 to the Letter Agreement.

      “Employee Transition Plan” shall have the meaning set forth in the Letter
Agreement.

      “Environmental Laws” shall mean any federal, state, local or foreign law
(including common law), treaty, judicial decision, regulation, rule, judgment,
order, decree, injunction, permit or governmental restriction or any agreement
with any Governmental Authority or other third party, whether now or hereafter
in effect, relating to the environment, human health and safety or to
pollutants, contaminants, wastes or chemicals or any toxic, radioactive,
ignitable, corrosive, reactive or otherwise hazardous substances, wastes or
materials.

      “Environmental Liabilities” shall mean any and all liabilities arising in
connection with or in any way relating to Aradigm (or any predecessor of Aradigm
or any prior owner of all or part of its business and assets), any property now
or previously owned, leased or operated by Aradigm, the Development Program (as
currently or previously conducted), the Transferred Assets or any activities or
operations occurring or conducted at the Real Property (including offsite
disposal), whether accrued, contingent, absolute, determined, determinable or
otherwise, which (i) arise under or relate to any Environmental Law and
(ii) relate to actions occurring or conditions existing on or prior to the
Closing Date (including any matter disclosed or required to be disclosed in
Schedule 3.20).

2



--------------------------------------------------------------------------------



 



      “Environmental Permits” shall mean all permits, licenses, franchises,
certificates, approvals and other similar authorizations of governmental
authorities relating to or required by Environmental Laws and affecting, or
relating in any way to, the Development Program, the Real Property and the
Transferred Assets.

      “Estimated Purchase Price” shall mean the sum of the book values of the
equipment set forth in Part I of Annex 1 to Exhibit A to the Asset Purchase
Agreement as reflected on the accounting books and records of Aradigm in
accordance with GAAP as of the date hereof that would be included in the
Purchased Assets if the Closing were to occur on the date hereof.

      “Excluded Assets” shall have the meaning set forth in the Asset Purchase
Agreement.

      “Excluded Liabilities” shall have the meaning set forth in the Asset
Purchase Agreement.

      “GAAP” shall mean generally accepted accounting principles in the United
States.

      “Governmental Authority” shall mean any supranational, national, state,
municipal or local government, political subdivision or other governmental
department, court, commission, board, bureau, agency, instrumentality, or other
authority thereof, or any quasi-governmental or private body exercising any
regulatory, taxing, importing or other governmental or quasi-governmental
authority, whether domestic or foreign, or any official of any of the foregoing.

      “Hazardous Substances” shall mean any pollutant, contaminant, waste or
chemical or any toxic, radioactive, ignitable corrosive, reactive or otherwise
hazardous substance, waste or material or any substance, waste or material
having any constituent elements displaying any of the foregoing characteristics
including petroleum, its derivatives, by-products and other hydrocarbons, and
any substance, waste or material regulated under any Environmental Law.

      “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

      “Intellectual Property Rights” shall mean (i) national and multinational
statutory invention registrations, patents and patent applications (including
all reissues, divisions, continuations, continuations-in-part, extensions and
reexaminations thereof) registered or applied for in the United States and/or
all other nations throughout the world, all improvements to the inventions
disclosed in each such registration, patent or patent application,
(ii) copyrights (whether or not registered) and registrations and applications
for registration thereof in the United States and/or all other nations
throughout the world, including all derivative works, moral rights, renewals,
extensions, reversions or restorations associated with such copyrights, now or
hereafter provided by law, regardless of the medium of fixation or means of
expression, and (iii) trade secrets and know-how (including manufacturing and
production processes, firmware, data and techniques and research and development
information).

      “Joint Steering Committee” shall have the meaning set forth in the
Development and License Agreement.

      “Judgment” shall mean any judicial decision, judgment, writ, order,
injunction, stipulation, award or decree of any court, judge, justice or
magistrate, including any bankruptcy court or judge or the arbitrator in any
binding arbitration, and any order of or by any Governmental Authority.

      “Law” shall mean any foreign or domestic law, statute, code, ordinance,
rule, regulation, treaty, Judgment or principles of common law or equity
(including negligence and strict liability) enacted, entered, promulgated or
applied by a Governmental Authority.

      “Letter Agreement” shall mean the letter agreement entered into as of the
date hereof by and among Aradigm, Novo Nordisk and Novo Nordisk Delivery
Technologies, Inc.

      “Lien” shall mean, with respect to any property or asset, any mortgage,
lien, pledge, charge, security interest, encumbrance or other adverse claim of
any kind in respect of such property or asset. For the purposes of this
Agreement and the other Transaction Agreements, a Person shall be deemed to own
subject to a Lien any property or asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such property or
asset.

3



--------------------------------------------------------------------------------



 



      “Manufacturing and Supply Agreement” shall mean the Manufacturing and
Supply Agreement dated as of October 22, 2001 by and between Aradigm and Novo
Nordisk.

      “1933 Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

      “1934 Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

      “Patent Cooperation Agreement” shall mean the Patent Cooperation Agreement
dated as of October 22, 2001 by and between Aradigm and Novo Nordisk.

      “Person” shall mean an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

      “Purchased Assets” shall have the meaning set forth in the Asset Purchase
Agreement.

      “Purchase Price” shall have the meaning set forth in the Asset Purchase
Agreement.

      “Quality Agreement” shall mean the Quality Agreement, to be entered into
as of the Closing, by and between Aradigm and Novo Nordisk Delivery
Technologies, Inc., in the form attached hereto as Exhibit E.

      “Required Shareholder Approvals” shall mean the approval of the
Transactions (i) in accordance with the law of the State of California and the
certificate of incorporation, bylaws and certificate of designation of Aradigm
by (A) the common shareholders and the preferred shareholders of Aradigm, voting
together as a class and (B) the preferred shareholders of Aradigm, voting
separately as a class and (ii) by a majority of the votes cast by proxy or in
person by the common shareholders and the preferred shareholders of Aradigm,
voting together as a class, at the special shareholders’ meeting of Aradigm at
which the vote described in (i)(A) above will be held, without counting votes
cast by Novo Nordisk Pharmaceuticals, Inc. and Novo Nordisk.

      “Signing Date” shall mean the day and year first above written.

      “Stock Purchase Agreement” shall mean the Stock Purchase Agreement dated
as of October 22, 2001 by and between Novo Nordisk Pharmaceuticals, Inc. and
Aradigm.

      “Sublease Agreement” shall mean the Sublease Agreement, to be entered into
as of the Closing, by and among Aradigm and Novo Nordisk Delivery Technologies,
Inc., in the form attached hereto as Exhibit C.

      “Transactions” shall mean the transactions contemplated by the Transaction
Agreements.

      “Transaction Agreements” shall mean the Amended and Restated License
Agreement, the Asset Purchase Agreement, the Sublease Agreement, the Contract
Manufacturing Agreement, the Quality Agreement, the Amended and Restated Stock
Purchase Agreement, the Letter Agreement, the Transition Services Agreement and
the Assignment Agreements.

      “Transferred Assets” shall mean the Purchased Assets, but excluding the
Excluded Assets.

      “Transition Services Agreement” shall mean the Transition Services
Agreement, to be entered into as of the Closing, by and between Aradigm and Novo
Nordisk Delivery Technologies, Inc., in the form attached hereto as Exhibit G.

4



--------------------------------------------------------------------------------



 



      (b) Each of the following terms is defined in the Section set forth
opposite such term:

          Term Section

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Approved Leave of Absence
    8.01  
Aradigm
    Recitals  
Aradigm Proxy Statement
    5.04  
Building 1 Landlord
    9.02 (h)
Building 1 Lease
    9.02 (h)
Closing
    2.02  
Closing Date
    2.02  
Code
    8.02  
Confidential Information
    7.04  
Damages
    10.02  
Development Program Employee Plans
    8.03  
ERISA
    8.02  
ERISA Affiliate
    8.02  
Indemnified Party
    10.03  
Indemnifying Party
    10.03  
Multiemployer Plan
    8.03  
Novo Nordisk
    Recitals  
Novo Nordisk Delivery Technologies, Inc. 
    Recitals  
Other Consents
    3.05  
Permits
    3.15  
Permitted Liens
    3.11  
Real Property
    3.11  
Representatives
    7.04  
Required Consents
    3.05  
Transferred Development Program Employees
    8.01  
WARN Act
    7.05  
Warranty Breach
    10.02  



      SECTION 1.02.     Other Definitional And Interpretative Provisions. The
words “hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Appendices, Articles, Sections, Exhibits and Schedules are
to Appendices, Articles, Sections, Exhibits and Schedules of this Agreement
unless otherwise specified. All Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof. References to
any Person include the successors and permitted assigns of that Person.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively.

5



--------------------------------------------------------------------------------



 





      SECTION 1.03.     Knowledge Of Aradigm. References in this Agreement or in
any of the other Transaction Agreements to the “knowledge” or “best knowledge”
or any similar expression of Aradigm shall be the actual knowledge, after due
and diligent inquiry, of the individuals listed on Schedule 1.03.



ARTICLE 2

PRE-CLOSING ACTIVITIES: CLOSING; THE TRANSACTIONS;

POST-CLOSING ACTIVITIES


      SECTION 2.01.     Pre-closing Activities.

      (a) Aradigm, Novo Nordisk and Novo Nordisk Delivery Technologies, Inc.
agree that, prior to the Closing Date, they will discuss, in good faith, and
subject to applicable Competition Laws, the transfer of applicable know-how and
the provision of other assistance by Aradigm to Novo Nordisk and its Affiliates
for the conduct of the Development Program.

      (b) Part I of Annex 1 to Exhibit A to the Asset Purchase Agreement
contains the list of equipment, the location thereof, the book value thereof as
reflected on the accounting books and records of Aradigm in accordance with GAAP
as of the date hereof that would be included in the Purchased Assets if the
Closing were to occur on the date hereof, and the Estimated Purchase Price. The
Parties agree to update such list periodically (but not less than monthly)
during the period from the date hereof until Closing to reflect (i) the addition
of equipment purchased by Aradigm for use in the Development Program with the
prior written approval of Novo Nordisk, (ii) downward adjustments that may be
required under GAAP, including normal depreciation and amortization, to
correctly state the book value of such equipment on the accounting books and
records of Aradigm as of the date that is three (3) Business Days prior to the
Closing Date and (iii) changes otherwise agreed by the Parties. The final
version of Annex 1 to Exhibit A to the Asset Purchase Agreement shall be
completed by the Parties no later than three (3) Business Days prior to the
Closing Date, and shall be used to determine the Purchase Price.

      (c) Aradigm shall provide notice to Novo Nordisk Delivery Technologies,
Inc. no later than two (2) Business Days prior to the Closing Date regarding the
account with a U.S. bank to which Novo Nordisk Delivery Technologies, Inc. shall
deliver the Purchase Price on the Closing Date.



      SECTION 2.02.     Closing. (a) The closing (the “Closing”) of the
Transactions shall take place at the offices of Aradigm, as soon as possible,
but in no event later than five (5) Business Days, following the satisfaction or
waiver (and notice thereof to the parties) of the conditions precedent set forth
in Article 9 below (other than conditions that by their nature are to be
satisfied at the Closing and will in fact be satisfied at the Closing), or such
other date as the parties shall agree. At the Closing, the transactions
described in Section 2.02(b) below shall be deemed to occur simultaneously. The
date on which the Closing occurs is referred to as the “Closing Date”.

      (b) At the Closing, the parties shall execute all of the Transaction
Agreements to which such entities are parties that were not previously executed
and, to the extent contemplated therein, consummate the Transactions.



      SECTION 2.03.     Effect of closing. Effective as of the Closing Date, the
Manufacturing and Supply Agreement and the Patent Cooperation Agreement shall
terminate and be of no further force and effect.



      SECTION 2.04.     Post-closing Activities.

      (a) After the Closing, Aradigm agrees that it will cooperate with and
allow Novo Nordisk Delivery Technologies, Inc. reasonable access to any of its
personnel who have knowledge of the Development Program such that Novo Nordisk
Delivery Technologies, Inc. may, to its reasonable satisfaction, become informed
as to the operation, transition and specifications of the Development Program
and the Purchased Assets.

      (b) At any time after the Closing, each Party may (upon reasonable prior
written notice to the other Party) request the ability to copy and/or certify
documents that are in the possession of the other Party and that, in the case of
a request by Novo Nordisk or Novo Nordisk Delivery Technologies, Inc., relate to
the

6



--------------------------------------------------------------------------------



 



Development Program and other AERx development activities, and in the case of a
request by Aradigm, relate to its prior conduct of the Development Program or
other AERx development activities. Upon receipt of any such notice, the Party
possessing such documents shall, subject to applicable Competition Laws and/or
confidentiality obligations to third parties, provide the requesting Party with
reasonable access to such documents, and the Party making such request shall
bear all costs of such copying and/or certification.

      (c) Novo Nordisk Delivery Technologies, Inc. agrees to reimburse Aradigm
for fifty percent (50%) of the replacement cost to Aradigm of purchasing the
equipment listed on Schedule 2.04(c).



ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF ARADIGM

      Aradigm represents and warrants to Novo Nordisk and Novo Nordisk Delivery
Technologies, Inc. as of the date hereof and as of the Closing Date that:



      SECTION 3.01.     Corporate Existence and Power. Aradigm is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of California and has all corporate powers and all governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted. Aradigm has heretofore delivered to Novo Nordisk true
and complete copies of the certificate of incorporation and bylaws of Aradigm as
currently in effect.



      SECTION 3.02.     Corporate Authorization. The execution, delivery and
performance by Aradigm of the Transaction Agreements and the consummation of the
Transactions are within Aradigm’s corporate powers and, except for the Required
Shareholder Approvals, have been duly authorized by all necessary corporate
action on the part of Aradigm. This Agreement constitutes, and when executed
each other Transaction Agreement will constitute, a valid and binding agreement
of Aradigm enforceable against Aradigm in accordance with its terms, except as
the same may be limited by applicable bankruptcy, insolvency, moratorium or
similar laws of general application relating to or affecting creditors’ rights
or by general principles of equity.



      SECTION 3.03.     Governmental Authorization. The execution, delivery and
performance by Aradigm of the Transaction Agreements and the consummation of the
Transactions require no action by or in respect of, or filing with, any
Governmental Authority other than (i) compliance with any applicable
requirements of any Competition Law; (ii) compliance with applicable
requirements of Environmental Laws; and (iii) compliance with any applicable
requirements of the 1933 Act, the 1934 Act and any other applicable securities
laws, whether U.S., state or foreign.



      SECTION 3.04.     Noncontravention. The execution, delivery and
performance by Aradigm of the Transaction Agreements and the consummation of the
Transactions do not and will not (i) violate the certificate of incorporation,
bylaws or certificate of designation of Aradigm, (ii) assuming compliance with
the matters referred to in Section 3.03, violate any applicable Law,
(iii) assuming the obtaining of all Required Consents (as defined below) and
Other Consents (as defined below), constitute a default under or give rise to
any right of termination, cancellation or acceleration of any right or
obligation, or to a loss of any benefit relating to the Development Program to
which Aradigm is entitled under any provision of any agreement or other
instrument binding upon Aradigm or by which any of the Transferred Assets is or
may be bound or (iv) result in the creation or imposition of any Lien on the
Real Property or any Transferred Asset, other than Permitted Liens (as defined
below).



      SECTION 3.05.     Required and Other Consents. (a) Schedule 3.05(a) sets
forth each agreement, contract or other instrument binding upon Aradigm or any
Permit (as defined below) (including any Environmental Permit) requiring a
consent or other action by any Person as a result of the execution, delivery and
performance by Aradigm of the Transaction Agreements, except such consents or
actions as would not, individually or in the aggregate, have an Aradigm Material
Adverse Effect if not received or taken by the Closing Date (the “Required
Consents”).

7



--------------------------------------------------------------------------------



 



      (b) Schedule 3.05(b) sets forth each other consent or action by any Person
(the “Other Consents”) under such agreements, contracts or other instruments or
such Permits that is necessary with respect to the execution, delivery and
performance by Aradigm of the Transaction Agreements.



      SECTION 3.06.     Absence of Certain Changes. Since the Aradigm Balance
Sheet Date, the Development Program has been conducted in the ordinary course
consistent with past practices and there has not been:



        (a) any event, occurrence, development or state of circumstances or
facts which, individually or in the aggregate, has had or is reasonably likely
to have an Aradigm Material Adverse Effect;           (b) any incurrence,
assumption or guarantee by Aradigm of any indebtedness for borrowed money with
respect to the Development Program;           (c) any creation or other
incurrence of any Lien on the Real Property or any Transferred Asset other than
in the ordinary course of business consistent with past practices;          
(d) any damage, destruction or other casualty loss (whether or not covered by
insurance) affecting the Development Program, the Real Property or any
Transferred Asset which, individually or in the aggregate, has had or is
reasonably likely to have an Aradigm Material Adverse Effect;           (e) any
transaction or commitment made, or any contract or agreement entered into, by
Aradigm relating to the Development Program, the Real Property or any
Transferred Asset (including the acquisition or disposition of any assets) or
any relinquishment by Aradigm of any contract or other right, in either case,
material to the Development Program, other than (i) transactions and commitments
in the ordinary course of business consistent with past practices and (ii) the
Transactions;           (f) any change in any method of accounting or accounting
practice by Aradigm with respect to the Development Program except for any such
change after the date hereof required by reason of a concurrent change in GAAP;
          (g) any (i) employment, deferred compensation, severance, retirement
or other similar agreement entered into with any Development Program Employee
(or any amendment to any such existing agreement), (ii) grant of any severance
or termination pay to any Development Program Employee or (iii) change in
compensation or other benefits payable to any Development Program Employee
pursuant to any severance or retirement plans or policies thereof;          
(h) any labor dispute, other than routine individual grievances, or any activity
or proceeding by a labor union or representative thereof to organize any
Development Program Employees, which Development Program Employees were not
subject to a collective bargaining agreement at the Aradigm Balance Sheet Date,
or any lockouts, strikes, slowdowns, work stoppages or threats thereof by or
with respect to Development Program Employees; or           (i) any capital
expenditure, or commitment for a capital expenditure, for additions or
improvements to the Real Property or any of the Transferred Assets, that has not
been in accordance with planned capital spending for the Development Program or
otherwise approved in writing by Novo Nordisk.



      SECTION 3.07.     No Undisclosed Material Liabilities. There are no
liabilities of Aradigm of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, other than:



        (a) liabilities provided for in the Aradigm Balance Sheet or disclosed
in the notes thereto;           (b) liabilities incurred in the ordinary course
of business since the Aradigm Balance Sheet Date; and           (c) other
undisclosed liabilities which, individually or in the aggregate, are not
material.



      SECTION 3.08.     Material Contracts. (a) Except for the Transaction
Agreements, the Development and License Agreement, the Patent Cooperation
Agreement, the Stock Purchase Agreement, the Manufacturing

8



--------------------------------------------------------------------------------



 



and Supply Agreement and the Co-Existence Agreement, and the Contracts disclosed
in Schedule 3.08, with respect to the Development Program, Aradigm is not a
party to or bound by:



        (i) any lease (whether of real or personal property);           (ii) any
agreement for the sale or purchase of materials, supplies, goods, services,
equipment or other assets providing for either (A) annual payments by Aradigm of
$10,000 or more or (B) aggregate payments by Aradigm of $50,000 or more;    
      (iii) any partnership, joint venture or other similar agreement or
arrangement;           (iv) any agreement relating to the acquisition or
disposition of any business (whether by merger, sale of stock, sale of assets or
otherwise);           (v) any agreement relating to indebtedness for borrowed
money or the deferred purchase price of property (in either case, whether
incurred, assumed, guaranteed or secured by any asset);           (vi) any
option, license, franchise or similar agreement;           (vii) any agency,
dealer, sales representative, marketing or other similar agreement;          
(viii) any agreement that limits the freedom of Aradigm to compete in any line
of business, with any Person or in any area within the Field (as defined in the
Development and License Agreement) or to own, operate, sell, transfer, pledge or
otherwise dispose of or encumber any Transferred Asset or which would so limit
the freedom of Novo Nordisk Delivery Technologies, Inc. after the Closing Date;
          (ix) any agreement with or for the benefit of any Affiliate of
Aradigm; or           (x) any other agreement, commitment, arrangement or plan
not made in the ordinary course of business that is material to the Development
Program.

      (b) Each Contract disclosed in any Schedule or required to be disclosed
pursuant to this Section is a valid and binding agreement of Aradigm and is in
full force and effect, and neither Aradigm nor, to the knowledge of Aradigm, any
other party thereto is in default or breach in any material respect under the
terms of any such Contract, and, to the knowledge of Aradigm, no event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute any event of default thereunder. True and complete copies of each
such Contract that is listed in Part II of Annex 1 to Exhibit A to the Asset
Purchase Agreement have been delivered to Novo Nordisk.



      SECTION 3.09.     Litigation. There is no action, suit, investigation or
proceeding pending against Aradigm, the Development Program, the Real Property
or any Transferred Asset before any court or arbitrator or before or by any
Governmental Authority or, to the knowledge of Aradigm, any basis therefor or
threat thereof, which, individually or in the aggregate, could reasonably be
expected to have an Aradigm Material Adverse Effect or which in any manner
challenges or seeks to prevent, enjoin, alter or materially delay the
Transactions.



      SECTION 3.10.     Compliance with Laws and Court Orders. Aradigm is not in
violation of, has not since June 2, 1998 violated, and to the knowledge of
Aradigm is not under investigation with respect to and has not been threatened
to be charged with or given notice of any violation of, any Law or Authorization
applicable to the Real Property, the Transferred Assets or the conduct of the
Development Program.



      SECTION 3.11.     Properties. (a) Schedule 3.11(a) correctly describes all
leasehold interests in real property to be subleased pursuant to the Sublease
Agreement to Novo Nordisk Delivery Technologies, Inc. and assigned to Novo
Nordisk Delivery Technologies, Inc. pursuant to the Assignment Agreements
(collectively, the “Real Property”), which Aradigm leases, any title insurance
policies and surveys with respect thereto in the possession of Aradigm, and any
Liens thereon, specifying the name of the lessor, the lease term and basic
annual rent.

      (b) Schedule 3.11(b) correctly describes all personal property included in
the Transferred Assets, including machinery, equipment (including computer
hardware, computer software and other computer parts

9



--------------------------------------------------------------------------------



 



and accessories), furniture, spare and replacement parts, and other tangible
property, which Aradigm owns, leases or subleases, and any Liens thereon,
specifying in the case of leases or subleases, the name of the lessor or
sublessor, the lease term and basic annual rent.

      (c) Aradigm has good and marketable, indefeasible, fee simple title to,
or, in the case of the Real Property or leased personal property, has valid
leasehold interests in, the Transferred Assets and the Real Property. No Real
Property or Transferred Asset is subject to any Lien, except:



        (i) Liens disclosed on the Aradigm Balance Sheet;           (ii) Liens
for taxes not yet due or being contested in good faith (and for which adequate
accruals or reserves have been established on the Aradigm Balance Sheet); or    
      (iii) Liens which do not materially detract from the value of such
Transferred Asset, or do not materially interfere with any present or intended
use of such Transferred Asset or the Real Property (clauses (i) - (iii) of this
Section 3.11(c) are, collectively, the “Permitted Liens”).

      (d) There are no developments affecting the Real Property or any of the
Transferred Assets pending or, to the knowledge of Aradigm threatened, which
might materially detract from the value or materially interfere with any present
or intended use by Novo Nordisk Delivery Technologies, Inc. of such Real
Property or Transferred Assets.

      (e) All leases of Real Property or personal property are in good standing
and are valid, binding and enforceable in accordance with their respective terms
and there does not exist under any such lease any default or any event which
with notice or lapse of time or both would constitute a default.

      (f) To the knowledge of Aradigm, the plants, buildings and structures
included in the Real Property and the Transferred Assets currently have access
to (1) public roads or valid easements over private streets or private property
for such ingress to and egress from all such plants, buildings and structures
and (2) water supply, storm and sanitary sewer facilities, telephone, gas and
electrical connections, fire protection, drainage and other public utilities, in
each case as is necessary for the conduct of the Development Program as it has
heretofore been conducted and as planned to be conducted by Novo Nordisk
Delivery Technologies, Inc. None of the structures on the Real Property
encroaches upon real property of another Person, and no structure of any other
Person substantially encroaches upon any Real Property.

      (g) To the knowledge of Aradigm, the Real Property, and its continued use,
occupancy and operation as currently used, occupied and operated, does not
constitute a nonconforming use under any applicable building, zoning,
subdivision and other land use and similar laws, regulations and ordinances.



      SECTION 3.12.     Title to the Transferred Assets. Upon consummation of
the Transactions, Novo Nordisk Delivery Technologies, Inc. will have acquired
good and marketable title in and to, or a valid leasehold interest in, each of
the Transferred Assets, free and clear of all Liens, except for Permitted Liens.



      SECTION 3.13.     Intellectual Property. (a) Schedule 3.13(a)(i) contains
a true and complete list of the patents and patent rights included within the
Aradigm Patent Rights. Schedule 3.13(a)(ii) contains a true and complete list of
all agreements (whether written or otherwise, including license agreements,
research agreements, development agreements, distribution agreements, settlement
agreements, consent to use agreements and covenants not to sue) to which Aradigm
or any of its Affiliates is a party or otherwise bound, granting or restricting
any right to use, exploit or practice any Aradigm Intellectual Property Rights
in connection with the Development Program as currently conducted.

      (b) To the knowledge of Aradigm, the Aradigm Intellectual Property Rights
constitute all the Intellectual Property Rights necessary for the Development
Program as currently conducted (other than Intellectual Property Rights of Novo
Nordisk). Except as set forth in the Development and License Agreement and the
Patent Cooperation Agreement, Aradigm knows of no restrictions on the
disclosure, use, license, sublicense or transfer of the Aradigm Intellectual
Property Rights as contemplated by the Amended and Restated License Agreement.
The consummation of the Transactions will not alter, impair or extinguish

10



--------------------------------------------------------------------------------



 



any Aradigm Intellectual Property Rights, except with respect to those
Intellectual Property Rights licensed or sublicensed to Aradigm pursuant to
agreements or contracts listed on Schedule 3.05(b).

      (c) To the knowledge of Aradigm, neither Aradigm nor any of its Affiliates
has infringed, misappropriated or otherwise violated any Intellectual Property
Right of any third party. There is no claim, action, suit, investigation or
proceeding pending against, or, to the knowledge of Aradigm, threatened against
or affecting, the Development Program or any of the Transferred Assets (1) based
upon, or challenging or seeking to deny or restrict, the rights of Aradigm in
any of the Aradigm Intellectual Property Rights, (2) alleging that the use of
the Aradigm Intellectual Property Rights or any services provided, processes
used or products manufactured, used, imported or sold with respect to the
Development Program conflict with, misappropriate, infringe or otherwise violate
any Intellectual Property Right of any third party or (3) alleging that Aradigm
or any Affiliate of Aradigm infringed, misappropriated or otherwise violated any
Intellectual Property Right of any third party. Neither Aradigm nor any of its
Affiliates has received from any third party a written offer: (a) in which such
third party states that a license may be necessary to avoid infringement of such
third party’s patents or (b) for which Aradigm sought advice from an independent
outside patent counsel with respect to the question of infringement.

      (d) None of the Aradigm Intellectual Property Rights that is material to
the operation of the Development Program has been adjudged invalid or
unenforceable in whole or part, and, to the knowledge of Aradigm, all patents
that are part of such Aradigm Intellectual Property Rights are valid and
enforceable.

      (e) Aradigm holds all right, title and interest in and to all Aradigm
Intellectual Property Rights, free and clear of any Lien. In each case where a
patent or patent application or copyright registration or copyright application
included in the Aradigm Intellectual Property Rights is held by assignment, the
assignment has been duly recorded with the Governmental Authority from which the
patent or registration issued or before which the application or application for
registration is pending.

      (f) To the knowledge of Aradigm, no Person has infringed, misappropriated
or otherwise violated any Aradigm Intellectual Property Right. Aradigm has taken
reasonable steps in accordance with normal industry practice to maintain the
confidentiality of all confidential Intellectual Property Rights. None of the
Intellectual Property Rights that are material to the Development Program and
the value of which to the Development Program is contingent upon maintaining the
confidentiality thereof, has been disclosed other than to employees,
representatives and agents of Aradigm and its licensees, all of whom are bound
by written confidentiality agreements substantially in the form previously
disclosed to Novo Nordisk.

      (g) None of the patents and patent applications included in the Aradigm
Intellectual Property Rights that are material to the Development Program has
been the subject of an interference, protest, public use proceeding or third
party re-examination request.



      SECTION 3.14.     Insurance Coverage. Aradigm has furnished to Novo
Nordisk Delivery Technologies, Inc. a list of all insurance policies and
fidelity bonds relating to the Transferred Assets, the business and operations
of the Development Program and its officers and employees. There is no claim by
Aradigm pending under any of such policies or bonds as to which coverage has
been questioned, denied or disputed by the underwriters of such policies or
bonds or in respect of which such underwriters have reserved their rights. All
premiums payable under all such policies and bonds have been timely paid,
Aradigm has otherwise complied fully with the terms and conditions of all such
policies and bonds and such policies and bonds are in full force and effect.
Aradigm does not know of any threatened termination of coverage under any of
such policies or bonds. After the Closing Aradigm shall continue to have
coverage under such policies and bonds with respect to events occurring prior to
the Closing.



      SECTION 3.15.     Licenses and Permits. Schedule 3.15 correctly describes
each license (other than those listed on Schedule 3.13(a)), franchise, permit,
certificate, approval or other similar authorization affecting, or relating in
any way to, the Development Program (the “Permits”) together with the name of
the Governmental Authority issuing such Permit. Except as set forth on
Schedule 3.15, (i) the Permits are valid and in full force and effect,
(ii) Aradigm is not in default, and no condition exists that with notice or
lapse of time or both would constitute a default, under the Permits and
(iii) none of the Permits will, assuming the

11



--------------------------------------------------------------------------------



 



related Required Consents and Other Consents have been obtained prior to the
Closing Date, be terminated or impaired or become terminable, in whole or in
part, as a result of the Transactions. Upon consummation of the Transactions,
Novo Nordisk Delivery Technologies, Inc. will, assuming the related Required
Consents and Other Consents have been obtained prior to the Closing Date, have
all of the right, title and interest in all the Permits listed in subsection c
of Part II of Annex A 1 to Exhibit A to the Asset Purchase Agreement.


      SECTION 3.16.     Inventories and Supplies. Since the Aradigm Balance
Sheet Date, the inventories and supplies related to the Development Program have
been maintained in the ordinary course of business.



      SECTION 3.17.     Documents. None of the documents or information
delivered to the shareholders of Aradigm in connection with the Transactions,
including the Aradigm Proxy Statement (as defined below) (except for any
information contained therein that is provided in writing by Novo Nordisk
specifically for such purpose), contains or will contain, as applicable, any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained therein not misleading.



      SECTION 3.18.     Finders’ Fees. There is no investment banker, broker,
finder or other intermediary which has been retained by or is authorized to act
on behalf of Aradigm who might be entitled to any fee or commission from Novo
Nordisk or any of its Affiliates in connection with the Transactions.



      SECTION 3.19.     Employees. Schedule 1 to the Letter Agreement sets forth
a true and complete list of (i) the names, titles, annual salaries and other
compensation of all Development Program Employees to be offered employment by
Novo Nordisk Delivery Technologies, Inc. and (ii) the wage rates for
non-salaried Development Program Employees to be offered employment by Novo
Nordisk Delivery Technologies, Inc. (by classification). Other than as
separately communicated in writing to Novo Nordisk, none of such Development
Program Employees has indicated to Aradigm that he intends to resign or retire
as a result of the Transactions or otherwise within one year after the Closing
Date.



      SECTION 3.20.     Environmental Compliance. (a)



        (i) in connection with or relating to the Development Program, the Real
Property or the Transferred Assets, no notice, notification, demand, request for
information, citation, summons or order has been received, no complaint has been
filed, no penalty has been assessed and no investigation, action, claim, suit,
proceeding or review is pending or, to the knowledge of Aradigm, threatened by
any Governmental Authority or other Person with respect to any matters relating
to or arising out of any Environmental Law;           (ii) there are no
liabilities arising in connection with or in any way relating to the Transferred
Assets or the Development Program of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, arising under or
relating to any Environmental Law, and, to the knowledge of Aradigm, there are
no facts, events, conditions, situations or set of circumstances which could
reasonably be expected to result in or be the basis for any such liability;    
      (iii) to the knowledge of Aradigm, none of the Real Property or property
now or previously owned, leased or operated by Aradigm or any property to which
Hazardous Substances located on or resulting from the use of any Transferred
Asset have been transported or any property to which Aradigm has, directly or
indirectly, transported or arranged for the transportation of any Hazardous
Substances is listed or, to the knowledge of Aradigm, proposed for listing on
the National Priorities List promulgated pursuant to CERCLA, on CERCLIS (as
defined in CERCLA) or on any similar federal, state, local or foreign list of
sites requiring investigation or cleanup; and           (iv) Aradigm is in
compliance with all Environmental Laws and has been and is in compliance with
all Environmental Permits; such Environmental Permits are valid and in full
force and effect and assuming the related Required Consents and Other Consents
have been obtained prior to the Closing Date, are transferable and will not be
terminated or impaired or become terminable as a result of the Transactions.

      (b) There has been no environmental investigation, study, audit, test,
review or other analysis conducted which Aradigm has in its possession in
relation to any Transferred Asset or Real Property which has not been

12



--------------------------------------------------------------------------------



 



delivered to Novo Nordisk at least 10 Business Days prior to the date hereof;
provided that, as to any such investigation, study, audit, test, review or other
analysis of which Aradigm has knowledge, Aradigm shall use its best efforts to
obtain and provide to Novo Nordisk such investigation, study, audit, test,
review or other analysis.

      (c) None of the Transferred Assets is located in New Jersey or
Connecticut.

      (d) For purposes of this Section 3.20, the term “Aradigm” shall include
any entity which is, in whole or in part, a predecessor of Aradigm.



      SECTION 3.21.     Representations. The representations and warranties of
Aradigm contained in this Agreement, disregarding all qualifications and
exceptions contained therein relating to materiality or Aradigm Material Adverse
Effect, are true and correct with only such exceptions as would not in the
aggregate be reasonably likely to have an Aradigm Material Adverse Effect.



      SECTION 3.22.     Compliance With Existing Agreements. Aradigm is in
compliance in all material respects with the terms and conditions of the
Development and License Agreement (other than as such terms and conditions have
been modified by the Joint Steering Committee), the Patent Cooperation
Agreement, the Stock Purchase Agreement, the Manufacturing and Supply Agreement
and the Co-Existence Agreement.



ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF NOVO NORDISK

      Novo Nordisk and Novo Nordisk Delivery Technologies, Inc. jointly and
severally represent and warrant to Aradigm as of the date hereof and as of the
Closing Date that:



      SECTION 4.01.     Corporate Existence and Power. Each of Novo Nordisk and
Novo Nordisk Delivery Technologies, Inc. is a corporation duly incorporated,
validly existing and, in the case of Novo Nordisk Delivery Technologies, Inc.,
in good standing under the Laws of the State of Delaware, and each of Novo
Nordisk and Novo Nordisk Delivery Technologies, Inc. has all corporate powers
and all material governmental licenses, authorizations, permits, consents and
approvals required to carry on its business as now conducted.



      SECTION 4.02.     Corporate Authorization. The execution, delivery and
performance by each of Novo Nordisk and Novo Nordisk Delivery Technologies, Inc.
of the Transaction Agreements to which it is a party and the consummation of the
Transactions to which it is a party are within the corporate powers of each of
Novo Nordisk and Novo Nordisk Delivery Technologies, Inc. and have been duly
authorized by all necessary corporate action on the part of each of Novo Nordisk
and Novo Nordisk Delivery Technologies, Inc. This Agreement constitutes, and
when executed each other Transaction Agreement to which it is a party will
constitute, a valid and binding agreement of each of Novo Nordisk and Novo
Nordisk Delivery Technologies, Inc. enforceable against each of Novo Nordisk and
Novo Nordisk Delivery Technologies, Inc. in accordance with its terms, except as
the same may be limited by applicable bankruptcy, insolvency, moratorium or
similar laws of general application relating to or affecting creditors’ rights
or by general principles of equity.



      SECTION 4.03.     Governmental Authorization. The execution, delivery and
performance by each of Novo Nordisk and Novo Nordisk Delivery Technologies, Inc.
of the Transaction Agreements to which it is a party and the consummation of the
Transactions to which it is a party require no material action by or in respect
of, or material filing with, any Governmental Authority other than (i) in
compliance with any Competition Law and (ii) in compliance with any applicable
requirements of the 1933 Act, the 1934 Act and any other applicable securities
laws, whether federal, state or foreign.



      SECTION 4.04.     Noncontravention. The execution, delivery and
performance by each of Novo Nordisk and Novo Nordisk Delivery Technologies, Inc.
of the Transaction Agreements to which it is a party and the consummation of the
Transactions to which it is a party do not and will not (i) violate the charter
or bylaws of either of Novo Nordisk and Novo Nordisk Delivery Technologies, Inc.
or (ii) assuming compliance with the matters referred to in Section 4.03,
violate any applicable material Law.

13



--------------------------------------------------------------------------------



 





      SECTION 4.05.     Litigation. There is no action, suit, investigation or
proceeding pending against, or to the knowledge of Novo Nordisk, threatened
against or affecting, Novo Nordisk or Novo Nordisk Delivery Technologies, Inc.
before any court or arbitrator or before or by any Governmental Authority which
in any manner challenges or seeks to prevent, enjoin, alter or materially delay
the Transactions.



      SECTION 4.06.     Finders’ Fees. There is no investment banker, broker,
finder or other intermediary which has been retained by or is authorized to act
on behalf of Novo Nordisk or Novo Nordisk Delivery Technologies, Inc. who might
be entitled to any fee or commission from Aradigm or any of its Affiliates upon
consummation of the Transactions.



      SECTION 4.07.     Information. None of the information provided in writing
by Novo Nordisk to Aradigm to be included in the Aradigm Proxy Statement
contains or will contain, as applicable, any untrue statement of a material
fact, or omits to state a material fact necessary to make such information
misleading.



      SECTION 4.08.     Compliance with Existing Agreements. Each of Novo
Nordisk and its Affiliates is in compliance in all material respects with the
terms and conditions of the Development and License Agreement (other than as
such terms and conditions have been modified by the Joint Steering Committee),
the Patent Cooperation Agreement, the Stock Purchase Agreement, the
Manufacturing and Supply Agreement and the Co-Existence Agreement.



ARTICLE 5

COVENANTS OF ARADIGM

      Aradigm agrees that:



      SECTION 5.01.     Conduct of the Development Program. From the date hereof
until the Closing Date, Aradigm shall conduct the Development Program in
accordance with the Development and License Agreement in the ordinary course
consistent with past practices and shall use its best efforts to preserve intact
the business organizations and relationships with third parties relevant to the
Development Program and to keep available the services of the Development
Program Employees. Without limiting the generality of the foregoing, from the
date hereof until the Closing Date, Aradigm will not:



        (a) with respect to the Development Program acquire a material amount of
assets from, or enter into any license agreement with, any other Person;    
      (b) sell, lease, license or otherwise dispose of any Transferred Assets
except (i) pursuant to existing contracts or commitments and (ii) in the
ordinary course consistent with past practices;           (c) agree or commit to
do any of the foregoing; or           (d) (i) take or agree or commit to take
any action that would make any representation or warranty of Aradigm hereunder
inaccurate in any respect at, or as of any time prior to, the Closing Date or
(ii) knowingly omit or agree or commit to omit to take any action reasonably
necessary to prevent any such representation or warranty from being inaccurate
in any respect at any such time.



      SECTION 5.02.     Access to Information. (a) From the date hereof until
the Closing Date, Aradigm will (i) give Novo Nordisk, its counsel, financial
advisors, auditors and other authorized representatives full access to the
offices, properties, books and records of Aradigm relating to the Development
Program, (ii) furnish to Novo Nordisk, its counsel, financial advisors, auditors
and other authorized representatives such financial and operating data and other
information relating to the Development Program as such Persons may reasonably
request and (iii) instruct the employees and counsel of Aradigm to cooperate
with Novo Nordisk in its investigation of the Development Program; provided
that, any such access by Novo Nordisk, its counsel, financial advisors, auditors
and other authorized representatives shall not unreasonably interfere with the
conduct of Aradigm’s business (other than the Development Program). Novo Nordisk
will hold, and will use best efforts to cause its officers, directors,
employees, auditors, counsel, consultants, financial advisors and agents to
hold, in confidence, unless compelled to disclose by judicial or administrative
process or by other requirements of Law, all confidential documents and
information concerning Aradigm and the Development

14



--------------------------------------------------------------------------------



 



Program provided to it pursuant to this Section 5.02. No investigation by Novo
Nordisk or other information received by Novo Nordisk shall operate as a waiver
or otherwise affect any representation, warranty or agreement given or made by
Aradigm hereunder.

      (b) On and after the Closing Date, Aradigm will afford promptly to Novo
Nordisk and its agents reasonable access to its books of account, financial and
other records, information, employees and auditors to the extent necessary or
useful for Novo Nordisk in connection with any audit, investigation, dispute or
litigation or any other reasonable business purpose relating to the Development
Program; provided that, any such access by Novo Nordisk shall not unreasonably
interfere with the conduct of the business of Aradigm.



      SECTION 5.03.     Notices of Certain Events. Aradigm shall promptly notify
Novo Nordisk of:



        (a) any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the
Transactions;           (b) any notice or other communication from any
Governmental Authority in connection with the Transactions;           (c) any
actions, suits, claims, investigations or proceedings commenced or, to its
knowledge, threatened against, relating to or involving or otherwise affecting
Aradigm, the Development Program, the Real Property or the Transferred Assets
that, if pending on the date of this Agreement, would have been required to have
been disclosed pursuant to Section 3.09 or that relate to the consummation of
the Transactions; and           (d) the damage or destruction by fire or other
casualty of any Real Property or Transferred Asset or part thereof or in the
event that any Real Property or Transferred Asset or part thereof becomes the
subject of any proceeding or, to the knowledge of Aradigm, threatened proceeding
for the taking thereof or any part thereof or of any right relating thereto by
condemnation, eminent domain or other similar governmental action.



      SECTION 5.04.     Shareholder Votes. Aradigm shall cause the required
meetings of its common and preferred shareholders to be duly called and held as
soon as reasonably practicable for the purpose of approving the Transactions.
The board of directors of Aradigm shall, subject to their fiduciary duties under
applicable Law as advised by counsel, recommend adoption of the Transactions by
Aradigm’s common and preferred shareholders, voting together as a class, and by
Aradigm’s preferred shareholders, voting separately as a class. In connection
with such meeting (i) Aradigm will promptly prepare and file with the SEC, will
use its best efforts to have cleared by the SEC and will thereafter mail to its
common and preferred shareholders as promptly as practicable a proxy statement
and all other proxy materials for such meeting (the “Aradigm Proxy Statement”)
as may be required by applicable law; (ii) Aradigm will use its best efforts to
obtain the Required Shareholder Approvals; and (iii) Aradigm will otherwise
comply with all legal requirements applicable to such meetings. Aradigm will
provide Novo Nordisk with ten (10) Business Days to review and comment on the
information regarding the Transactions, Novo Nordisk and Novo Nordisk Delivery
Technologies, Inc. contained in the Aradigm Proxy Statement prior to any filing
thereof with the SEC and prior to the date on which such materials are first
published, sent or given to Aradigm’s common and preferred shareholders and
shall use its reasonable efforts to reflect any such comments in the Aradigm
Proxy Statement.



ARTICLE 6

COVENANTS OF NOVO NORDISK

      Each of Novo Nordisk and Novo Nordisk Delivery Technologies, Inc. jointly
and severally agrees that:



      SECTION 6.01.     Access. On and after the Closing Date, each of Novo
Nordisk and Novo Nordisk Delivery Technologies Inc. will afford promptly to
Aradigm and its agents reasonable access to its properties, books, records,
employees and auditors to the extent relating to or involved in the Development
Program and necessary to permit Aradigm to determine any matter relating to its
rights and obligations hereunder or to any

15



--------------------------------------------------------------------------------



 



period ending on or before the Closing Date; provided that, any such access by
Aradigm shall not unreasonably interfere with the conduct of the business of
Novo Nordisk and Novo Nordisk Delivery Technologies, Inc. during the period of
such access. Aradigm will hold, and will use its best efforts to cause its
officers, directors, employees, accountants, counsel, consultants, advisors and
agents to hold, in confidence, unless compelled to disclose by judicial or
administrative process or by other requirements of Law, all confidential
documents and information concerning Novo Nordisk, Novo Nordisk Delivery
Technologies, Inc. and the Development Program provided to it pursuant to this
Section 6.01. No investigation by Aradigm or other information received by
Aradigm shall operate as a waiver or otherwise affect any representation,
warranty or agreement given or made by Novo Nordisk or Novo Nordisk Delivery
Technologies, Inc. hereunder.


      SECTION 6.02.     Information. Each of Novo Nordisk and Novo Nordisk
Delivery Technologies, Inc. shall provide promptly all information reasonably
requested by Aradigm for inclusion in, or for use in preparing, the Aradigm
Proxy Statement.



ARTICLE 7

COVENANTS OF THE PARTIES

      The parties agree that:



      SECTION 7.01.     Best Efforts; Further Assurances. Subject to the terms
and conditions of this Agreement, each of the parties hereto will use their
respective best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or desirable under applicable Laws to
consummate the Transactions as soon as practicable. Each of the parties hereto
agrees to execute and deliver such other documents, certificates, agreements and
other writings and to take such other actions as may be necessary or desirable
in order to consummate or implement expeditiously the Transactions, including
without limitation to vest in Novo Nordisk Delivery Technologies, Inc. good and
marketable title or valid leasehold interests in the Transferred Assets. Each of
the parties hereto agrees to cooperate with the other parties hereto to identify
any documentation meeting the criteria set forth in subsection (e) of Part II of
Annex 1 to Exhibit A to the Asset Purchase Agreement, such that such
documentation forms part of the Transferred Assets.



      SECTION 7.02.     Certain Filings. The parties hereto shall cooperate with
one another (i) in determining whether any action by or in respect of, or filing
with, any Governmental Authority is required, or any Authorizations are required
to be obtained from parties to any material contracts, in connection with the
consummation of the Transactions and (ii) in taking such actions or making any
such filings, furnishing information required in connection therewith and
seeking timely to obtain any such Authorizations.



      SECTION 7.03.     Public Announcements. The parties hereto agree to
consult with each other before issuing any press release or making any public
statement with respect to the Transaction Agreements or the Transactions and,
except for any press releases and public statements the making of which may be
required by applicable Law or any listing agreement with any national securities
exchange, will not issue any such press release or make any such public
statement prior to such consultation; provided that, the parties hereto agree
that the press release set forth on Appendix A shall be released on the date
hereof and that Aradigm shall furnish such press release to the United States
Securities and Exchange Commission on Form 8-K.



      SECTION 7.04.     Confidentiality.

      (a) Each party agrees that it shall use, and that it shall cause any
Person to whom Confidential Information is disclosed pursuant to clause (i)
below to use, the Confidential Information only in connection with the
Transaction Agreements and not for any other purpose.

      (b) Each party further acknowledges and agrees that it shall not disclose
any Confidential Information to any Person, except that Confidential Information
may be disclosed:



        (i) to such party’s Representatives in the normal course of the
performance of their duties or to any financial institution providing credit to
such party,

16



--------------------------------------------------------------------------------



 





        (ii) to the extent required by applicable Law (including complying with
any oral or written questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process to which a
party is subject; provided that, such party shall give the other parties prompt
notice of such request(s), to the extent practicable, so that such other parties
may seek an appropriate protective order or similar relief (and the party shall
cooperate with such efforts by such other parties, and shall in any event make
only the minimum disclosure required by such Law)),           (iii) to the
extent disclosure thereof is or will be made to the shareholders of Aradigm in
the Aradigm Proxy Statement,           (iv) to any Governmental Authority in
order to obtain from such Governmental Authority any authorization required or
contemplated by this Agreement or any of the other Transaction Agreements as
long as such Governmental Authority is advised of the confidential nature of
such information, or           (v) as mutually agreed between the parties.

      (c) Nothing contained herein shall prevent the use (subject, to the extent
possible, to a protective order) of Confidential Information in connection with
the assertion or defense of any claim by or against any party.

      (d) For purposes of this Section 7.04, “Confidential Information” means
any information concerning this Agreement or the parties’ respective rights and
obligations hereunder; provided that, the term “Confidential Information” does
not include information that (i) is or becomes generally available to the public
other than as a result of a disclosure by a party or its partners, directors,
officers, employees, agents, counsel, investment advisers or representatives
(all such persons being collectively referred to as “Representatives”) in
violation of this Agreement or any of the Transaction Agreements, (ii) is or was
available to such party on a non-confidential basis (as demonstrated by the
written records of such party) prior to its disclosure to such party by the
other party or (iii) was or becomes available to such party on a
non-confidential basis from a source other than the other party, which source is
or was (at the time of receipt of the relevant information) not, to the best of
such party’s knowledge, bound by a confidentiality agreement with (or other
confidentiality obligation to) the other party or another Person.



      SECTION 7.05.     Warn Act. The parties agree to cooperate in good faith
to determine whether any notification may be required under the Worker
Adjustment and Retraining Notification Act (the “WARN Act”) and/or the Law of
the State of California as a result of the Transactions. Novo Nordisk will be
responsible for providing any notification that may be required under the WARN
Act with respect to any Development Program Employees. Aradigm will be
responsible for providing any notification that may be required under the WARN
Act with respect to any employees of Aradigm who are not Development Program
Employees.



      SECTION 7.06.     Nonsolicitation. Except as provided in the Letter
Agreement, Aradigm, Novo Nordisk, and Novo Nordisk Delivery Technologies, Inc.
each agree that for a period of three (3) full years after the Signing Date,
neither it nor any of its respective Affiliates shall solicit, directly or
indirectly, for employment, in the case of Aradigm, any Development Program
Employee that is hired by Novo Nordisk Delivery Technologies, Inc. in accordance
with this Agreement, and, in the case of Novo Nordisk and Novo Nordisk Delivery
Technologies, Inc., any other employee of Aradigm; provided that, nothing in
this Section 7.06 shall prohibit any Party from carrying out general
solicitation of employment in any newspaper, magazine, trade publication,
electronic medium or other media. The Parties acknowledge that irreparable harm
would result from any breach of this Section 7.06 and that there would be no
adequate remedy at law or in damages to compensate for any such breach. The
Parties agree that each Party shall be entitled to injunctive relief requiring
specific performance of this Section 7.06 by the other Party or any of its
Affiliates.



      SECTION 7.07.     Compliance with Existing Agreements. Novo Nordisk and
its Affiliates and Aradigm shall each comply in all material respects with the
terms and conditions of the Development and License Agreement, the Patent
Cooperation Agreement, the Stock Purchase Agreement, the Manufacturing and
Supply Agreement and the Co-Existence Agreement.

17



--------------------------------------------------------------------------------



 





ARTICLE 8

EMPLOYEE BENEFITS



      SECTION 8.01.     Employment Offers.

      (a) Novo Nordisk Delivery Technologies, Inc. will make offers of
employment to all active Development Program Employees with employment to
commence with Novo Nordisk Delivery Technologies, Inc. as of the Closing Date.
Development Program Employees who accept Novo Nordisk Delivery Technologies,
Inc.’s offer of employment and report to work as of the Closing Date shall be
“Transferred Development Program Employees.”

      (b) For purposes of this Agreement, any Development Program Employee who
is not actively at work on the Closing Date due to a short-term absence for
vacation, holiday, illness or injury of shorter duration than would satisfy the
eligibility requirements to receive benefits under Aradigm’s disability plans,
jury duty or bereavement leave, shall be deemed to be actively employed on the
Closing Date. With respect to any Development Program Employee who is on an
Approved Leave of Absence as of the Closing Date, Novo Nordisk Delivery
Technologies, Inc. shall make an offer of employment to such Development Program
Employee effective as of the date on which such Development Program Employee
presents himself or herself to Novo Nordisk Delivery Technologies, Inc. for
active employment following the Closing Date and within sixteen (16) weeks (or
such longer time period as is required under the applicable Laws of the State of
California) from the Closing Date to the same extent, if any, as Aradigm would
be required to reemploy such Development Program Employee in accordance within
applicable law. Employees on “Approved Leave of Absence” means Development
Program Employees absent from work on the Closing Date and unable to perform
their regular job duties under approved plans or policies of the employer or in
accordance with the Family Medical Leave Act or similar state statutes or
regulations or military leave under the Uniformed Services Employment and
Reemployment Rights Act.

      (c) For the avoidance of doubt, Aradigm will retain any and all
liabilities and obligations in respect of (i) Transferred Development Program
Employees relating to employee benefits, compensation or otherwise, existing,
accrued or resulting from actions or omissions on or prior to the Closing Date
and (ii) the Development Program Employee Plans (as defined below), regardless
of when the claim arises.

      (d) Novo Nordisk Delivery Technologies, Inc. or one of its Affiliates will
recognize all service of the Transferred Development Program Employees with
Aradigm or any of its Affiliates for purposes of eligibility to participate,
vesting, severance and vacation accrual in those employee benefit plans in which
the Transferred Development Program Employees are enrolled by Novo Nordisk
Delivery Technologies, Inc. or one of its Affiliates immediately after the
Closing.



      SECTION 8.02.     Employee Benefits Definitions. The following terms, as
used herein, have the following meanings:

      “Code” shall mean the Internal Revenue Code of 1986, as amended.

      “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

      “ERISA Affiliate” of any entity shall mean any other entity which,
together with such entity, would be treated as a single employer under
Section 414 of the Internal Revenue Code of 1986, as amended.



      SECTION 8.03.     Employee Benefits Representations. Aradigm hereby
represents and warrants to Novo Nordisk and Novo Nordisk Delivery Technologies,
Inc. that:



        (a) Schedule 8.03(a) contains a correct and complete list identifying
each “employee benefit plan,” as defined in Section 3(3) of ERISA, each
employment, severance or similar contract, plan, arrangement or policy and each
other plan or arrangement providing for compensation, bonuses, profit-sharing,
stock option or other stock-related rights or other forms of incentive or
deferred compensation, vacation benefits, insurance (including any self-insured
arrangements), health or medical benefits, employee assistance program,
disability or sick leave benefits, workers’ compensation, supplemental
unemployment benefits, severance benefits and post-employment or retirement
benefits (including compensation,

18



--------------------------------------------------------------------------------



 



  pension, health, medical or life insurance benefits) which is maintained,
administered or contributed to by Aradigm or any of its Affiliates and covers
any Development Program Employee or any former employee of the Development
Program. Copies of such plans (and, if applicable, related trust or funding
agreements or insurance policies) and all amendments thereto and written
interpretations thereof have been furnished or made available electronically to
Novo Nordisk Delivery Technologies, Inc. together with the most recent annual
report (Form 5500 including, if applicable, Schedule B thereto) and tax return
(Form 990) prepared in connection with any such plan or trust. Such plans are
referred to collectively herein as the “Development Program Employee Plans.”
Aradigm has provided Novo Nordisk Delivery Technologies, Inc. with, or has
caused to be provided to Novo Nordisk Delivery Technologies, Inc., complete
actuarial data (including age, salary, service and related data) as of the most
recent practicable date for Aradigm employees currently expected to be offered
positions as Development Program Employees.           (b) None of Aradigm, any
of its ERISA Affiliates or any predecessor thereof sponsors, maintains or
contributes to, or has in the past sponsored, maintained or contributed to, any
Employee Plan subject to Title IV of ERISA.           (c) None of Aradigm, any
ERISA Affiliate of Aradigm or any predecessor thereof contributes to, or has in
the past contributed to, any multiemployer plan, as defined in Section 3(37) of
ERISA (a “Multiemployer Plan”).           (d) Each Development Program Employee
Plan that is intended to be qualified under Section 40 1(a) of the Code has
received a favorable determination letter, or has pending or has time remaining
in which to file, an application for such determination or opinion letter from
the Internal Revenue Service, and Aradigm is not aware of any reason why any
such determination or opinion letter should be revoked or not be reissued.
Aradigm has made available to Novo Nordisk Delivery Technologies, Inc. copies of
the most recent Internal Revenue Service determination or opinion letter with
respect to each such Development Program Employee Plan. Each Development Program
Employee Plan has been maintained in material compliance with its terms and with
the requirements prescribed by any and all statutes, orders, rules and
regulations, including ERISA and the Code, which are applicable to such
Development Program Employee Plan. No material events have occurred with respect
to any Development Program Employee Plan that could result in payment or
assessment by or against the Development Program, Novo Nordisk Delivery
Technologies, Inc. or any of its Affiliates of any material excise taxes under
Sections 4972, 4975, 4976, 4977, 4979, 4980B, 4980D, 4980E or 5000 of the Code.
          (e) There is no current or projected liability in respect of
post-employment or post-retirement health or medical or life insurance benefits
for any Development Program Employees or any retired or former employees of the
Development Program, except as required to avoid excise tax under Section 4980B
of the Code.           (f) There is no contract, plan or arrangement covering
any employee or former employee of the Development Program that, individually or
collectively, could give rise to the payment of any amount that would not be
deductible pursuant to the terms of Sections 280G or 162(m) of the Code. No
Development Program Employee will become entitled to any bonus, retirement,
severance, job security or similar benefit, or the enhancement of any such
benefit, as a result of the transactions contemplated hereby.          
(g) There is no action, suit, investigation, audit or proceeding pending against
or involving or, to the knowledge of Aradigm, threatened against or involving,
any Development Program Employee Plan before any Governmental Authority.



      SECTION 8.04.     Employee Benefits Covenants. From the date hereof until
the Closing Date:



        (a) Except as permitted under the retention program separately
communicated by Aradigm to Novo Nordisk and Novo Nordisk Delivery Technologies,
Inc., Aradigm shall not (i) issue, deliver or sell to the Development Program
Employees, or authorize the issuance, delivery or sale to the Development
Program Employees of, any shares of its capital stock of any class or any
securities convertible into or

19



--------------------------------------------------------------------------------



 



  exercisable for, or any rights, warrants or options to acquire, any such
capital stock or any such convertible securities, other than the issuance of any
shares of Aradigm common stock (A) upon the exercise of Aradigm’s stock options
that are outstanding on the date of this Agreement in accordance with the
present terms of those options or (B) pursuant to the Aradigm Employee Stock
Purchase Plan, as the same exists on the date of this Agreement; or (ii) amend
any term of any outstanding security of Aradigm held by any Development Program
Employees, unless such amendment applies to all similar securities of Aradigm
that are outstanding.           (b) Except as permitted under the retention
program separately communicated by Aradigm to Novo Nordisk and Novo Nordisk
Delivery Technologies, Inc. or in the ordinary course of business (consistent
with past practice), Aradigm shall not (i) increase the amount of compensation
of any Development Program Employee or, except as required by an existing
agreement disclosed to Novo Nordisk or as required by Law, make any increase in
any employee benefits, (ii) grant any severance or termination pay to any
Development Program Employee, (iii) enter into or amend any employment,
severance or change of control contract or arrangement with any Development
Program Employee, (iv) adopt any additional employee benefit plan, (v) amend in
any material respect any Development Program Employee Plan, or (vi) terminate
any related group of Development Program Employees (in one (1) or a series of
related terminations).



      SECTION 8.05.     No Third Party Beneficiaries. No provision of this
Agreement shall create any third party beneficiary or other rights in any
employee or former employee (including any beneficiary or dependent thereof) of
Aradigm or of any of its subsidiaries in respect of continued employment (or
resumed employment) with either Novo Nordisk Delivery Technologies, Inc. or any
of its Affiliates, and no provision of this Agreement shall create any such
rights in any such persons in respect of any benefits that may be provided,
directly or indirectly, under any Development Program Employee Plan or any plan
or arrangement which may be established by Novo Nordisk Delivery Technologies,
Inc. or any of its Affiliates. No provision of this Agreement shall constitute a
limitation on the rights of Novo Nordisk Delivery Technologies, Inc. or any of
its Affiliates after the Closing Date to amend, modify or terminate any of its
plans or arrangements or to terminate any of its employees.



ARTICLE 9

CONDITIONS TO CLOSING



      SECTION 9.01.     Conditions to Obligations of the Parties. The
obligations of the parties hereto to consummate the Closing are subject to the
satisfaction of the following conditions:



        (a) No provision of any applicable Law and no Judgment shall prohibit
the consummation of the Closing.           (b) All actions by or in respect of
or filings with any Governmental Authority required to permit the consummation
of the Closing shall have been taken, made or obtained.           (c) The
waiting period (and any extension thereof) applicable to the Transactions under
the HSR Act shall have been terminated or shall have expired.



      SECTION 9.02.     Conditions to Obligations of Novo Nordisk and Novo
Nordisk Delivery Technologies, Inc. The obligation of each of Novo Nordisk and
Novo Nordisk Delivery Technologies, Inc. to consummate the Closing is subject to
the satisfaction of the following further conditions:



        (a) (i) Aradigm shall have performed in all material respects all of its
obligations hereunder required to be performed by it on or prior to the Closing
Date, (ii) the representations and warranties of Aradigm contained in this
Agreement and the other Transaction Agreements and in any certificate or other
writing delivered by Aradigm pursuant hereto (disregarding all qualifications
and exceptions contained therein relating to materiality or Aradigm Material
Adverse Effect or any similar standard or qualification) shall be true at and as
of the Closing Date as if made at and as of such time, with only such exceptions
(I) as have not had and would not reasonably be expected to have, individually
or in the

20



--------------------------------------------------------------------------------



 



  aggregate, an Aradigm Material Adverse Effect or (II) that result solely from
the announcement of the Transactions or actions taken by the Parties in
accordance with the terms of this Agreement and (iii) Novo Nordisk shall have
received a certificate signed by the President or the Chief Financial Officer of
Aradigm to the foregoing effect.           (b) There shall not be threatened,
instituted or pending any action or proceeding by any Person before any
Governmental Authority, seeking to restrain, prohibit or otherwise interfere
with the ownership, leasing or operation or to require divestiture or other
disposition by Novo Nordisk or any of its Affiliates of all or any material
portion of the Transferred Assets or all or any material portion of the business
or assets of the operations in the United States of Novo Nordisk and its
Affiliates, collectively.           (c) Novo Nordisk shall have received an
opinion of Cooley Godward LLP, counsel to Aradigm, dated the Closing Date to the
effect set forth in Appendix B hereto.           (d) Aradigm shall have executed
and delivered the Transaction Agreements to which it is a party, and all deeds,
bills of sale, endorsements, consents, assignments and other documentation to be
provided at Closing pursuant to such Transaction Agreements and/or reasonably
necessary to vest in Novo Nordisk Delivery Technologies, Inc. all right, title
and interest in, to and under the Purchased Assets.           (e) Aradigm shall
have received all Required Consents and all consents, authorizations or
approvals from the Governmental Authorities referred to in Section 3.03 or 3.20,
in each case in form and substance reasonably satisfactory to Novo Nordisk, and
no such consent, authorization or approval shall have been revoked.          
(f) Aradigm shall have obtained, and shall have provided Novo Nordisk reasonably
satisfactory evidence of, the Required Shareholder Approvals.           (g) The
Employee Transition Plan shall have been implemented.           (h) Aradigm
shall have entered into an agreement with the landlord (“Building 1 Landlord”)
under the Lease Agreement dated January 28, 1998 between Britannia Point Eden,
LLC and Aradigm regarding the Building 1 Premises (as defined in the Sublease
Agreement) (as amended, the “Building 1 Lease”) in a form reasonably acceptable
to Novo Nordisk, in which agreement Aradigm and Building 1 Landlord (i) agree to
terminate any first refusal right with respect to the Additional Option Space
(as defined in the Building 1 Lease) granted to Aradigm under the Building 1
Lease or, alternatively, (ii) agree to subordinate any such first refusal right
with respect to the Additional Option Space to the first refusal right granted
to the tenant under the Lease dated January 28, 1998 between Hayward Point
Eden I Limited Partnership and Aradigm regarding premises located in Building G
of the Britannia Point Eden Business Park in Hayward, Alameda County,
California.           (i) Novo Nordisk shall have received all documents it may
reasonably request relating to the existence of Aradigm and the authority of
Aradigm for the Transaction Agreements to which it is a party, all in form and
substance reasonably satisfactory to Novo Nordisk.



      SECTION 9.03.     Conditions to Obligation of Aradigm. The obligation of
Aradigm to consummate the Closing is subject to the satisfaction of the
following further conditions:



        (a) Each of Novo Nordisk and Novo Nordisk Delivery Technologies, Inc.
shall have performed in all material respects all of its obligations hereunder
required to be performed by it at or prior to the Closing Date, (1) the
representations and warranties of Novo Nordisk contained in this Agreement and
in any certificate or other writing delivered by Novo Nordisk pursuant hereto
shall be true in all material respects at and as of the Closing Date, as if made
at and as of such date and (2) Aradigm shall have received a certificate signed
by an officer of Novo Nordisk to the foregoing effect.           (b) Aradigm
shall have received an opinion of the General Counsel of Novo Nordisk or Davis
Polk & Wardwell, counsel to Novo Nordisk, dated the Closing Date substantially
to the effect specified in Sections 4.01, 4.02, 4.03 and 4.04. In rendering such
opinion, such counsel may rely upon certificates of public officers, as to
matters governed by the laws of jurisdictions other than Denmark, the State of

21



--------------------------------------------------------------------------------



 



  California, the State of New York or the federal laws of the United States of
America, upon opinions of counsel reasonably satisfactory to Aradigm, and, as to
matters of fact, upon certificates of officers of Novo Nordisk, copies of which
opinions and certificates shall be contemporaneously delivered to Aradigm.    
      (c) Each of Novo Nordisk and Novo Nordisk Delivery Technologies, Inc.
shall have executed and delivered the Transaction Agreements to which it is a
party, and all bills of sale, assignments and other documentation to be provided
at Closing pursuant to such Transaction Agreements.           (d) Novo Nordisk
Delivery Technologies, Inc. shall have paid to Aradigm the Purchase Price.    
      (e) Each of Novo Nordisk and Novo Nordisk Delivery Technologies, Inc.
shall have received all consents, authorizations or approvals from Governmental
Authorities referred to in Section 4.03, in each case in form and substance
reasonably satisfactory to Aradigm, and no such consent, authorization or
approval shall have been revoked.           (f) Aradigm shall have received all
documents it may reasonably request relating to the existence of Novo Nordisk
and Novo Nordisk Delivery Technologies Inc. and the authority of each of Novo
Nordisk and Novo Nordisk Delivery Technologies Inc. for the Transaction
Agreements to which it is a party, all in form and substance reasonably
satisfactory to Aradigm.



ARTICLE 10

SURVIVAL; INDEMNIFICATION



      SECTION 10.01.     Survival. The representations and warranties of the
parties hereto contained in this Agreement or in any certificate or other
writing delivered pursuant hereto or in connection herewith shall survive the
Closing until the third anniversary of the Closing Date; provided that, the
representations and warranties in Sections 3.01, 3.02, 3.03, 3.04 and 3.20 and
Article 8 shall survive indefinitely or until the latest date permitted by law.
The covenants and agreements of the parties hereto contained in this Agreement
or in any certificate or other writing delivered pursuant hereto or in
connection herewith shall survive the Closing indefinitely or for the shorter
period explicitly specified therein. Notwithstanding the preceding sentence, any
breach of a covenant, agreement, representation or warranty in respect of which
indemnity may be sought under this Agreement shall survive the time at which it
would otherwise terminate pursuant to the preceding sentence, if written notice
of the inaccuracy thereof giving rise to such right of indemnity shall have been
given in accordance with Section 10.03 to the party against whom such indemnity
may be sought prior to such time.



      SECTION 10.02.     Indemnification. (a) Effective at and after the
Closing, Aradigm hereby indemnifies Novo Nordisk and its Affiliates against and
agrees to hold each of them harmless from any and all damage, loss, liability
and expense (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses in connection with any action, suit or proceeding
whether involving a third-party claim or a claim solely between the parties
hereto and any incidental, indirect or consequential damages, losses,
liabilities or expenses) (“Damages”) incurred or suffered by Novo Nordisk or any
of its Affiliates arising out of:



        (i) any misrepresentation or breach of warranty (each such
misrepresentation and breach of warranty a “Warranty Breach”) or breach of
covenant or agreement made or to be performed by Aradigm pursuant to this
Agreement; or           (ii) any Excluded Liability.

      (b) Effective at and after the Closing, Novo Nordisk hereby indemnifies
Aradigm and its Affiliates against and agrees to hold each of them harmless from
any and all Damages incurred or suffered by Aradigm or any of its Affiliates
arising out of any Warranty Breach or breach of covenant or agreement made or to
be performed by Novo Nordisk or Novo Nordisk Delivery Technologies, Inc.
pursuant to this Agreement.



      SECTION 10.03.     Procedures. The party seeking indemnification under
Section 10.02 (the “Indemnified Party”) agrees to give prompt notice to the
party against whom indemnity is sought (the “Indemnifying Party”) of the
assertion of any claim, or the commencement of any suit, action or proceeding in
respect of which indemnity may be sought under Section 10.02, which notice shall
include a brief description of the

22



--------------------------------------------------------------------------------



 



specific facts relating to such claim, suit, action or proceeding. The
Indemnifying Party may at the request of the Indemnified Party participate in
and control the defense of any such claim, suit, action or proceeding at its own
expense. The Indemnifying Party shall not be liable under Section 10.02 for any
settlement effected without its consent of any claim, litigation or proceeding
in respect of which indemnity may be sought hereunder.


ARTICLE 11

TERMINATION



      Section 11.01.     Grounds for Termination. This Agreement may be
terminated at any time prior to the Closing:



        (a) by mutual written agreement of the parties;           (b) by any of
the parties if the Closing shall not have been consummated on or before
January 31, 2005; or           (c) by any of the parties if there shall be any
Law that makes consummation of the Transactions illegal or otherwise prohibited
or if consummation of the Transactions would violate any nonappealable final
order, decree or judgment of any Governmental Authority having competent
jurisdiction.

      The party desiring to terminate this Agreement pursuant to
clauses 11.01(b) and 11.01(c) shall give written notice of such termination to
the other parties.



      SECTION 11.02.     Effect of Termination.

      (a) If this Agreement is terminated as permitted by Section 11.01, such
termination shall be without liability of any party (or any stockholder or
shareholder (as applicable), director, officer, employee, agent, consultant or
representative of such party) to the other parties to this Agreement; provided
that, if such termination shall result from the (i) willful failure of any party
to fulfill a condition to the performance of the obligations of any other party,
(ii) failure to perform a covenant of this Agreement or (iii) breach by any
party of any representation or warranty or agreement contained herein, such
party shall be fully liable for any and all Damages incurred or suffered by the
other parties as a result of such failure or breach. The provisions of
Sections 5.02(b), 7.04, 11.02, 12.02, 12.03, 12.05 and 12.06 shall survive any
termination hereof pursuant to Section 11.01.

      (b) For the avoidance of doubt, if this Agreement is terminated as
permitted by Section 11.01, the Development and License Agreement, the Patent
Cooperation Agreement, the Manufacturing and Supply Agreement and the Stock
Purchase Agreement shall continue in full force and legal effect.



ARTICLE 12

MISCELLANEOUS



      SECTION 12.01.     Notices. Any notices, requests and other communications
to any party hereunder shall be in writing (including facsimile transmission)
and shall be given,

      if to Aradigm, to:



  Aradigm Corporation   3929 Point Eden Way   Hayward, California 94545  
Attention: Chief Financial Officer   Telephone: +1 510-265-9000   Telefax:
+1 510-265-0277

23



--------------------------------------------------------------------------------



 



      with a copy to:



  Cooley Godward LLP   3175 Hanover Street   Palo Alto, California 94304-1130  
Attention: James C. Kitch   Telephone: +1 650-843-5027   Telefax:
+1 650-849-7400

      if to Novo Nordisk or Novo Nordisk Delivery Technologies, Inc., to:



  Novo Nordisk A/ S   Novo Alle   DK-2880 Bagsvaerd   Denmark   Attention:
General Counsel   Telephone: +45 44 44 88 88   Telefax: +45 44 42 18 30

      and



  Attention: Vice President, Business Development   Telephone: +45 44 42 39 00  
Telefax: +45 44 42 16 98

or to such other addresses and telecopier numbers as may from time to time be
notified by any party to the other parties hereunder. All such notices, requests
and other communications shall be deemed to have been delivered within seven
(7) Business Days after dispatch and notice sent by telex or telefax shall be
deemed to have been delivered within twenty-four (24) hours after dispatch.
Notice of change of address shall be effective upon receipt.



      SECTION 12.02.     Amendments and Waivers. (a) Any provision of this
Agreement may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed, in the case of an amendment, by each party to this
Agreement, or in the case of a waiver, by the party against whom the waiver is
to be effective.

      (b) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.



      SECTION 12.03.     Expenses. Except as otherwise provided herein, all
costs and expenses incurred in connection with the Transaction Agreements shall
be paid by the party incurring such cost or expense.



      SECTION 12.04.     Successors and Assigns. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns; provided that, no party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of each other party hereto; except that Novo
Nordisk Delivery Technologies, Inc. may transfer or assign, in whole or from
time to time in part, to one or more of its Affiliates, the right to purchase or
lease all or a portion of the Transferred Assets and the Real Property, but no
such transfer or assignment will relieve Novo Nordisk Delivery Technologies,
Inc. of its obligations hereunder.



      SECTION 12.05.     Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of New York.



      SECTION 12.06.     Jurisdiction. The parties agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with this Agreement shall be brought in the
United States District Court for the Southern District of New York or any New
York State court sitting in New York City, so long as one of such courts shall
have subject matter jurisdiction over such suit, action or

24



--------------------------------------------------------------------------------



 



proceeding, and that any cause of action arising out of this Agreement shall be
deemed to have arisen from a transaction of business in the State of New York,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding brought in any such court or that any
such suit, action or proceeding brought in any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 12.01 shall be deemed effective service of process.


      SECTION 12.07.     Waiver of Jury Trial. EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT.



      SECTION 12.08.     Counterparts; Third Party Beneficiaries; Effectiveness.
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by all of the other
parties hereto. Until and unless each party has received a counterpart hereof
signed by the other party hereto, this Agreement shall have no effect and no
party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication). No provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations or
liabilities hereunder upon any Person other than the parties hereto and their
respective successors and assigns.



      SECTION 12.09.     Entire Agreement. This Agreement, the other Transaction
Agreements, the Co-Existence Agreement and, until the Closing, if any, the
Development and License Agreement, the Patent Cooperation Agreement, the
Manufacturing and Supply Agreement and the Stock Purchase Agreement, constitute
the entire agreement between the parties hereto with respect to the subject
matter of this Agreement and supersede all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter.



      SECTION 12.10.     Bulk Sales Laws. Novo Nordisk and Aradigm each hereby
waive compliance by Aradigm with the provisions of the “bulk sales,” “bulk
transfer” or similar laws of any state. Aradigm agrees to indemnify and hold
Novo Nordisk harmless against any and all claims, losses, damages, liabilities,
costs and expenses incurred by Novo Nordisk or any of its Affiliates as a result
of any failure to comply with any such “bulk sales,” “bulk transfer” or similar
laws.



      SECTION 12.11.     Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
a determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.



      SECTION 12.12.     Specific Performance. The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the performance of the terms and provisions hereof in
United States District Court for the Southern District of New York or any New
York State court sitting in New York City, in addition to any other remedy to
which they are entitled at law or in equity; provided that, the last two
(2) sentences of Section 7.06 shall apply to specific performance of the terms
of Section 7.06.

[SIGNATURE PAGE FOLLOWS]

25



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.



  ARADIGM CORPORATION



  By:  /s/ RICHARD P. THOMPSON

 

--------------------------------------------------------------------------------

  Name: Richard P. Thompson   Title:  Chairman     NOVO NORDISK MS



  By:  /s/ PER VALSTORP

 

--------------------------------------------------------------------------------

  Name:    Title:  Senior Vice President, Product Supply     NOVO NORDISK
DELIVERY TECHNOLOGIES, INC.



  By:  /s/ PER VALSTORP

 

--------------------------------------------------------------------------------

  Name:    Title:  Chief Executive Officer

26



--------------------------------------------------------------------------------



 





EXHIBIT A

[AMENDED AND RESTATED LICENSE AGREEMENT]

A-1



--------------------------------------------------------------------------------



 



Certain confidential information in this document, marked by brackets, has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

AMENDED AND RESTATED

LICENSE AGREEMENT

dated as of

                    , 2004

between

ARADIGM CORPORATION

and

NOVO NORDISK A/S

 

A-2



--------------------------------------------------------------------------------



 





TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

 ARTICLE 1 DEFINITIONS
 SECTION 1.01.
   Definitions     A-6  
 SECTION 1.02.
   Other Defined Terms     A-11  
 SECTION 1.03.
   Other Definitional and Interpretative Provisions     A-11      ARTICLE 2
RIGHTS AND OBLIGATIONS OF THE PARTIES
 SECTION 2.01.
   Development Program     A-11  
 SECTION 2.02.
   Review Committee     A-12  
 SECTION 2.03.
   Obligations Of The Parties In Respect Of The Review Committee     A-12  
 SECTION 2.04.
   Responsibilities Of The Review Committee     A-13  
 SECTION 2.05.
   Diligent Efforts     A-13  
 SECTION 2.06.
   Use Restrictions     A-13  
 SECTION 2.07.
   Alternative Technology     A-13  
 SECTION 2.08.
   Noncompetition     A-15  
 SECTION 2.09.
   Product Liability     A-15      ARTICLE 3 GRANT OF LICENSE
 SECTION 3.01.
   License     A-16  
 SECTION 3.02.
   Additional License Under Aradigm Selected Pulmonary Delivery Patent Rights  
  A-16  
 SECTION 3.03.
   Sublicense     A-16  
 SECTION 3.04.
   Additional Licenses     A-16  
 SECTION 3.05.
   Publicly Available Information     A-17      ARTICLE 4 SUPPLY
 SECTION 4.01.
   Novo Nordisk Supply Obligations     A-17      ARTICLE 5 ROYALTY PAYMENTS
 SECTION 5.01.
   Royalty Payments     A-17  
 SECTION 5.02.
   Royalty Payments Schedule     A-18  
 SECTION 5.03.
   Additional Royalty Provisions     A-18  
 SECTION 5.04.
   Record Keeping     A-19  
 SECTION 5.05.
   Audit Right     A-19  
 SECTION 5.06.
   Withholding Taxes     A-19  
 SECTION 5.07.
   Currency     A-19  

A-3



--------------------------------------------------------------------------------



 

              Page

--------------------------------------------------------------------------------

  ARTICLE 6 INTELLECTUAL PROPERTY
SECTION 6.01.
  Aradigm Intellectual Property Rights     A-20  
SECTION 6.02.
  Novo Nordisk Intellectual Property Rights     A-20  
SECTION 6.03.
  Notice by Aradigm     A-21  
SECTION 6.04.
  Notice by Novo Nordisk     A-21  
SECTION 6.05.
  Pursuit of Patents     A-22  
SECTION 6.06.
  License Option In Lieu Of Ownership     A-23     ARTICLE 7 PATENT COOPERATION
SECTION 7.01.
  Enforcement of Patent Rights     A-23  
SECTION 7.02.
  Initiation of Action Relating to Patents     A-23  
SECTION 7.03.
  Interferences     A-26  
SECTION 7.04.
  Defense and Settlement of Third Party Patent Claims     A-26     ARTICLE 8
SECRECY
SECTION 8.01.
  Confidentiality     A-27  
SECTION 8.02.
  Publication Planning     A-27  
SECTION 8.03.
  Term Of Confidentiality Provisions     A-28     ARTICLE 9 NOTICE
SECTION 9.01.
  Notice     A-28  
SECTION 9.02.
  Deemed Receipt of Notice     A-28     ARTICLE 10 TERM AND TERMINATION
SECTION 10.01.
  Term     A-29  
SECTION 10.02.
  Termination by Novo Nordisk     A-29  
SECTION 10.03.
  Termination by Aradigm     A-29  
SECTION 10.04.
  Termination By Either Party     A-29  
SECTION 10.05.
  Rights And Obligations of The Parties After Termination     A-29  
SECTION 10.06.
  Additional Effects of Termination or Expiration     A-33     ARTICLE 11
DISPUTE RESOLUTION AND GOVERNING LAW
SECTION 11.01.
  Dispute Resolution     A-33  
SECTION 11.02.
  Governing Law     A-34  

A-4



--------------------------------------------------------------------------------



 

              Page

--------------------------------------------------------------------------------

   ARTICLE 12 MISCELLANEOUS
 SECTION 12.01.
   Bankruptcy Code Considerations     A-34  
 SECTION 12.02.
   Binding Agreement     A-35  
 SECTION 12.03.
   Severability     A-35  
 SECTION 12.04.
   Amendments and Waivers     A-35  
 SECTION 12.05.
   Expenses     A-35  
 SECTION 12.06.
   Successors and Assigns     A-35  
 SECTION 12.07.
   Counterparts; Third Party Beneficiaries     A-35  
 SECTION 12.08.
   Entire Agreement     A-37   Appendix A Aradigm Selected Pulmonary Delivery
Patent Rights        

A-5



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LICENSE AGREEMENT

      This AMENDED AND RESTATED LICENSE AGREEMENT (the “Agreement”) is entered
into as of                     , 2004 by and between Aradigm Corporation, a
corporation duly organized and existing under the laws of the State of
California (“Aradigm”) and Novo Nordisk A/S, a company duly organized and
existing under the laws of Denmark (“Novo Nordisk”).

      WHEREAS, Novo Nordisk and Aradigm entered into a Development and License
Agreement dated as of June 2, 1998, as amended by Amendment No. 1 thereto dated
as of October 22, 2001 (the “Development and License Agreement”) to develop a
system for pulmonary delivery of insulin (and potentially other compounds) and
under which Aradigm granted to Novo Nordisk an exclusive, world-wide license
under certain patent rights and “know-how,” to use, market, distribute, sell and
sublicense products resulting from such development program in the Field (as
defined herein and therein);

      WHEREAS, Aradigm, Novo Nordisk and Novo Nordisk Delivery Technologies,
Inc., a corporation duly organized and existing under the laws of the State of
Delaware (“Novo Nordisk Delivery Technologies, Inc.”) are parties to a
Restructuring Agreement dated as of September 28, 2004 (the “Restructuring
Agreement”) pursuant to which they have agreed to restructure their existing
arrangements regarding the development, production and commercialization of the
Development Program (as defined herein) and to certain other matters as set
forth therein; and

      WHEREAS, the amendment and restatement of the Development and License
Agreement is a precondition to performance on the part of Aradigm, Novo Nordisk
and Novo Nordisk Delivery Technologies, Inc. of their respective obligations
under the Restructuring Agreement.

      NOW, THEREFORE, in consideration of the premises set forth above and for
other good and valuable consideration, receipt of which is hereby acknowledged,
the Parties hereto agree as follows:



ARTICLE 1

DEFINITIONS



      SECTION 1.01.     Definitions.

      The following terms, as used herein, shall have the following meanings:

      “Affiliates” shall have the meaning set forth in the Restructuring
Agreement.

      “Alternative Technology” shall mean any pulmonary drug delivery technology
that may be covered by the Aradigm Selected Pulmonary Delivery Patent Rights,
but that (a) does not use any Aradigm Know-How and (b) is not claimed by any
Aradigm Patent Rights.

      “Alternative Technology Effective Date” means the date that is the earlier
of (a) three (3) years after the delivery (without subsequent withdrawal) as
permitted under Section 2.07(c)) by Novo Nordisk to Aradigm of an Alternative
Technology Notice for a product using a specific insulin or insulin analog class
described in such Alternative Technology Notice and (b) the granting of
Regulatory Approval for such product.

      “Alternative Technology Notice” means written notice provided by Novo
Nordisk to Aradigm pursuant to Section 2.07(c) stating that Novo Nordisk intends
to commence commercialization of a product using an Alternative Technology to
deliver insulin and insulin analogs.

      “Aradigm Background IPR” shall mean any and all knowledge, information,
expertise, results, improvements or inventions (whether patentable or not), and
all related intellectual property rights, Made Jointly by the Parties or
individually by one (1) of the Parties as a part of the Development Program
under the Development and License Agreement prior to the Effective Date and
which relate to the Packaged Product (except as specified with respect to the
Program Compounds, formulations thereof or the interactions between materials
and such formulations) and the Device. The Aradigm Background IPR shall be
included within the Aradigm Patent Rights or Aradigm Know-How, as applicable.

A-6



--------------------------------------------------------------------------------



 



      “Aradigm Know-How” shall mean all knowledge, information and expertise
made or developed by Aradigm prior to the Effective Date related to the
development and production of the Device, the Packaged Product and the Program
Compounds (introduced into the Development Program prior to the Effective Date),
whether or not covered by Aradigm Patent Rights or any other industrial or
intellectual property right of Aradigm, including but not limited to clinical
data, technical data, experimental results, specifications, techniques, methods,
processes and written materials.

      “Aradigm New IPR” shall mean any and all knowledge, information,
expertise, results, improvements or inventions, whether patentable or not, and
all related intellectual property rights, that are made or developed after the
Effective Date and prior to the termination of this Agreement, and that: (a) are
Made Jointly by Novo Nordisk and Aradigm or by Aradigm alone and that relate
solely to any Device (including without limitation the manufacturing thereof)
and/or Packaged Product (including without limitation the manufacturing thereof,
except as specified with respect to the Program Compounds, formulations thereof
or the interactions between materials and such formulations); or (b) are made or
developed by Aradigm alone and that relate solely to any method of treatment
within the Field (including without limitation medical data, algorithms for
dosing, models for predicting dosing and/or optimizing treatment, clinical data
and patient data).

      “Aradigm Patent Rights” shall mean any and all of Aradigm’s patents and
patent applications possessed by Aradigm prior to the Effective Date (other than
the Aradigm Selected Pulmonary Delivery Patent Rights) related to the Device,
the Packaged Product and the Program Compounds introduced into the Development
Program prior to the Effective Date, including (a) the patents and patent
applications listed on Schedule 3.13(a)(i) to the Restructuring Agreement,
(b) patents and patent applications relating to the development, production and
use of the Device, the Packaged Product, and the Program Compounds introduced
into the Development Program prior to the Effective Date, and (c) all
continuations, continuations-in-part, divisionals or re-issues of such patents
and patent applications and any patents issuing thereon or extensions thereof or
any foreign counterparts thereof. Extensions of patents shall include:
(i) extensions under the U.S. Patent Term Restoration Act, (ii) extensions of
patents under the Japanese Patent Law, (iii) Supplementary Protection
Certificates for members of the European Patent Convention and other countries
in the European Economic Area and (iv) similar extensions under any applicable
law in the Territory.

      “Aradigm Selected Pulmonary Delivery Patent Rights” shall mean the patent
claims listed in Appendix A and Obvious Variants thereof.

      “Baselines” shall mean the forecast amounts of Net Sales of the Insulin
Compound Packaged Products and the Device separately communicated to Aradigm
prior to the date hereof and “Baseline” shall mean the forecast amount for any
particular calendar year following First Marketing of the Insulin Compound
Packaged Products and the Device by any member of the Novo Nordisk Affiliate
Group or any permitted sublicensees thereof.

      “Broad Regulatory Approval” shall mean, with respect to Packaged Products
and the Device, Regulatory Approval authorizing marketing thereof for the
treatment of patients with diabetes mellitus (type 1 and type 2).

      “Business Day” shall mean a day, other than Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required by
law to close.

      “Co-Existence Agreement” shall have the meaning set forth in the
Restructuring Agreement.

      “Development Program” shall mean the development of the Packaged Product
and the Device, including the pre-clinical and clinical development programs
required for registration and approval of the Packaged Product and the Device in
the Territory conducted by the Parties under the Development and License
Agreement prior to the Effective Date, and as thereafter conducted by Novo
Nordisk in accordance with this Agreement.

A-7



--------------------------------------------------------------------------------



 



      “Device” shall mean: (a) any pulmonary delivery device that (i) has been
developed in the course of the Development Program prior to the Effective Date,
and (ii) is based on the device technology described by the Aradigm Patent
Rights or utilizing Aradigm Know-How; and (b) any improved or later generation
version thereof, in each case, together with any accessories, used to administer
any Program Compound contained in a disposable unit dose package, developed in
the course of the Development Program after the Effective Date.

      “Diligent Efforts” shall mean, with respect to efforts of any Party
hereto, no less than the efforts that such Party applies to: (a) development,
manufacture or commercialization of its own compounds or products with similar
regulatory requirements and market potential; and (b) prosecution, maintenance
and/or defense of intellectual property rights of similar importance.

      “Effective Date” shall mean the date hereof.

      “Field” shall mean pulmonary administration of insulin, insulin analogs
and any other compounds whose principal therapeutic effect is to control blood
glucose levels in humans, including but not limited to glucagon-like peptide
(“GLP”), GLP-1 and analogs of GLP.

      “First Marketed Product and Device” shall be deemed to mean the first of
any of the following products for which First Marketing by any member of the
Novo Nordisk Affiliate Group or any permitted sublicensees thereof shall have
occurred: (1) the Insulin Compound Packaged Product and the Device, (2) any
Packaged Product (relating to Program Compounds other than the Insulin Compound)
and the Device and (3) any products using an Alternative Technology to deliver a
specific insulin or insulin analog class (in such case, only to the extent that
royalties are payable under Section 2.07(e)(i)).

      “First Marketing” shall mean the making available for sale of the
applicable product in commercial quantities for the first time in any country in
the Territory.

      “First Marketing Commencement Date” shall mean the date on which the
applicable First Marketing shall have commenced.

      [****]

      “Insulin Compound” shall mean recombinant human insulin.

      “Insulin Compound Packaged Product” shall mean the disposable unit dose
packages developed in the course of the Development Program containing Insulin
Compound, packaged for use with the Device for pulmonary delivery of such
Insulin Compound.

      “Joint Marketing Partners” shall mean any co-marketers, co-promoters
and/or rental sales forces.

      “Later Marketed Product and Device” shall be deemed to mean any and all of
the following products for which First Marketing by any member of the Novo
Nordisk Affiliate Group or any permitted sublicensees thereof shall have
occurred following First Marketing of the First Marketed Product and Device:
(1) the Insulin Compound Packaged Product and the Device, (2) any Packaged
Product (relating to Program Compounds other than the Insulin Compound) and the
Device or (3) any products using an Alternative Technology to deliver a specific
insulin or insulin analog class (in such case, only to the extent that royalties
are payable under Section 2.07(e)(i)).

      “Know-How” shall mean the Aradigm Know-How and Novo Nordisk Know-How,
collectively.

      “Made Jointly” shall mean “made jointly” as such term is interpreted under
applicable U.S. patent law.

      “Net Sales” shall mean the invoiced gross revenue from sales of the
applicable product, when invoiced to any third party in an arm’s length
transaction less: (a) Trade, cash and/or quantity discounts or rebates, if any;
(b) Credits or allowances given for rejection or return of such products
previously sold as well as the cost of replacement products, including shipping
and other incidental charges related thereto; (c) Any tax or governmental charge
other than income tax levied on the sale thereof or customs duties associated
therewith;



--------------------------------------------------------------------------------

**** Certain confidential information in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

A-8



--------------------------------------------------------------------------------



 



and (d) Freight, insurance and other similar expenses billed separately to the
customer. Upon a request by Aradigm or Novo Nordisk, as the case may be,
supported by suitable documentation reflecting actual operating experience, the
Parties will agree on a fixed percentage of Net Sales of the applicable product
to represent item (d).

      “Novo Nordisk Affiliate Group” shall mean Novo Nordisk and its Affiliates,
collectively.

      “Novo Nordisk Background IPR” shall mean any and all knowledge,
information, expertise, results, improvements or inventions (whether patentable
or not), and all related intellectual property rights, Made Jointly by the
Parties or individually by one (1) of the Parties as a part of the Development
Program under the Development and License Agreement prior to the Effective Date
and which relate to any Program Compound, formulations thereof or the
interactions between materials and such formulations, but excluding aspects of
the formulation relating to the aerosolization of the Program Compounds. The
Novo Nordisk Background IPR shall be included within the Novo Nordisk Patent
Rights or Novo Nordisk Know-How, as applicable.

      “Novo Nordisk Know-How” shall mean all knowledge, information and
expertise made or developed by Novo Nordisk prior to the Effective Date related
to the Insulin Compound or that Novo Nordisk otherwise has contributed (or will
contribute) to the Development Program, whether or not covered by Novo Nordisk
Patent Rights or any other industrial or intellectual property right of Novo
Nordisk, including but not limited to technical data, experimental results,
specifications, techniques, methods, processes and written materials.

      “Novo Nordisk New IPR” shall mean (a) any and all knowledge, information,
expertise, results, improvements or inventions, whether patentable or not, and
all related intellectual property rights, made or developed by Novo Nordisk
alone as a part of the Development Program after the Effective Date and prior to
the termination of this Agreement that relate solely to any Device (including
without limitation the manufacturing thereof) and/or Packaged Product (including
without limitation the manufacturing thereof); (b) any and all knowledge,
information, expertise, results, improvements or inventions, whether patentable
or not, and all related intellectual property rights, Made Jointly by Novo
Nordisk and Aradigm or by Novo Nordisk alone as a part of the Development
Program after the Effective Date and prior to the termination of this Agreement
and which relate solely to any method of treatment within the Field (including
without limitation medical data, algorithms for dosing, models for predicting
dosing and/or optimizing treatment, clinical data and patient data); and (c) any
and all results, improvements or inventions, whether patentable or not, and all
related intellectual property rights, Made Jointly by Novo Nordisk and Aradigm,
by Aradigm alone or by Novo Nordisk alone as a part of the Development Program
after the Effective Date and prior to the termination of this Agreement and
which relate to any Program Compound, formulations thereof or the interactions
between materials and such formulations.

      “Novo Nordisk Patent Rights” shall mean any and all of Novo Nordisk’s
patents and patent applications possessed by Novo Nordisk prior to the Effective
Date related to any Program Compound, including (a) patents and patent
applications relating to the production, development and use of any Program
Compound and (b) all continuations, continuations-in-part, divisionals or
re-issues of such patents and patent applications and any patents issuing
thereon or extensions thereof or any foreign counterparts thereof. Extensions of
patents shall include: (i) extensions under the U.S. Patent Term Restoration
Act, (ii) extensions under the Japanese Patent Law, (iii) Supplementary
Protection Certificates for members of the European Patent Convention and other
countries in the European Economic Area and (iv) similar extensions under any
applicable law in the Territory.

      “Obvious Variant” shall mean any patent claim for which the United States
Patent and Trade Office could properly issue a double patenting rejection in
respect of the specific claims of the patents listed in Appendix A if the claim
in question were presented by itself in a new patent application owned by
Aradigm. For non-U.S. patent and non-U.S. patent applications, a claim that is
an Obvious Variant of one (1) or more claims listed in Appendix A is any claim
that, if it were presented in a new U.S. patent application owned by Aradigm,
could properly be the subject of a double patenting rejection by the United
States Patent and Trade Office. For the avoidance of doubt, Obvious Variants of
the claims listed in Appendix A shall be included in the license granted under
Section 3.02.

A-9



--------------------------------------------------------------------------------



 



      “Packaged Product” shall mean any disposable unit dose package developed
in the course of the Development Program containing the Insulin Compound or
other Program Compounds, packaged for use with the Device for pulmonary delivery
of such Insulin Compound or other Program Compounds.

      “Parties” shall mean the parties hereto and “Party” shall mean any one of
the parties hereto.

      “Patent Rights” shall mean the Aradigm Patent Rights, patent rights under
the Aradigm New IPR, Aradigm Selected Pulmonary Patent Rights, Novo Nordisk
Patent Rights and patent rights under the Novo Nordisk New IPR, collectively.

      “Person” shall mean an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

      “Program Compounds” shall mean the Insulin Compound and any other insulin
compounds, insulin analog compounds and non-insulin compounds included in the
Development Program by Novo Nordisk in its sole discretion.

      “Regulatory Approval” shall mean the granting of a commercial marketing
authorization for (a) a Packaged Product for delivery of a Program Compound
using the Device, (b) the Device or (c) any product based on any Alternative
Technology, as the case may be.

      “Regulatory Submission” shall mean the filing of an application for a
commercial marketing authorization for (a) a Packaged Product for delivery of a
Program Compound using the Device, (b) the Device or (c) any product based on
any Alternative Technology, as the case may be.

      “Stage 1 Commercialization Period” shall mean the period commencing on the
applicable First Marketing Commencement Date and ending on the third anniversary
thereof.

      “Stage 2 Commercialization Period” shall mean the period commencing on the
expiration of the applicable Stage 1 Commercialization Period and ending on the
first anniversary thereof.

      “Stage 3 Commercialization Period” shall mean the period commencing on the
expiration of the applicable Stage 2 Commercialization Period and ending on the
termination of this Agreement; provided that, in the event of a termination by
Novo Nordisk pursuant to either or both of Section 10.02 and Section 10.04, the
Stage 3 Commercialization Period shall end on the later of (A) the date that is
ten (10) years from the First Marketing of any Packaged Product and the Device,
or another pulmonary product, as the case may be, and (B) the expiration date of
the last patent required to cover the Packaged Product and the Device, or
another pulmonary product, as the case may be, and the development,
manufacturing, use, marketing, distribution, sale, offer for sale, importation
and/or exportation thereof in and from the Territory.

      “Status Report” shall mean the status report on the Development Program to
be provided by Novo Nordisk to Aradigm at meetings of the Review Committee as
contemplated by Section 2.04(f) in a form consistent with Novo Nordisk’s
practice.

      “Territory” shall include any and all countries of the world.

      “Transaction Agreements” shall have the meaning set forth in the
Restructuring Agreement.

A-10



--------------------------------------------------------------------------------



 





      SECTION 1.02.     Other Defined Terms. Each of the following terms is
defined in the Section set forth opposite such term:

      Term Section

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Agreement
  Recitals
Aradigm
  Recitals
Bankruptcy Code
  12.01(a)
Confidential Information
  8.01(d)
Development and License Agreement
  Recitals
Directly Infringing Product
  7.02(c)
Field Claim
  7.02(b)
Field Infringement
  7.04(a)
Independent Auditor
  5.05(a)
Non-Insulin Compound
  2.07(b)
Novo Nordisk
  Recitals
Novo Nordisk Delivery Technologies, Inc. 
  Recitals
Representatives
  8.01(d)
Restructuring Agreement
  Recitals
Review Committee
  2.02
Royalty Paying Party
  5.02
Royalty Receiving Party
  5.02
substantially the same as
  7.02(c)



      SECTION 1.03.     Other Definitional and Interpretative Provisions. Unless
specified otherwise, in this Agreement the obligations of any Party consisting
of more than one person are joint and several. The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles,
Sections, Exhibits and Schedules are to Appendices, Articles, Sections, Exhibits
and Schedules of this Agreement unless otherwise specified. All Appendices,
Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.



ARTICLE 2

RIGHTS AND OBLIGATIONS OF THE PARTIES



      SECTION 2.01.     Development Program. Novo Nordisk shall conduct the
Development Program in its sole discretion and at its own expense.

A-11



--------------------------------------------------------------------------------



 





      SECTION 2.02.     Review Committee. The Parties shall establish a Review
Committee (“Review Committee”) within thirty (30) calendar days of the Effective
Date. The first meeting of such Review Committee shall be held no later than
April 1, 2005. The Review Committee shall



        (a) consist of up to three (3) representatives of each Party, as
notified by such Party to the other Party from time to time in writing. Other
non-voting representatives of a Party may attend each meeting upon the approval
of the Review Committee;           (b) be chaired by a representative of Novo
Nordisk from the Effective Date until December 31, 2005; provided that, after
such date a representative from Aradigm will chair the Review Committee from
January 1, 2006 until December 31, 2006, and thereafter the Parties will
alternate chairing the Review Committee on a calendar year basis;          
(c) meet periodically (at least once every six (6) months). Meetings shall be
convened by the chairperson with at least thirty (30) calendar days prior
written notice and such notice shall include an agenda. Either Party may request
the chairperson to call a meeting, but in no event shall any Party request the
chairperson to call more than four (4) meetings per calendar year; and          
(d) have minutes drafted of each meeting by the chairperson and signed by one
representative of each Party.



      SECTION 2.03.     Obligations Of The Parties In Respect Of The Review
Committee. (a) The Parties agree that during the meetings of the Review
Committee at which the semi-annual technology review required under Section 2.04
shall take place, they shall disclose and provide reasonable details relating
to: (i) intellectual property rights and/or know-how with potential application
in the Field in general and in later generation Packaged Products and Devices in
particular; and (ii) plans, programs, results and ongoing developments that
could lead to or result in Aradigm New IPR or Novo Nordisk New IPR, as
applicable, including Aradigm New IPR and Novo Nordisk New IPR relating to later
generation Packaged Products and Devices. For the avoidance of doubt, the
obligation of Novo Nordisk to disclose and provide reasonable details under this
Section 2.03 shall extend only to plans, programs, results and ongoing
developments within the Development Program.

      (b) After Aradigm discloses and provides reasonable details relating to
its intellectual property rights with potential application in the Field in
accordance with Section 2.03(a), the Parties shall discuss and determine in good
faith whether or not such intellectual property rights constitute Aradigm New
IPR, Novo Nordisk New IPR or neither. In the event such determination requires
further research and/or development to evaluate the utility of such intellectual
property rights within the Development Program, the Parties shall agree in
writing to the scope and design of such research and/or development activities
pursuant to consulting arrangements as contemplated by Section 2.04(c) below.
The Parties shall discuss in good faith and agree whether or not any knowledge,
information, expertise, results, improvements or inventions, whether patentable
or not, and all related intellectual property rights, made or developed by
Aradigm solely, Novo Nordisk solely, or Aradigm and Novo Nordisk jointly arising
out of any such further research and/or development following disclosure of such
Aradigm intellectual property rights constitute Aradigm New IPR, Novo Nordisk
New IPR or neither. In the event the Parties determine that the Aradigm
intellectual property rights have applications outside the Development Program
or have applications both inside and outside the Development Program, upon
written request by Novo Nordisk to Aradigm, Aradigm shall in good faith consider
granting, but shall have no obligation to grant, a license under such
intellectual property rights to Novo Nordisk for applications outside of the
Development Program on terms to be agreed in writing between the Parties.

      (c) Novo Nordisk shall provide Aradigm with a copy of a presentation
relating to any Status Report to be delivered at a Review Committee meeting at
least ten (10) days prior to such Review Committee meeting.

A-12



--------------------------------------------------------------------------------



 





      SECTION 2.04.     Responsibilities Of The Review Committee. The Review
Committee shall be responsible for the following matters:



        (a) ensuring optimal cooperation between the Parties;          
(b) conducting semi-annual technology reviews within the field of pulmonary
administration of drugs;           (c) identifying and recommending, subject to
the Parties’ agreement, consulting and other assignments to be performed by
Aradigm under the Development Program or as contemplated by Section 2.03(b) at
Novo Nordisk’s expense;           (d) reviewing the status, process and strategy
for prosecution and maintenance of patents in accordance with Article 6 and
addressing any issues or developments arising therefrom;          
(e) overseeing ongoing implementation of the technology transfer process
contemplated in the Restructuring Agreement;           (f) reviewing any Status
Report on the Development Program presented by Novo Nordisk; and          
(g) discussing any other matters as mutually agreed between the Parties.



      SECTION 2.05.     Diligent Efforts. Novo Nordisk agrees that it will use
its Diligent Efforts to develop and commercialize the Insulin Compound Packaged
Product and the Device, including without limitation the following:



        (a) Novo Nordisk must use Diligent Efforts to clinically develop and
register the Insulin Compound Packaged Product and the Device until it has
obtained Broad Regulatory Approval of such Insulin Compound Packaged Product and
the Device in the United States and the European Union;           (b) Novo
Nordisk must fund the Development Program for the Insulin Compound Packaged
Product and the Device with [****] until a Regulatory Submission for Broad
Regulatory Approval of such Insulin Compound Packaged Product and the Device has
been made in the United States and the European Union;           (c) until
receipt of Broad Regulatory Approval by Novo Nordisk in the United States and
the European Union, Novo Nordisk must expend [****] and           (d) within the
three-year period following Novo Nordisk’s receipt of Broad Regulatory Approval
in the United States in respect of the Insulin Compound Packaged Product and the
Device, a member of the Novo Nordisk Affiliate Group or any permitted
sublicensees thereof must accomplish First Marketing of the Insulin Compound
Packaged Product and the Device in the United States.

For purposes of this Section 2.05, any reference to amounts in U.S. dollars to
be funded or expended by Novo Nordisk shall be calculated on a pro rata basis
for any calendar year in which this Agreement is not in full force and effect
for the entire calendar year based on the actual number of days elapsed prior to
the end of such calendar year.



      SECTION 2.06.     Use Restrictions. Aradigm shall use Insulin Compounds
supplied by Novo Nordisk, the Novo Nordisk Know-How and the know-how included
within Novo Nordisk New IPR only as provided for in this Agreement. Novo Nordisk
shall use the Aradigm Know-How and know-how included within Aradigm New IPR only
as provided for in this Agreement.



      SECTION 2.07.     Alternative Technology. (a) Subject to the terms of this
Agreement, Novo Nordisk shall have the right to develop and commercialize
products based on Alternative Technology for pulmonary delivery of insulin,
insulin analogs, and non-insulin compounds within the Field.





--------------------------------------------------------------------------------

**** Certain confidential information in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

A-13



--------------------------------------------------------------------------------



 



      (b) In the event that Novo Nordisk commences clinical trials in humans for
any product based on any Alternative Technology to deliver a non-insulin
compound (a “Non-Insulin Compound”), such Non Insulin Compound will then be
excluded from the Field, and Aradigm shall have the right to research, develop
and/or commercialize (directly or through licensees) products based on Aradigm
Patent Rights, Aradigm Selected Pulmonary Delivery Patent Rights, Aradigm New
IPR and/or Aradigm Know-How to deliver such Non-Insulin Compound or any compound
that is in the same chemical class as such Non-Insulin Compound; provided that,
Aradigm shall not be entitled to any license, including any implied license,
under any patent rights or know-how of Novo Nordisk covering such Non-Insulin
Compound. Novo Nordisk shall notify Aradigm in writing prior to the first dosing
of the first patient in the first such clinical trial, if any.

      (c) Aradigm hereby acknowledges that: (i) subject to the terms of this
Agreement, Novo Nordisk may be simultaneously conducting research and
development alone or in collaboration with third parties on products using an
Alternative Technology to deliver insulin and insulin analogs; and (ii) Novo
Nordisk may supply insulin and insulin analogs to third parties free of charge
for use in such third parties’ clinical studies using such third parties’
pulmonary delivery technology in exchange for rights in such technology in the
Field; provided that, notwithstanding the foregoing, in the event that Novo
Nordisk is conducting research on and developing any products using any
Alternative Technology to deliver a specific insulin or insulin analog class,
Novo Nordisk shall provide an Alternative Technology Notice to Aradigm of its
intention to commence commercialization of such product at least three (3) years
prior to First Marketing of such product; provided further that, Novo Nordisk
shall not deliver any Alternative Technology Notice within twelve (12) months of
the Effective Date. The Alternative Technology Notice may be withdrawn by Novo
Nordisk, without penalty, for a specific insulin or insulin analog class at any
time during the twelve (12) months following delivery of the Alternative
Technology Notice.

      (d) From receipt of the Alternative Technology Notice until, if
applicable, such notice is withdrawn as permitted under Section 2.07(c), the
licenses described in Section 3.01 and Section 3.02 shall become non-exclusive
to the extent necessary to permit Aradigm to discuss the product opportunity
with potential marketing partners, prepare for potential development activities,
and/or engage in exploratory trials, for the delivery of the specific insulin or
insulin analog class that is the subject of such Alternative Technology Notice.
In the event that Novo Nordisk has not withdrawn such Alternative Technology
Notice within twelve (12) months as permitted under Section 2.07(c), the
licenses described in Section 3.01 and Section 3.02 shall become non-exclusive,
and the license described in Section 3.04(b) shall include the Field, to the
extent necessary to enable Aradigm, alone or in collaboration with one
(1) marketing partner, to develop and, from and after the Alternative Technology
Effective Date, to commercialize devices and/or dose packages for the delivery
of the specific insulin or insulin analog class that is the subject of such
Alternative Technology Notice. Thereafter, for each Alternative Technology
Notice delivered by Novo Nordisk, Aradigm may engage one (1) additional
marketing partner in accordance with the procedures, for the purposes, on the
timetables and subject to the limitations, set forth in this Section 2.07.
Notwithstanding anything else contained herein, if Novo Nordisk withdraws the
Alternative Technology Notice for a specific insulin or insulin analog class at
any time during the twelve (12) months following delivery of the Alternative
Technology Notice, then the licenses granted under Section 3.01 and Section 3.02
shall become exclusive again with respect to the specific insulin or insulin
analog class that is the subject of such withdrawn Alternative Technology
Notice.

      (e) No later than two (2) years after receipt of the Alternative
Technology Notice, without subsequent withdrawal by Novo Nordisk, Aradigm may
elect, by notifying Novo Nordisk in writing, to market, either alone or in
collaboration with one (1) marketing partner, an insulin or insulin analog class
that it would have the right to commercialize from and after the Alternative
Technology Effective Date.



        (i) In the event that Aradigm delivers written notice to Novo Nordisk
that Aradigm will not market or fails to deliver any notice regarding its intent
to market, either alone or in collaboration with one (1) marketing partner, an
insulin or insulin analog class that it would have the right to commercialize
from and after the Alternative Technology Effective Date, notwithstanding
Section 2.07(d), then the license granted to Novo Nordisk pursuant to
Section 3.01 and Section 3.02 shall remain exclusive with respect thereto, and:
(A) until the sixth (6th) anniversary of the earlier of (I) First Marketing of a
Packaged Product and the Device and (II) First Marketing of any product based on
an Alternative

A-14



--------------------------------------------------------------------------------



 



  Technology that has been described in the applicable Alternative Technology
Notice, Aradigm shall be entitled to a royalty (in accordance with Section 5.01)
on the Net Sales by any member of the Novo Nordisk Affiliate Group, or any
permitted sublicensees thereof, of the product described in the applicable
Alternative Technology Notice (whether or not such product is covered by any
Aradigm Selected Pulmonary Delivery Patent Rights); and (B) following the sixth
(6th) anniversary of the earlier of (I) and (II) above, Aradigm shall be
entitled to a royalty (in accordance with Section 5.01) on the Net Sales by any
member of the Novo Nordisk Affiliate Group, or any permitted sublicensees
thereof, of (1) any Packaged Product and the Device and (2) any product based on
an Alternative Technology that has been described in the applicable Alternative
Technology Notice to the extent that, and for so long as, such product is
covered by any of the Aradigm Selected Pulmonary Delivery Patent Rights.    
      (ii) In the event that Aradigm delivers written notice to Novo Nordisk
that Aradigm will market, either alone or in collaboration with one
(1) marketing partner, any insulin or insulin analog class similar to the
insulin or insulin analog class specified in the applicable Alternative
Technology Notice, then Aradigm shall be entitled to a royalty only on Net Sales
of any Packaged Product and the Device in accordance with Section 5.01 and shall
not be entitled to a royalty on any product based on an Alternative Technology
that has been described in such Alternative Technology Notice.

      (f) To the extent that Novo Nordisk obtains Regulatory Approval of any
product using any Alternative Technology prior to the expiration of three
(3) years following delivery of an Alternative Technology Notice for such
product to Aradigm pursuant to Section 2.07(c), Aradigm and Novo Nordisk agree
to negotiate in good faith regarding the potential for Novo Nordisk to commence
First Marketing of such product using any Alternative Technology prior to the
expiration of such three (3) year period; provided that, nothing in this
Section 2.07(f) shall serve to limit in any way Aradigm’s rights or obligations
hereunder or to provide Novo Nordisk with a right to commence First Marketing of
any product using any Alternative Technology until the expiration of three
(3) years following delivery of the Alternative Technology Notice for such
product to Aradigm pursuant to Section 2.07(c).



      SECTION 2.08.     Noncompetition. For so long as the license granted to
Novo Nordisk under Section 3.01 is exclusive in the Field, except for activities
and agreements otherwise expressly permitted under this Agreement, Aradigm shall
be prohibited from entering into any agreement with any third party with respect
to any activities within the Field, and shall not conduct any work program in
the Field with Insulin Compound or any other Program Compound provided by any
third party supplier without the prior written consent of Novo Nordisk.



      SECTION 2.09.     Product Liability. Subject to the terms of this
Section 2.09, product liabilities that are incurred prior to the first
Regulatory Submission will be allocated between the Parties based on the fault
or relative fault of the Parties. If negligence or fault cannot be so determined
or allocated, then such liability shall be borne 80% by Novo Nordisk and 20% by
Aradigm. Until the first Regulatory Submission, Aradigm shall be responsible for
product liability to the extent such liability is attributable to: (a) any
failure by Aradigm prior to the Effective Date to manufacture the Packaged
Product and/or the Device in accordance with applicable standards and practices;
(b) defects or flaws in design that are caused by Aradigm until the subsystem of
the Packaged Product and/or Device as to which any such defect or flaw in design
relates shall have been validated and verified by Novo Nordisk; or (c) Aradigm’s
negligence. Following the first Regulatory Submission, Novo Nordisk shall assume
responsibility for all product liability arising out of the conduct of the
Development Program and the practice by any member of the Novo Nordisk Affiliate
Group of the licenses granted to Novo Nordisk in this Agreement and Aradigm
shall have no responsibility for any product liability arising out of the
practice by any agent or permitted sublicensees of any member of the Novo
Nordisk Affiliate Group of the licenses granted to Novo Nordisk in this
Agreement.

A-15



--------------------------------------------------------------------------------



 





ARTICLE 3

GRANT OF LICENSE



      SECTION 3.01.     License. Subject to the terms of this Agreement, Aradigm
hereby grants Novo Nordisk a world-wide, exclusive, royalty-bearing license
under the Aradigm Patent Rights (including applicable Aradigm Background IPR),
Aradigm Selected Pulmonary Delivery Patent Rights, Aradigm New IPR and Aradigm
Know-How (including applicable Aradigm Background IPR) to (a) develop,
manufacture, use, market, distribute, sell, offer for sale, have made, import
and/or export any Packaged Product and the Device in and from the Territory for
use within the Field, with the right to sublicense its customers and Joint
Marketing Partners pursuant to Section 3.03, and (b) otherwise exercise and
perform its rights and obligations under this Agreement.



      SECTION 3.02.     Additional License Under Aradigm Selected Pulmonary
Delivery Patent Rights. (a) Subject to the terms of this Agreement, Aradigm
hereby grants Novo Nordisk a world-wide, exclusive, royalty-bearing license,
under the Aradigm Selected Pulmonary Delivery Patent Rights to develop,
manufacture, use, market, distribute, sell, offer for sale, have made, import
and/or export products described in an Alternative Technology Notice that are
covered by the Aradigm Selected Pulmonary Delivery Patent Rights in and from the
Territory for use within the Field, with the right to sublicense its customers
and Joint Marketing Partners pursuant to Section 3.03.

      (b) For purposes of this Section 3.02, the patent claims listed in
Appendix A, including “Obvious Variants” of those claims as defined herein, are
the only claims that Novo Nordisk will be licensing under this section and this
license will not imply a license to any other patent claim held by Aradigm
either issued, pending or in a future patent yet to be filed, unless such patent
claim is an Obvious Variant of the patents listed in Appendix A. Novo Nordisk
expressly disclaims any right to license the Aradigm Patent Rights, including
patents (other than patents also listed in Appendix A and Obvious Variants
thereof) listed in Schedule 3.13(a)(i) of the Restructuring Agreement by reason
of the license granted under Section 3.02. Novo Nordisk acknowledges that some
of the non-licensed patent claims contained in the Aradigm Patent Rights,
including the patents (other than patents also listed in Appendix A and Obvious
Variants thereof) listed in Schedule 3.13(a)(i) of the Restructuring Agreement
may be required to gain freedom to operate but that nevertheless there is no
implied license thereunder granted to Novo Nordisk.



      SECTION 3.03.     Sublicense. Subject to the terms of this Agreement,
Aradigm hereby grants Novo Nordisk the right to sublicense its customers and
Joint Marketing Partners, under Novo Nordisk’s licenses under the Aradigm Patent
Rights (including applicable Aradigm Background IPR), Aradigm Selected Pulmonary
Delivery Patent Rights, Aradigm New IPR and Aradigm Know-How (including
applicable Aradigm Background IPR) in this Agreement (as applicable) to: (a) use
any Packaged Product and the Device and (b) market, distribute, sell, offer to
sell, import and/or export any Packaged Product and the Device, so long as said
items were bought from any member of the Novo Nordisk Affiliate Group or from a
Joint Marketing Partner.



      SECTION 3.04.     Additional Licenses. (a) Subject to the terms of this
Agreement, Aradigm shall and hereby does grant Novo Nordisk a perpetual,
world-wide, non-exclusive, royalty-free license under any Aradigm New IPR Made
Jointly by Novo Nordisk and Aradigm to develop, manufacture, use, market,
distribute, sell, offer for sale, have made, import and/or export any product
outside the Field, with the right to sublicense its customers and Joint
Marketing Partners pursuant to Section 3.03.

      (b) Subject to the terms of this Agreement, Novo Nordisk shall and hereby
does grant Aradigm a perpetual, world-wide, non-exclusive, royalty-free license
under any Novo Nordisk New IPR that relate solely to any Device (or
manufacturing thereof) and/or Packaged Product (or manufacturing thereof, except
the Program Compounds, formulations thereof and the interactions between
materials and such formulations) to develop, manufacture, use, market,
distribute, sell, offer for sale, have made, import and/or export any product
outside the Field, with a right to sublicense. Such right to sublicense shall be
royalty-bearing (such royalty to be determined in accordance with the provisions
set forth in Section 5.03(a)) to the extent that (i) Aradigm

A-16



--------------------------------------------------------------------------------



 



receives from the sublicensee thereof a royalty or other compensation and
(ii) without such sublicense, the applicable product would otherwise infringe
the patents included within Novo Nordisk New IPR.

      (c) Subject to the terms of this Agreement, Novo Nordisk shall and hereby
does grant Aradigm a perpetual, world-wide, non-exclusive, royalty-free license
under any Novo Nordisk New IPR Made Jointly by Novo Nordisk and Aradigm relating
solely to any method of treatment to develop, manufacture, use, market,
distribute, sell, offer for sale, have made, import and/or export any product
outside the Field.

      (d) Aradigm hereby agrees not to object to or disagree with the use by
Novo Nordisk of the AERIX trademark pursuant to the terms of the Co-Existence
Agreement.



      SECTION 3.05.     Publicly Available Information. For the avoidance of
doubt, nothing contained in this Agreement shall preclude any member of the Novo
Nordisk Affiliate Group from using any publicly-available knowledge, information
and expertise related to or disclosed in the Patent Rights or that is otherwise
publicly-available.



ARTICLE 4

SUPPLY



      SECTION 4.01.     Novo Nordisk Supply Obligations. Novo Nordisk agrees
that it will use its reasonable efforts to obtain consent from third party
suppliers to permit Aradigm to purchase inventory at a cost no greater to
Aradigm than the cost to Novo Nordisk so long as (i) the inventory is identical
to inventory purchased by Novo Nordisk for exclusive use in the Development
Program and (ii) the delivery of such inventory is consistent in all respects
with the delivery of inventory ordered by Novo Nordisk. Notwithstanding the
foregoing, Novo Nordisk shall not be responsible for ordering, invoicing,
logistical support or warehousing of the inventory purchased by Aradigm in
accordance with this Section 4.01 and Aradigm shall be responsible for any and
all actions relating to such ordering, invoicing, logistical support and
warehousing.



ARTICLE 5

ROYALTY PAYMENTS



      SECTION 5.01.     Royalty Payments. (a) In consideration of the license
and marketing rights granted by Aradigm in accordance with Section 3.01 and
Section 3.02, Novo Nordisk shall pay to Aradigm:



        (i) in the event that the First Marketed Product and Device is the
Insulin Compound Packaged Product and the Device, (A) four and one-quarter
percent (4.25%) of Net Sales thereof (if any) by any member of the Novo Nordisk
Affiliate Group or any permitted sublicensees thereof during any year during the
Stage 1 Commercialization Period up to and including the applicable Baseline for
such year plus four and fifty-five hundredths percent (4.55%) of Net Sales
thereof (if any) by any member of the Novo Nordisk Affiliate Group or any
permitted sublicensees thereof in excess of the applicable Baseline for such
year; (B) five percent (5.00%) of Net Sales thereof (if any) by any member of
the Novo Nordisk Affiliate Group or any permitted sublicensees thereof during
the Stage 2 Commercialization Period up to and including the applicable Baseline
for such period plus five and three-tenths percent (5.30%) of Net Sales thereof
(if any) by any member of the Novo Nordisk Affiliate Group or any permitted
sublicensees thereof in excess of the applicable Baseline for such period; and
(C) six percent (6.00%) of Net Sales thereof (if any) by any member of the Novo
Nordisk Affiliate Group or any permitted sublicensees thereof during any year
during the Stage 3 Commercialization Period up to and including the applicable
Baseline in such year plus six and three-tenths percent (6.30%) of Net Sales
thereof (if any) by any member of the Novo Nordisk Affiliate Group or any
permitted sublicensees thereof in excess of the applicable Baseline for such
year; or           (ii) in the event that the First Marketed Product and Device
is any Packaged Product (relating to Program Compounds other than the Insulin
Compound) and the Device or any product using an Alternative Technology to
deliver a specific insulin or insulin analog class (in such case, only to the
extent

A-17



--------------------------------------------------------------------------------



 



  that royalties are payable under Section 2.07(e)(i)), (A) four and four-tenths
percent (4.40%) of Net Sales thereof (if any) by any member of the Novo Nordisk
Affiliate Group or any permitted sublicensees thereof during the Stage 1
Commercialization Period; (B) five and fifteen-hundredths percent (5.15%) of Net
Sales thereof (if any) by any member of the Novo Nordisk Affiliate Group or any
permitted sublicensees thereof during the Stage 2 Commercialization Period; and
(C) six and fifteen-hundredths percent (6.15%) of Net Sales thereof (if any) by
any member of the Novo Nordisk Affiliate Group or any permitted sublicensees
thereof during the Stage 3 Commercialization Period.

      (b) In consideration of the license and marketing rights granted by
Aradigm in accordance with Section 3.01 and Section 3.02, Novo Nordisk shall
also pay to Aradigm (i) five and one-quarter percent (5.25%) of Net Sales of any
Later Marketed Product and Device by any member of the Novo Nordisk Affiliate
Group or any permitted sublicensees thereof during the Stage 1 Commercialization
Period; and (ii) six percent (6.00%) of Net Sales of any Later Marketed Product
and Device by any member of the Novo Nordisk Affiliate Group or any permitted
sublicensees thereof during the Stage 2 Commercialization Period and the Stage 3
Commercialization Period; provided that: in the event that such Later Marketed
Product and Device is the Insulin Compound Packaged Product and the Device and
that Net Sales thereof exceed the Baseline in any year during the Stage 2
Commercialization Period and the Stage 3 Commercialization Period, Novo Nordisk
shall pay to Aradigm six percent (6.00%) of such Net Sales of such Insulin
Compound Packaged Product and the Device up to and including the applicable
Baseline in such year plus six and three-tenths percent (6.30%) of Net Sales (if
any) of such Insulin Compound Packaged Product and the Device in excess of the
applicable Baseline in such year.



      SECTION 5.02.     Royalty Payments Schedule. Payments due in accordance
with Section 5.01 and any royalty payments due under Articles 2 and 10 shall be
payable within forty-five (45) days after January 1, April 1, July 1 and
October 1 of each calendar year in which such royalties are due under this
Agreement. The Party with a royalty payment obligation hereunder shall provide
the other Party with a reconciliation report in a form to be agreed between the
Parties showing the calculation of Net Sales for each calendar year within
seventy-five (75) days after the end of such year. In the event that a
reconciliation report demonstrates that a Party (the “Royalty Paying Party”)
shall have paid an amount in excess of or less than the royalty payments due
under Section 5.01 or Articles 2 or 10, as the case may be, then the other Party
(the “Royalty Receiving Party”) shall pay to the Royalty Paying Party such
excess amount, or the Royalty Paying Party shall pay to the Royalty Receiving
Party the difference between the amount otherwise due hereunder and the amount
such Royalty Paying Party shall have paid in accordance with the first sentence
of this Section 5.02, as the case may be.



      SECTION 5.03.     Additional Royalty Provisions. (a) Any reference to
“royalty-bearing” or to a “royalty” shall mean, unless otherwise expressly
established in this Agreement, a royalty or other compensation that will be
negotiated in good faith between the Parties in respect of the applicable
patent(s) included within the licensed intellectual property rights. Each such
royalty will be agreed on a case-by-case basis, taking into account the
non-exclusive or exclusive term, the importance of the originator’s invention
and the strength and commercial importance of the applicable intellectual
property rights (including the effect of any trade secret status of any Aradigm
Know-How or Novo Nordisk Know-How, as the case may be). Additionally, the
payment schedules, audit and other provisions of this Article 5 shall apply to
the extent practicable, unless otherwise agreed by the Parties in writing.

      (b) For the avoidance of doubt, in no event shall either Aradigm pay a
royalty to Novo Nordisk or Novo Nordisk pay a royalty to Aradigm, respectively,
for Novo Nordisk New IPR or Aradigm New IPR, respectively, if such Novo Nordisk
New IPR or Aradigm New IPR, respectively, is Made Jointly.

      (c) Following the expiration of the last to expire of the Aradigm Patents
Rights, Aradigm Selected Pulmonary Delivery Patent Rights, and patents included
in the Aradigm New IPR, if: (i) Novo Nordisk experiences a material reduction in
the gross margins of products bearing royalties under this Agreement in the
United States, any member state of the European Union and/or Japan as a result
of pricing actions by competitors who, had such patents not expired, would be
infringing one (1) or more of the Aradigm Patents Rights, Aradigm Selected
Pulmonary Delivery Patent Rights or patents included in the Aradigm New IPR;

A-18



--------------------------------------------------------------------------------



 



and (ii) Novo Nordisk is in compliance with all of its material obligations
under this Agreement at the time of such material reduction in gross margins,
then Novo Nordisk may request a reduction in the applicable royalty rates
hereunder for the specific geographic area (whether the United States, any
member state of the European Union and/or Japan). Within sixty (60) days of such
request, the Parties will meet to review Novo Nordisk’s financial and marketing
information pertinent to such request and to negotiate and agree on a reduction
in the royalty rates hereunder that is proportionate to the reduction in gross
margins experienced by Novo Nordisk or that otherwise fairly reflects the
diminished value of the applicable products to Novo Nordisk.


      SECTION 5.04.     Record Keeping. Each Party shall maintain, for a period
of three (3) years following the last day of the year to which such records and
other financial information relate, complete and correct records of Net Sales
and other financial information that it deems necessary to determine such Net
Sales and shall report such information as it deems relevant along with each
royalty payment made to the other Party in accordance with this Article 5 .



      SECTION 5.05.     Audit Right. (a) Aradigm may, no more than once in
respect of each calendar year, at Aradigm’s expense, appoint an independent
auditor (the “Independent Auditor”) reasonably acceptable to Novo Nordisk to
review the payments made by Novo Nordisk to Aradigm in accordance with the
provisions set forth in Articles 2, 5 and 10 in such calendar year. In the event
the Independent Auditor determines that additional amounts are due to Aradigm,
Novo Nordisk shall pay such additional amounts to Aradigm and, to the extent
that such additional amounts represent at least five percent (5.00%) of the
total amounts paid to Aradigm under Section 5.02 in respect of such calendar
year, shall reimburse Aradigm for the fees and expenses of the Independent
Auditor. In the event the Independent Auditor determines that additional amounts
are due to Aradigm representing less than five percent (5.00%) of the total
amounts paid to Aradigm under Section 5.02 in any calendar year, then Novo
Nordisk shall have no obligation to reimburse Aradigm for the fees and expenses
of the Independent Auditor.

      (b) Novo Nordisk may, no more than once in respect of each calendar year,
at Novo Nordisk’s expense, appoint an Independent Auditor reasonably acceptable
to Aradigm to review the payments made (if any) by Aradigm to Novo Nordisk in
accordance with the provisions set forth in Articles 2, 5 and 10 in such
calendar year. In the event the Independent Auditor determines that additional
amounts are due to Novo Nordisk, Aradigm shall pay such additional amounts to
Novo Nordisk and, to the extent that such additional amounts represent at least
five percent (5.00%) of the total amounts paid to Novo Nordisk under
Section 5.02 in respect of such calendar year, shall reimburse Novo Nordisk for
the fees and expenses of the Independent Auditor. In the event the Independent
Auditor determines that additional amounts representing less than five percent (
5.00%) of the total amounts paid to Novo Nordisk under Section 5.02 in any
calendar year are due to Novo Nordisk, then Aradigm shall have no obligation to
reimburse Novo Nordisk for the fees and expenses of the Independent Auditor.



      SECTION 5.06.     Withholding Taxes. Under no circumstances shall either
Party be required to pay any amount in excess of or in addition to the payments
agreed under this Agreement. If any payment made by either Party under this
Agreement is subject to withholding tax, such withholding tax shall be borne by
the other Party and shall be deducted from any such payments made. Each Party
shall support the other Party in its efforts of minimizing any such withholding
taxes and reasonably provide such other Party with relevant information about
documentation needed to reduce the withholding tax to a legal minimum or to
secure applicable credits in respect thereof.



      SECTION 5.07.     Currency. Payments under this Agreement in respect of
Net Sales made, and amounts expended, in currencies other than U.S. dollars
shall be calculated on the average daily exchange rate for the applicable
year-to-date period (i.e., from January 1 of each year to the last Business Day
of the financial quarter in which such payment is made) for exchanging such
currency into U.S. dollars at the rate for buying U.S. dollars published in the
Wall Street Journal.

A-19



--------------------------------------------------------------------------------



 





ARTICLE 6

INTELLECTUAL PROPERTY



      SECTION 6.01.     Aradigm Intellectual Property Rights. (a) Except as
provided in this Article 6, Aradigm shall remain the sole owner of all Aradigm
Background IPR, Aradigm Patent Rights, Aradigm Selected Pulmonary Delivery
Patent Rights, Aradigm Know-How and Aradigm New IPR and shall use Diligent
Efforts to maintain and defend such Aradigm Background IPR, Aradigm Patent
Rights, Aradigm Selected Pulmonary Delivery Patent Rights, Aradigm Know-How and
Aradigm New IPR.

      (b) Aradigm shall be responsible for filing, maintaining and defending any
patents filed based on Aradigm Background IPR and will timely inform Novo
Nordisk of its intentions, activities and filings in this respect. Aradigm will
grant Novo Nordisk a perpetual, world-wide, non-exclusive, royalty-free license
under the Aradigm Background IPR, to develop, manufacture, use, market,
distribute, sell, offer for sale, have made, import and/or export any product
outside the field of pulmonary delivery, with the right to sublicense. Should
Aradigm decide not to patent an invention included in the Aradigm Background IPR
in any country, or should Aradigm decide to abandon any such patent or patent
application in any country, then Novo Nordisk shall have the right to do so at
its expense. In such case, Novo Nordisk shall in its sole discretion have the
option of becoming the owner thereof or, in the alternative, an exclusive
licensee thereof pursuant to Section 6.06. If Novo Nordisk elects to become the
owner of any patent or patent application based on such Aradigm Background IPR,
Novo Nordisk shall grant Aradigm a royalty-free license thereunder to develop,
manufacture, use, market, distribute, sell, offer for sale, have made, import
and/or export any product for the life of the patent (and such license shall be
limited to products outside the Field for so long as Novo Nordisk’s license
under Section 3.01 remains exclusive as to any Aradigm Patent Right and,
thereafter, outside and inside the Field), with the right to sublicense.



      SECTION 6.02.     Novo Nordisk Intellectual Property Rights. (a) Except as
provided in this Article 6, Novo Nordisk shall remain the sole owner of all Novo
Nordisk Background IPR, Novo Nordisk Patent Rights, Novo Nordisk Know-How and
Novo Nordisk New IPR.

      (b) Novo Nordisk shall be responsible for filing, maintaining and
defending any patents filed based on Novo Nordisk Background IPR and will timely
inform Aradigm of its intentions, activities and filings in this respect. Novo
Nordisk will grant Aradigm a perpetual, world-wide, non-exclusive, royalty-free
license under the Novo Nordisk Background IPR (to the extent such Novo Nordisk
Background IPR relates to the Insulin Compound), to develop, manufacture, use,
market, distribute, sell, offer for sale, have made, import and/or export any
product outside the Field, with the right to sublicense. Should Novo Nordisk
decide not to patent an invention included in the Novo Nordisk Background IPR in
any country, or should Novo Nordisk decide to abandon any such patent or patent
application in any country, then Aradigm shall have the right to do so at its
expense. In such case, Aradigm shall in its sole discretion have the option of
becoming the owner thereof or, in the alternative, an exclusive licensee thereof
pursuant to Section 6.06. If Aradigm elects to become the owner of any patent or
patent application based on such Novo Nordisk Background IPR, Aradigm shall
grant Novo Nordisk a royalty-free license thereunder to develop, manufacture,
use, market, distribute, sell, offer for sale, have made, import and/or export
any product within the Field, with the right to sublicense.

      (c) Novo Nordisk shall have the option to take ownership of [****] (which
is included in Aradigm Background IPR as of the Effective Date) and any
divisionals, reissues or continuations thereof or become an exclusive licensee
thereof pursuant to Section 6.06. In the event that Novo Nordisk provides
Aradigm with written notice that it wishes to take ownership of such patent
applications, then Aradigm shall take all reasonably requested steps to
consummate such transfer of ownership and Novo Nordisk will grant Aradigm the
license described in Section 6.02(b) to develop, manufacture, use, market,
distribute, sell, offer for sale, have made, import and/or export any product
outside the Field, with right to sublicense, with respect to [****] and any
divisionals, reissues or continuations thereof.





--------------------------------------------------------------------------------

**** Certain confidential information in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

A-20



--------------------------------------------------------------------------------



 





      SECTION 6.03.     Notice by Aradigm. (a) During the term of this
Agreement, Aradigm shall provide written notice to Novo Nordisk of any results,
improvements or inventions relevant to the Field prior to public disclosure of
such results, improvements or inventions in order to enable Novo Nordisk to
determine, upon consultation with Aradigm, the best method of protecting such
results, improvements or inventions.

      (b) Aradigm shall provide periodically, but no less than twice per
calendar year, to Novo Nordisk a list of results, improvements or inventions
made by Aradigm relevant to the Field (including without limitation changes to
the manufacturing process).

      (c) Aradigm shall provide reasonable access to its employees, contractors
and suppliers to enable Novo Nordisk to perform intellectual property audits
once per calendar year to ensure that adequate protection is sought and
maintained for intellectual property developed by Aradigm within the Field or
relevant to the Field. In the event that Novo Nordisk determines, as a result of
its intellectual property audit or otherwise, that patent applications should be
filed in any country, Novo Nordisk shall request Aradigm to pursue such patent
applications; provided that, to the extent that Aradigm reasonably refuses such
request, and solely with respect to any Aradigm New IPR under which Novo Nordisk
is licensed pursuant to Section 3.01, Novo Nordisk shall have the right to file
any such patent applications. In such case, Novo Nordisk shall in its sole
discretion have the option of becoming the owner thereof or, in the alternative,
an exclusive licensee thereof pursuant to Section 6.06. If Novo Nordisk elects
to become the owner of any patent or patent application based on such Aradigm
Background IPR, Novo Nordisk shall grant Aradigm a royalty-free license
thereunder to develop, manufacture, use, market, distribute, sell, offer for
sale, have made, import and/or export any product for the life of the patent
(provided that, such license shall be limited to products outside the Field for
so long as Novo Nordisk’s license under Section 3.01 remains exclusive as to any
Aradigm Patent Right and thereafter, outside and inside the Field), with the
right to sublicense. Aradigm shall use its Diligent Efforts to cause its
employees and contractors to assist in prosecuting any patent applications
requested by Novo Nordisk in accordance with this Section 6.03(c).

      (d) Novo Nordisk shall be entitled to bring or enter any litigation in the
defense and enforcement of any patents filed by Novo Nordisk following Aradigm’s
abandonment of such patent or patent application as contemplated in
Section 6.01(b), Section 6.02(b) or Section 6.03(c) in respect of the activities
of any infringer thereof in the Field or any patents licensed exclusively to
Novo Nordisk under Section 6.06. Aradigm agrees to be joined as a party, and
Novo Nordisk agrees to pay Aradigm’s reasonable litigation costs.



      SECTION 6.04.     Notice by Novo Nordisk. (a) During the term of this
Agreement, Novo Nordisk shall provide written notice to Aradigm of any results,
improvements or inventions relevant to the Development Program (other than any
results, improvements or inventions relevant to formulation of compounds or to
the interactions between materials and formulation of compounds) prior to public
disclosure of such results, improvements or inventions to enable Aradigm to
determine, upon consultation with Novo Nordisk, the best method of protecting
the results, improvements or inventions.

      (b) Novo Nordisk shall provide periodically, but no less than twice per
calendar year, to Aradigm a list of results, improvements or inventions made by
Novo Nordisk relevant to the Development Program (other than any results,
improvements or inventions relating to formulation of compounds or to the
interactions between materials and formulation of compounds).

      (c) Novo Nordisk shall provide reasonable access to its employees,
contractors and suppliers who are (or have been within one (1) year of the time
at which such access is requested by Aradigm) working on the Development Program
to enable Aradigm to perform intellectual property audits once per calendar year
to ensure that adequate protection is sought and maintained for intellectual
property developed by Novo Nordisk relevant to the Development Program (other
than any results, improvements or inventions relating to formulation of
compounds or to the interactions between materials and formulation of
compounds). In the event that Aradigm determines, as a result of its
intellectual property audit or otherwise, that patent applications should be
filed in any country, Aradigm shall request Novo Nordisk to pursue such patent
applications; provided that, to the extent that Novo Nordisk reasonably refuses
such request, and solely with respect to any Novo Nordisk New IPR licensed under
Section 3.04(b) and (c), Aradigm shall have the right to file any such patent
applications. In such case, Aradigm shall in its sole discretion have the option
of

A-21



--------------------------------------------------------------------------------



 



becoming the owner thereof or, in the alternative, an exclusive licensee thereof
pursuant to Section 6.06. If Aradigm elects to become the owner of any such
patent application, Aradigm shall grant Novo Nordisk a world-wide,
non-exclusive, royalty-free license thereunder to develop, manufacture, use,
market, distribute, sell, offer for sale, have made, import and/or export any
product within the Field, with the right to sublicense. Novo Nordisk shall use
its Diligent Efforts to cause its employees and contractors to assist in
prosecuting any patent applications requested by Aradigm in accordance with this
Section 6.04(c).

      (d) Aradigm shall be entitled to bring or enter any litigation in the
defense and enforcement of any patents filed by Aradigm following Novo Nordisk’s
abandonment of such patent or patent application as contemplated in
Section 6.02(b) or Section 6.04(c) in respect of the activities of any infringer
thereof outside the Field or any patents licensed exclusively to Aradigm under
Section 6.06. Novo Nordisk agrees to be joined as a party, and Aradigm agrees to
pay Novo Nordisk’s reasonable litigation costs.



      SECTION 6.05.     Pursuit of Patents. (a) The Parties agree that Aradigm’s
counsel shall continue to file, prosecute and maintain all Aradigm Background
IPR, Aradigm Patent Rights, Aradigm Selected Pulmonary Delivery Patent Rights
and Aradigm New IPR that are in each case in the Field, [****] and continuation
applications related thereto. Aradigm shall keep Novo Nordisk reasonably
informed of the progress of the applications and shall provide Novo Nordisk with
copies of all substantive communications between Aradigm and the United States
Patent and Trademark Office (or any other relevant patent authority).
Furthermore, Aradigm shall provide Novo Nordisk with a reasonable opportunity to
comment on proposed strategies and responses relating to such prosecution in the
Field prior to their implementation by Aradigm’s counsel.

      (b) Aradigm’s costs for preparing, filing and prosecuting additional
patent applications in respect of patents included within Aradigm Background IPR
pursuant to Section 6.05(a), and the costs of maintaining any patents that may
issue from such applications, shall be shared equally (i.e., 50/50) between Novo
Nordisk and Aradigm. In the event that one (1) or more patents that are part of
the Aradigm Background IPR serve as the basis for recovery of damages or other
monetary award pursuant to a suit, action or proceeding under Section 7.02, then
any amounts received by either Party from such recovery or award shall first be
used to reimburse Aradigm and Novo Nordisk for their respective expenses related
to the suit, action or proceeding, then to reimburse the Parties for the
preparation, prosecution and maintenance costs of such patents or patent
applications (to the extent incurred pursuant to this Section 6.05(b) and not
previously reimbursed), and after such reimbursement any additional amounts
shall be shared 1:2 by Aradigm and Novo Nordisk respectively. Further, if
Aradigm licenses such patents outside the Field, or obtains damages or other
recovery by enforcing such patents outside the Field, then, after Aradigm has
recovered its duly documented internal and external costs of enforcing such
patents, 50% of the amount of license fees reasonably allocable to the licensing
of such patents, and 50% of the amount of such damages or other recovery, shall
be paid to Novo Nordisk until such time as Novo Nordisk has received an amount
equal to the amount of the costs of preparing, filing and maintaining such
patents (and respective applications) that were paid by Novo Nordisk hereunder,
and were not previously otherwise reimbursed.

      (c) In the event that Novo Nordisk does not agree that a particular patent
application should be prepared, filed or prosecuted pursuant to Section 6.05(a),
Aradigm’s costs for preparing and prosecuting such application, and the costs of
maintaining any patents that may issue from such application, shall be the sole
responsibility of Aradigm; and any amounts received by Aradigm resulting from
the granting of licenses and/or recovery of damages or other monetary awards
shall belong to Aradigm. Should Aradigm decide to abandon any patent application
or patent that is filed, prosecuted or maintained pursuant to this Section 6.05,
Novo Nordisk shall in its sole discretion have the option of becoming the owner
thereof or, in the alternative, an exclusive licensee thereof pursuant to
Section 6.06. If Novo Nordisk elects to become the owner of any patent or patent
application, Novo Nordisk shall grant Aradigm a royalty-free license thereunder
to develop, manufacture, use, market, distribute, sell, offer for sale, have
made, import and/or export any product for the life of the patent (provided
that, such license shall be limited to products outside the Field for so long as
Novo



--------------------------------------------------------------------------------

**** Certain confidential information in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

A-22



--------------------------------------------------------------------------------



 



Nordisk’s license under Section 3.01 remains exclusive as to any Aradigm Patent
Right and thereafter, outside and inside the Field), with the right to
sublicense.


      SECTION 6.06.     License Option In Lieu Of Ownership. In each case in
which a Party has the right pursuant to this Article 6 of becoming the owner of
a patent or patent application that the other Party has refused to file or
otherwise decided to abandon, the Party having such right may elect (in its sole
discretion and by notifying the other Party in writing) to become the exclusive
licensee thereof rather than becoming the owner. If this election is made, then:
(a) the electing Party will prepare, file, prosecute and/or maintain (as
applicable) such patent application or patent at the electing Party’s direction
and sole expense; (b) the non-electing Party shall, and hereby does, grant the
electing Party a worldwide, exclusive, royalty-free license under such patent
application or patent, where the scope and duration of such license will be
equivalent to the scope and duration of rights such electing Party would have
had if it became the owner of such patent application or patent under the
applicable section of this Article 6; and (c) the non-electing Party shall
continue to own such patent application or patent and shall retain for itself
the same rights to the extent it would have been granted in the form of a
non-exclusive license, with a right to sublicense, had the electing Party become
the owner of such patent or patent application under the applicable section of
this Article 6.



ARTICLE 7

PATENT COOPERATION



      SECTION 7.01.     Enforcement of Patent Rights. (a) If Aradigm or Novo
Nordisk, as the case may be, becomes aware of (i) an actual or potential
infringement of any of the Patent Rights by a third party practicing in the
Field or an actual or potential infringement of Aradigm Patent Rights, Aradigm
Selected Pulmonary Delivery Patent Rights or patent rights under the Aradigm New
IPR by a third party practicing outside the Field, or (ii) the fact that a third
party practicing inside or outside the Field is challenging the enforceability
or validity of any of the Patent Rights, Aradigm or Novo Nordisk, as the case
may be, shall so notify Novo Nordisk or Aradigm, as the case may be, in writing
within fifteen (15) days. The notice shall set forth the relevant facts (to the
extent known by the notifying Party) in reasonable detail.

      (b) If Aradigm or Novo Nordisk, as the case may be, is served by a third
party with legal process initiating any proceeding alleging (i) non-infringement
of any Patent Rights by such third party practicing in the Field, (ii) that such
third party practicing inside or outside the Field is challenging the
enforceability or validity of any Patent Rights or (iii) anything that would
adversely affect the other Party’s rights under this Agreement, including
allegations of co-ownership, co-inventorship, or implied or explicit license,
Aradigm or Novo Nordisk, as the case may be, shall so notify Novo Nordisk or
Aradigm, as the case may be, in writing within five (5) days.



      SECTION 7.02.     Initiation of Action Relating to Patents. (a) With
respect to Aradigm Patent Rights, Aradigm Selected Pulmonary Delivery Patent
Rights or Aradigm New IPR that are licensed exclusively to Novo Nordisk
hereunder, except for those which Novo Nordisk has the option of exclusively
licensing under Section 6.06 in lieu of ownership, when action is deemed
necessary or advisable by Novo Nordisk and Aradigm to prevent infringement of
such Aradigm Patent Rights, Aradigm Selected Pulmonary Delivery Patent Rights or
Aradigm New IPR by a third party practicing or making preparations to practice
within the Field, to enforce such Aradigm Patent Rights, Aradigm Selected
Pulmonary Delivery Patent Rights or Aradigm New IPR against such third party
practicing or making preparations to practice within the Field, and/or to defend
against an action by a third party practicing or making preparations to practice
within the Field challenging the enforceability or the validity or asserting the
non-infringement of such Aradigm Patent Rights, Aradigm Selected Pulmonary
Delivery Patent Rights or Aradigm New IPR, then Novo Nordisk shall have the
right (but not the obligation) to initiate any action or conduct any such suit.
Aradigm shall have the right to join, at its own expense, such action and/or
suit and to be represented in such action and/or suit by its own counsel.
Furthermore, if Aradigm is required under applicable law to join any such suit,
action, or proceeding, or if the failure of Aradigm to be a party to such suit,
action, or proceeding would in the opinion of counsel to Novo Nordisk result in
dismissal thereof, Aradigm shall execute all papers and perform such other acts
as may be reasonably required to permit the litigation to be conducted, and Novo
Nordisk shall reimburse

A-23



--------------------------------------------------------------------------------



 



Aradigm for its expenses relating to its joining and participation thereto. If
Aradigm is required to be joined as a party in any such action by a third party
practicing within the Field challenging the enforceability or validity or
asserting the non-infringement of Aradigm Patent Rights, Aradigm Selected
Pulmonary Delivery Patent Rights or Aradigm New IPR, then upon the request of
Novo Nordisk, Aradigm shall waive any objection to such joinder on the grounds
of personal jurisdiction, venue or forum non conveniens.

      (b) If either (x) Novo Nordisk and Aradigm agree in accordance with the
provisions set forth in Section 7.02(a) above that action is necessary, but Novo
Nordisk does not commence such action within sixty (60) days of such agreement,
or (y) in respect of an Aradigm Patent Right that is not a Field Claim (as
defined below), Aradigm believes that action is necessary as to such Patent
Right, but Novo Nordisk does not agree in the discussions above that action is
necessary, then in either case Aradigm shall have the right to initiate and
conduct, at its expense, an independent action against the third party infringer
of the Aradigm Patent Rights, Aradigm Selected Pulmonary Delivery Patent Rights
or Aradigm New IPR in the Field. If Aradigm subsequently ceases to continue
(other than by settlement) an action initiated or conducted under this
Section 7.02(b), or such action is dismissed voluntarily or involuntarily, then
Novo Nordisk shall have the right, but not the obligation to initiate, continue,
and/or conduct, at its expense and subject to all other applicable provisions of
this Section 7.02, an action as permitted by law against the third party in
respect of its activities in the Field within sixty (60) days of Aradigm’s
ceasing to continue its action against such third party or of such dismissal.
For purposes of this Section 7.02(b), a “Field Claim” is a claim in the Aradigm
Patent Rights, Aradigm Selected Pulmonary Delivery Patent Rights or patent
rights under the Aradigm New IPR that expressly and directly is limited to
activities in the Field. For purposes of Section 7.02(a) and (b), Novo Nordisk
shall not disagree, based primarily on any contractual obligations Novo Nordisk
may have to a third party, with Aradigm’s belief that action is deemed necessary
to prevent infringement of such Patent Rights by a third party practicing within
the Field.

      (c) If the infringement in the Field involves sales of a Directly
Infringing Product (as defined below), and Novo Nordisk believes that action is
necessary, but Aradigm does not agree in the discussions above that action is
necessary within sixty (60) days of commencing such discussions, then Novo
Nordisk shall thereafter have the right to initiate and conduct, at its expense,
an action against the third party based on the Directly Infringing Product,
subject to all other applicable provisions of this Section 7.02. For purposes of
this Section 7.02, a “Directly Infringing Product” shall mean either (x) a
disposable unit dose package intended and capable for use to deliver a
medicament within the Field in a device that is a copy of, or substantially the
same as, a Device used or tested by Novo Nordisk in clinical trials under this
Agreement, or (y) a pulmonary delivery device intended for and capable of using
disposable unit dose package that is a copy of, or substantially the same as,
that utilized in a Packaged Product used or tested by Novo Nordisk in clinical
trials under this Agreement. As used herein and in Section 10.05(b)(ii) and
Section 10.05(c)(i), the term “substantially the same as” with respect to a
device means that the two devices being compared have the same general
principles of function, such as: (A) active breath control; (B) delivery of an
aerosol of fine particles; and (C) an aerosol created from a liquid formulation
of drug. As used herein and in Section 10.05(b)(ii) and Section 10.05(c)(i), the
term “substantially the same as” with respect to a disposable unit dose package
means that the two disposable unit dose packages being compared have the same
general principles of function, such as: (X) liquid drug formulation; and (Y) an
aerosol of fine particles created through an aerosol nozzle integrated with a
flexible porous membrane.

      (d) In a suit initiated or conducted by Novo Nordisk pursuant to
Section 7.02(a)-(c), in the initiation, conduct and settlement of the suit Novo
Nordisk shall consider in good faith the interests of Aradigm, both inside and
outside the Field. Novo Nordisk shall keep Aradigm reasonably informed of the
progress of the suit, action, or proceeding, and shall provide Aradigm in a
manner reasonably designed to preserve attorney-client privilege with copies of
all substantive communications relating to the suit, action, or proceeding,
subject to confidentiality obligations to third parties. To the extent that
Aradigm believes that a particular strategy for conduct and/or settlement of the
suit proposed by Novo Nordisk would have a material adverse impact on Aradigm’s
activities outside the Field and/or Aradigm’s interests outside the Development
Program, the Parties agree to meet and discuss in good faith an alternative
strategy to address Aradigm’s concerns, and Novo Nordisk shall not proceed with
any strategy without Aradigm’s approval, which shall not

A-24



--------------------------------------------------------------------------------



 



be unreasonably withheld or delayed. Aradigm shall fully cooperate with and
supply all assistance reasonably requested by Novo Nordisk in an action
conducted by Novo Nordisk under Section 7.02(a)-(c) above, and Novo Nordisk
shall reimburse Aradigm for its costs and expenses relating thereto.

      (e) In a suit initiated or conducted by Aradigm pursuant to
Section 7.02(b), in the initiation, conduct and settlement of the suit Aradigm
shall consider in good faith the interests of Novo Nordisk inside the Field.
Aradigm shall keep Novo Nordisk reasonably informed of the progress of the suit,
action, or proceeding, and shall provide Novo Nordisk in a manner reasonably
designed to preserve attorney-client privilege with copies of all substantive
communications relating to the suit, action, or proceeding, subject to
confidentiality obligations to third parties. To the extent that Novo Nordisk
believes that a particular strategy for conduct and/or settlement of the suit
proposed by Aradigm would have a material adverse impact on Novo Nordisk’s
interests in the Field, the Parties agree to meet and discuss in good faith an
alternative strategy to address Novo Nordisk’s concerns, and Aradigm shall not
proceed with any strategy without Novo Nordisk’s approval, which shall not be
unreasonably withheld or delayed. Novo Nordisk shall fully cooperate with and
supply all assistance reasonably requested by Aradigm in such action.

      (f) In any suit initiated or conducted by Novo Nordisk pursuant to
Section 7.02(a)-(c), all internal and external costs and expenses of every kind
and character incurred by Novo Nordisk, including attorney’s fees, involved in
the prosecution of the suit, shall be the responsibility of Novo Nordisk. In any
suit initiated or conducted by Aradigm pursuant to Section 7.02(b), all internal
and external costs and expenses of every kind and character incurred by Aradigm,
including attorney’s fees, involved in the prosecution of the suit, shall be the
responsibility of Aradigm.

      (g) Any damages or other monetary or non-monetary awards recovered in such
a suit initiated or conducted by Novo Nordisk pursuant to
Section 7.02(a)-(c) shall be allocated to the Parties in the following manner:
First, Novo Nordisk and Aradigm shall be reimbursed for their respective
internal and external expenses (including reasonable attorneys’ fees and costs)
incurred in the suit (to the extent not previously reimbursed in accordance with
Section 6.05(b)); and, second, the remaining balance from such recovery shall be
shared by Novo Nordisk and Aradigm according to the following formula:
[2:1] Novo Nordisk:Aradigm. If the recovery is less than both Parties’ costs,
the recovery shall be allocated on a pro rata basis based on each Party’s
internal and external expenses. The determination of the value of non-monetary
benefits or awards shall be through mutual agreement between the parties. If an
agreement cannot be reached between the Parties, then the fair value of such
non-monetary benefits or awards shall be established by arbitration conducted as
provided for in Section 10.01.

      (h) Notwithstanding the above provisions, with respect to Novo Nordisk
Patent Rights and patents included in the Novo Nordisk New IPR, Novo Nordisk
shall bear the sole responsibility for initiating and conducting any suits to
defend such rights; shall bear all costs of such suits; shall have the right to
settle any such suit without consulting with Aradigm; and shall retain the full
recovery from such suit. Novo Nordisk will keep Aradigm reasonably informed of
the status of any such threatened, pending, or actual suit or proceeding
regarding the Novo Nordisk Patent Rights involving activity in the Field.

      (i) Notwithstanding anything else contained herein, with respect to any
practice or activity outside the Field, Aradigm (or its licensees, as
applicable) shall have the sole right and responsibility for initiating and
conducting any suits to defend or enforce the Aradigm Patent Rights, Aradigm
Selected Pulmonary Delivery Patent Rights and patents included in the Aradigm
New IPR against practice outside the Field and shall bear all costs of such
suits. To the extent that such a suit or proceeding could have a material impact
on Novo Nordisk’s interests in the Field, Aradigm shall keep Novo Nordisk
reasonably informed of the status of any such suit or proceeding regarding
Aradigm Patent Rights, Aradigm Selected Pulmonary Delivery rights and patents
included in the Aradigm New IPR outside the Field and shall offer Novo Nordisk
an opportunity to comment on Aradigm’s strategy in conducting, and/or settling
such suit, to the extent not prevented by confidentiality or other contractual
obligations to third parties. Subject to the preceding provision, Aradigm shall
have the right to settle any such suit without consulting with Novo Nordisk and
shall retain the full recovery from such suit.

A-25



--------------------------------------------------------------------------------



 



      (j) For any of the disclosure or notification obligations of the Parties
hereunder, it is understood that all information disclosed under such
obligations is covered by the confidentiality provisions set forth in Article 8,
and further that neither Party shall be required, by such obligations, to
disclose privileged information (e.g., information protected by work product
and/or attorney client privilege) or information in respect of which such Party
is subject to confidentiality or other contractual obligations to third parties.
However, each Party agrees to use reasonable efforts to disclose the substance
of any such information in a manner that does not destroy the privilege, and the
Parties shall use good faith efforts to work together to establish a procedure
or relationship that enables the disclosure of such privileged information
without destroying the privilege.



      SECTION 7.03.     Interferences. With respect to Aradigm Patent Rights and
Aradigm New IPR that are licensed to Novo Nordisk under Article 3, in the event
that any of such Aradigm Patent Rights, Aradigm Selected Pulmonary Delivery
Patent Rights or Aradigm New IPR are subject to an interference action in the
United States Patent and Trademark Office, Aradigm shall provide Novo Nordisk
with copies of all communications relating to the interference action and shall
keep Novo Nordisk reasonably informed of the progress of the interference
action. Furthermore, Aradigm shall not enter into any settlement agreement or
take other dispositive action in the interference without giving good faith
consideration to Novo Nordisk’s interests and concerns, and if such action would
have a material adverse impact on Novo Nordisk’s activities in the Field,
without obtaining the prior consent of Novo Nordisk (which consent shall not be
unreasonably withheld or delayed).



      SECTION 7.04.     Defense and Settlement of Third Party Patent Claims.
(a) If conduct of the Development Program or the manufacture, use, marketing, or
sale of a Device or Packaged Product results in a claim, suit, action, or
proceeding by a third party against a Party for patent infringement of such
third party’s patent rights (a “Field Infringement”), the Party first having
notice of such claim of Field Infringement shall notify the other Party in
writing within fifteen (15) days. The notice shall set forth the facts of the
claim (to the extent known by the Party having notice) in reasonable detail.

      (b) If during the term of this Agreement, a third party makes or attempts
to enforce a claim, files suit, or initiates a proceeding or any action that has
the potential to affect enforceability, validity, or exclusivity of any Patent
Rights that would materially affect rights within the Field, then the Party
having notice shall notify the other Party in writing within fifteen (15) days.
If prior to the Effective Date, a third party made or attempted to enforce a
claim, filed suit, or initiated a proceeding or any action that has the
potential to affect enforceability, validity, or exclusivity of any Patent
Rights that would materially affect rights within the Field, then the Party
having notice shall notify the other Party in writing within fifteen (15) days
of the Effective Date to the extent that such Party had the obligation under the
Development and License Agreement or the Patent Cooperation Agreement to notify
the other Party. Any notice to be provided pursuant to this Section 7.04(b)
shall set forth the facts (to the extent known by the Party having notice) in
reasonable detail.

      (c) Within fifteen (15) days of notification under Section 7.04(a) or
Section 7.04(b), if applicable and upon agreement of the Parties, a senior
officer of each Party shall meet to discuss in good faith and agree upon a
strategy for responding to such third party suit, action, or proceeding, which
strategy shall accommodate both Parties’ commercial interests and investment in
the Development Program. To the extent that the Parties cannot agree to such a
strategy for conduct and/or settlement of the proceeding or suit, then the Party
that is the subject of such proceeding or suit may conduct or settle such suit
in its sole discretion, unless the other Party agrees in writing to assume the
defense of such action and bear the cost of such defense and settlement or any
final judgment at its own expense; provided that, the Party assuming the defense
of such proceeding or suit shall bear only the excess of the cost of any final
settlement or judgment over the cost to which the Party that is the subject of
the proceeding or suit was to have paid in any proposed final settlement that
such Party had agreed to pay prior to the assumption of the defense by the other
Party.

A-26



--------------------------------------------------------------------------------



 





ARTICLE 8

SECRECY



      SECTION 8.01.     Confidentiality. (a) Each Party agrees that it shall
use, and that it shall cause any Person to whom Confidential Information is
disclosed pursuant to clause (b)(i) below to use, the Confidential Information
only in connection with the Transaction Agreements, and the exercise of its
rights hereunder and not for any other purpose.

      (b) Each Party further acknowledges and agrees that it shall not disclose
any Confidential Information to any Person, except that Confidential Information
may be disclosed:



        (i) to such Party’s Representatives (as defined below) in the normal
course of the performance of their duties or to any financial institution
providing credit to such Party,           (ii) to the extent required by
applicable law, rule or regulation (including complying with any oral or written
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process to which a Party is subject;
provided that, such Party shall give the other Party prompt notice of such
request(s), to the extent practicable, so that such other Party may seek an
appropriate protective order or similar relief (and the Party shall cooperate
with such efforts by such other Party, and shall in any event make only the
minimum disclosure required by such law, rule or regulation)),          
(iii) to any governmental or regulatory authority or agency in order to obtain
from such authority or agency any authorization required or contemplated by this
Agreement or any of the other Transaction Agreements as long as such authority
or agency is advised of the confidential nature of such information, or    
      (iv) as mutually agreed between the Parties.

      (c) Nothing contained herein shall prevent the use (subject, to the extent
possible, to a protective order) of Confidential Information in connection with
the assertion or defense of any claim by or against any Party.

      (d) For purposes of this Section 8.01, “Confidential Information” means
any information concerning this Agreement or the Parties’ respective rights and
obligations hereunder, including trade secrets, business methods, cost,
manufacturing and customer information and information relating to the Patent
Rights and the Know-How in the possession of or furnished to a Party by the
other Party; provided that, the term “Confidential Information” does not include
information to the extent that it (i) is or becomes generally available to the
public other than as a result of a disclosure by a Party or its partners,
directors, officers, employees, agents, counsel, investment advisers or
representatives (all such persons being collectively referred to as
“Representatives”) in violation of this Agreement or any of the Transaction
Agreements, (ii) is or was available to such Party on a non-confidential basis
(as demonstrated by the written records of such Party) prior to its disclosure
to such Party by the other Party or (iii) was or becomes available to such Party
on a non-confidential basis from a source other than the other Party, which
source is or was (at the time of receipt of the relevant information) not, to
the best of such Party’s knowledge, bound by a confidentiality agreement with
(or other confidentiality obligation to) the other Party or another Person.



      SECTION 8.02.     Publication Planning. Novo Nordisk shall be solely
responsible for all publication planning, it being understood that Novo Nordisk
will endeavor to present to the Review Committee its overall publication
planning strategy relating to the Development Program in good time prior to
implementation and will in such event in good faith consider any reasonable
suggestion made by Aradigm for amendments to such strategy, it being at all
times understood that Novo Nordisk shall not be entitled to publish or present
any information covered by Section 8.01 without the prior written consent of
Aradigm. For other publications or public presentations not covered by Novo
Nordisk’s publication planning hereunder, Novo Nordisk shall be solely
responsible for any publication in any technical or scientific article or other
presentation of any of the results of the Development Program; provided that,
Novo Nordisk shall not publish or publicly present any conclusions regarding the
safety and efficacy of the Device and Packaged Product and/or pulmonary delivery
of drugs without first: (a) providing Aradigm a draft of such publication or
public presentation; and

A-27



--------------------------------------------------------------------------------



 



(b) obtaining the prior written consent of Aradigm for the release of such
publication or public presentation, such consent not to be unreasonably withheld
or delayed. For purposes of this Section 8.02, Aradigm shall be deemed to have
consented to the release of such draft publication or public presentation if it
shall not have provided comments to such draft publication or public
presentation to Novo Nordisk in writing within ten (10) days of its receipt
thereof.


      SECTION 8.03.     Term Of Confidentiality Provisions. This Article 8 shall
remain in force for ten (10) years from the date of termination of this
Agreement.



ARTICLE 9

NOTICE



      SECTION 9.01.     Notice. Any notice to be given under this Agreement
shall be sent in writing in English by registered airmail or telecopied,



  if to Aradigm, to:     Aradigm Corporation   3929 Point Eden Way   Hayward,
California 94545   Attention: Chief Financial Officer   Telephone: +1
510-265-9000   Telefax: +1 510-265-0277     with a copy to:     Cooley Godward
LLP   Five Palo Alto Square   3000 El Camino Real   Palo Alto, California 94306
  Attention: James C. Kitch   Telephone: +1 650-843-5027   Telefax: +1
650-849-7400     if to Novo Nordisk, to:     Novo Nordisk A/ S   Novo Alle  
DK-2880 Bagsvaerd   Denmark   Attention: General Counsel   Telephone: +45 44 44
88 88   Telefax: +45 44 42 18 30     and     Attention: Vice President, Business
Development   Telephone: + 45 44 42 39 00   Telefax: + 45 44 42 16 98

or to such other addresses and telecopier numbers as may from time to time be
notified by either Party to the other hereunder.



      SECTION 9.02.     Deemed Receipt of Notice. Any notice sent by registered
airmail shall be deemed to have been delivered within seven (7) working days
after dispatch and any notice sent by telex or telefax shall be deemed to have
been delivered within twenty-four (24) hours after dispatch. Notice of change of
address shall be effective upon receipt.

A-28



--------------------------------------------------------------------------------



 





ARTICLE 10

TERM AND TERMINATION



      SECTION 10.01.     Term. This Agreement shall commence on the Effective
Date and shall continue in full force and legal effect thereafter until
terminated in accordance with this Article 10.



      SECTION 10.02.     Termination by Novo Nordisk. (a) Novo Nordisk shall
have the right to terminate this Agreement at its sole discretion upon one
hundred and twenty (120) days’ prior written notice to Aradigm.

      (b) Novo Nordisk shall also have the right to terminate this Agreement
upon thirty (30) days’ prior written notice to Aradigm in the event that Aradigm
shall have committed a material breach of this Agreement or any of the other
Transaction Agreements and shall have failed to remedy such breach within sixty
(60) days of written notice of such breach.



      SECTION 10.03.     Termination by Aradigm. (a) Aradigm shall have the
right to terminate this Agreement upon thirty (30) days’ prior written notice to
Novo Nordisk in the event that Novo Nordisk shall have committed a material
breach of this Agreement and shall have failed to remedy such breach within
sixty (60) days of written notice of such breach; provided that, notwithstanding
the foregoing, Novo Nordisk shall have one hundred twenty (120) days following
written notice by Aradigm to remedy any breach of the obligations set forth in
Section 2.05(a)-(d).



      SECTION 10.04.     Termination By Either Party. Either Party, in addition
to any other remedies available to it in law, may terminate this Agreement upon
written notice to the other Party in the event such other Party shall



        (a) become insolvent or bankrupt;           (b) make an assignment for
the benefit of its creditors;           (c) appoint a trustee or receiver for
itself for all or a substantial part of its property, seek reorganization,
liquidation, dissolution, a winding arrangement, composition or readjustment of
its debts;           (d) have its controlling interests acquired by a third
party manufacturer of an approved insulin product or an insulin product under
clinical development at any time unless such manufacturer promptly and expressly
assumes and agrees in writing to be directly bound by the terms of this
Agreement; or           (e) have its controlling interest acquired by any
company reasonably deemed to be a competitor by Novo Nordisk or Aradigm, as
applicable, unless such company promptly and expressly assumes and agrees in
writing to be directly bound by the terms of this Agreement.



      SECTION 10.05.     Rights And Obligations Of The Parties After
Termination. (a) In the event that either Party terminates this Agreement, both
Parties shall retain perpetual, world-wide, non-exclusive, royalty-free,
licenses, to Aradigm New IPR and Novo Nordisk New IPR Made Jointly by Aradigm
and Novo Nordisk, to the extent not already owned by such Party, to develop,
manufacture, use, market, distribute, sell, offer for sale, have made, import
and/or export any product within and outside the Field; provided that, in the
event of termination by Novo Nordisk in accordance with the provisions set forth
in Section 10.02(b) or Section 10.04, and in the event that Novo Nordisk elects
to continue the Development Program pursuant to Section 10.05(b)(i), the license
retained by Novo Nordisk hereunder shall be exclusive within the Field and
non-exclusive outside the Field.

      (b) In the event that Novo Nordisk terminates this Agreement in accordance
with the provisions set forth in Section 10.02(b) or Section 10.04, the Parties
hereto shall have the following additional rights and obligations:



        (i) in the event that Novo Nordisk, in its notice of termination,
informs Aradigm of Novo Nordisk’s intent to continue the Development Program:
(1) Novo Nordisk shall retain its licenses under Section 3.01 and Section 3.02
and pay royalties with respect thereto under Section 5.01 until the later of
(A) the date that is ten (10) years from First Marketing of any Packaged Product
and the Device and

A-29



--------------------------------------------------------------------------------



 



  (B) the expiration date of the last patent required to cover the Packaged
Product and the Device and the development, manufacturing, use, marketing,
distribution, sale, offer for sale, importation and/or exportation thereof in
and from the Territory, and (2) all rights and obligations of the Parties under
Sections 2.02, 2.03, 2.04, 2.08, 4.01, 6.03 and 6.04 will terminate. For the
avoidance of doubt, the remaining provisions of this Agreement will survive,
including Novo Nordisk’s license rights and payment obligations (as set forth in
(1) above) and Novo Nordisk’s obligation to expend Diligent Efforts to
clinically develop and register the Insulin Compound Packaged Product and the
Device for Broad Regulatory Approval in the United States and the European
Union.           (ii) in the event that Novo Nordisk fails to provide Aradigm
with written notice of its intent to continue the Development Program pursuant
to Section 10.05(b)(i), the licenses granted to Novo Nordisk under Section 3.01
and Section 3.02, and to its permitted sublicensees thereunder, shall
immediately terminate, and Novo Nordisk shall be, and hereby is, granted a
perpetual, world-wide, non-exclusive, royalty-bearing, license, with the right
to sublicense its customers and Joint Marketing Partners in accordance with
Section 3.03, under the Aradigm Patent Rights, Aradigm Selected Pulmonary
Delivery Patent Rights, Aradigm Know-How and Aradigm New IPR to develop,
manufacture, use, market, distribute, sell, offer for sale, have made, import
and/or export pulmonary products (other than Packaged Products, Devices or
products that are substantially the same as such Packaged Products or Devices)
in the Field. The royalty shall be payable on Net Sales within the Field (by any
member of the Novo Nordisk Affiliate Group or any permitted sublicensee
thereof), if any, of pulmonary products that use, or are covered by, any Aradigm
Know-How or any know-how included in the Aradigm New IPR, or that are covered by
any Aradigm Patent Rights, Aradigm Selected Pulmonary Delivery Patent Rights or
any patents included in the Aradigm New IPR. Such royalty shall be payable until
the later of (A) the date that is ten (10) years from First Marketing of such
pulmonary product; and (B) the expiration date of the last patent required to
cover such pulmonary product and the development, manufacturing, use, marketing,
distribution, sale, offer for sale, importation and/or exportation thereof in
and from the Territory. The rate for such royalty shall be determined in
accordance with the provisions set forth in Section 5.03(a) in respect of those
patents and know-how licensed to Novo Nordisk by Aradigm under this
Section 10.05(b)(ii), but in no event shall such royalty exceed: (X) in the case
of any pulmonary products using an Alternative Technology to deliver a specific
insulin or insulin analog class, (1) for a First Marketed Product and Device,
four and one quarter percent (4.25%) of Net Sales thereof during the applicable
Stage 1 Commercialization Period, five percent (5.00%) of Net Sales thereof
during the applicable Stage 2 Commercialization Period, and six percent (6.00%)
of Net Sales thereof during the applicable Stage 3 Commercialization Period or
(2) for any Later Marketed Product and Device, five and one-quarter percent
(5.25%) of Net Sales thereof during the applicable Stage 1 Commercialization
Period and six percent (6.00%) of Net Sales thereof during the applicable
Stage 2 Commercialization Period and the applicable Stage 3 Commercialization
Period; and (Y) for any other pulmonary products, five and one-quarter percent
(5.25%) of Net Sales thereof during the applicable Stage 1 Commercialization
Period and six percent (6.00%) of Net Sales thereof during the applicable
Stage 2 Commercialization Period and the applicable Stage 3 Commercialization
Period.

      (c) In the event that Novo Nordisk terminates this Agreement in accordance
with any provision contained herein other than as set forth in Section 10.02(b)
or Section 10.04, the Parties hereto shall have the following additional rights
and obligations:



        (i) The licenses granted to Novo Nordisk under Section 3.01 and
Section 3.02, and to its permitted sublicensees thereunder, shall immediately
terminate, and Novo Nordisk shall be, and hereby is, granted a perpetual,
world-wide, non-exclusive, royalty-bearing license, with the right to sublicense
its customers and Joint Marketing Partners in accordance with Section 3.03,
under the Aradigm Patent Rights, Aradigm Selected Pulmonary Delivery Patent
Rights, Aradigm Know-How and Aradigm New IPR to develop, manufacture, use,
market, distribute, sell, offer for sale, have made, import and/or export
pulmonary products (other than Packaged Products, Devices or products that are
substantially the same as such Packaged Products or Devices) in the Field. The
royalty shall be payable on Net Sales within the Field (by any member of the
Novo Nordisk Affiliate Group or any permitted sublicensee thereof), if any,

A-30



--------------------------------------------------------------------------------



 



  of pulmonary products that use, or are covered by, any Aradigm Know-How or any
know-how included in the Aradigm New IPR, or that are covered by any Aradigm
Patent Rights, Aradigm Selected Pulmonary Delivery Patent Rights or any patents
included in the Aradigm New IPR. Such royalty shall be payable until the later
of (A) the date that is ten (10) years from First Marketing of such pulmonary
product; and (B) the expiration date of the last patent required to cover such
pulmonary product and the development, manufacturing, use, marketing,
distribution, sale, offer for sale, importation and/or exportation thereof in
and from the Territory. The rate for such royalty shall be determined in
accordance with the provisions set forth in Section 5.03(a) in respect of those
patents and know-how licensed to Novo Nordisk by Aradigm under this
Section 10.05(c)(i), but in no event shall such royalty exceed: (X) in the case
of any pulmonary products using an Alternative Technology to deliver a specific
insulin or insulin analog class, (1) for a First Marketed Product and Device,
four and one quarter percent (4.25%) of Net Sales thereof during the applicable
Stage 1 Commercialization Period, five percent (5.00%) of Net Sales thereof
during the applicable Stage 2 Commercialization Period, and six percent (6.00%)
of Net Sales thereof during the applicable Stage 3 Commercialization Period; or
(2) for any Later Marketed Product and Device, five and one-quarter percent
(5.25%) of Net Sales thereof during the applicable Stage 1 Commercialization
Period and six percent (6.00%) of Net Sales during the applicable Stage 2
Commercialization Period and the applicable Stage 3 Commercialization Period;
and (Y) for any other pulmonary products, five and one-quarter percent (5.25%)
of Net Sales thereof during the applicable Stage 1 Commercialization Period and
six percent (6.00%) of Net Sales thereof during the applicable Stage 2
Commercialization Period and the applicable Stage 3 Commercialization Period;  
        (ii) Aradigm shall be, and hereby is, granted a perpetual, world-wide,
non-exclusive, royalty-bearing (as described below in this Section 10.05(c)(ii))
license, with the right to sublicense, under the Novo Nordisk Know-How and
know-how included within Novo Nordisk New IPR and certain claims under the Novo
Nordisk Patent Rights and the patents included within Novo Nordisk New IPR,
which are necessary to develop, manufacture, use, market, distribute, sell,
offer for sale, import and/or export: (1) the Insulin Compound Packaged Product
containing the Insulin Compound formulation as it exists on the date of
termination and the Device and/or later generation pulmonary products in the
Field derived from such Insulin Compound Packaged Product containing the Insulin
Compound formulation as it exists on the date of termination and the Device; and
(2) any pulmonary drug delivery product outside the Field. Novo Nordisk shall in
good faith specify in writing to Aradigm promptly following termination the
patent claims that describe such Insulin Compound formulation to enable Aradigm
to practice its rights under the foregoing license, as further described below;
provided that, if Aradigm notifies Novo Nordisk in writing of any additional
claims that Aradigm believes are necessary to practice such license, then the
Parties shall meet and discuss in good faith whether to specify such additional
claims. For the avoidance of doubt, Aradigm’s license with respect to the
Insulin Compound Packaged Product under the Novo Nordisk Know-How and the
know-how included within the Novo Nordisk New TPR and the specific claims under
the Novo Nordisk Patent Rights and the patents included in the Novo Nordisk New
IPR permit Aradigm to make only (a) the exact formulation of the Insulin
Compound as it exists at the time of termination; (b) a formulation of such
Insulin Compound with a lower (but not higher) concentration of insulin, in each
case falling within the concentration ranges in the specified claims;
(c) subject to (b) above, a formulation of such Insulin Compound that increases
or decreases the range of excipients or other non-Insulin Compound components
included within such existing formulation, provided such excipients or other
non-Insulin Compound components remain within a range of two (2) times the
quality specification for such component; and/or (d) a formulation of such
Insulin Compound to which excipients or other components may be added or deleted
provided such additional excipients or other compounds do not infringe any
intellectual property rights of Novo Nordisk or any of its Affiliates, other
than such intellectual property rights licensed to Aradigm under this Section
10.05(c)(ii). Within the Field, such license shall be royalty-free prior to
First Marketing of any Packaged Product and/or Device by Aradigm or its
sublicensees; after such First Marketing, such license shall bear a royalty of
(A) two and seven-tenths percent (2.70%) of Net Sales (by Aradigm, any of its
Affiliates or permitted sublicensees) of Device and Packaged Products falling
within (a)-(d) above for the first four (4) years following First Marketing and
thereafter four percent (4.00%) of such Net Sales of the

A-31



--------------------------------------------------------------------------------



 



  Packaged Product and the Device; and (B) four percent (4.00%) of Net Sales (by
Aradigm, any of its Affiliates or sublicensees) of later generation pulmonary
products derived from such Device and/or Packaged Products. Outside the Field,
such royalty shall bear a royalty determined in accordance with the provisions
set forth in Section 5.03(a). Additionally, Aradigm shall retain its license
under Section 3.04(b), which license shall be expanded to include the ability to
develop, manufacture, use, market, distribute, sell, offer for sale, have made,
import and/or export any product inside the Field; and           (iii) Novo
Nordisk shall supply insulin to Aradigm in accordance with the provisions set
forth in Section 10.05(f) until the date of the first Regulatory Submission if,
and only if, Novo Nordisk shall have terminated this Agreement prior to First
Marketing of the Insulin Compound Packaged Product and the Device.

      (d) In the event that Aradigm terminates this Agreement in accordance with
the provisions set forth in Section 10.03 or Section 10.04, Aradigm shall be,
and hereby is, granted a perpetual, world-wide, non-exclusive license, with the
right to sublicense, under the Novo Nordisk Know-How and know-how included
within Novo Nordisk New IPR and certain claims under the Novo Nordisk Patent
Rights and the patents included within Novo Nordisk New IPR, which are necessary
to develop, manufacture, use, market, distribute, sell, offer for sale, import
and/or export: (1) the Insulin Compound Packaged Product containing the Insulin
Compound formulation as it exists on the date of termination and the Device
and/or later generation pulmonary products in the Field derived from such
Insulin Compound Packaged Product containing the Insulin Compound formulation as
it exists on the date of termination and the Device; and (2) any product outside
the Field. Such royalty shall be royalty-free in the Field and royalty-bearing
(as determined in accordance with the provisions set forth in Section 5.03(a))
outside the Field. Novo Nordisk shall in good faith specify in writing to
Aradigm promptly following termination the patent claims that describe such
Insulin Compound formulation to enable Aradigm to practice its rights under the
foregoing license, as further described below; provided that, if Aradigm
notifies Novo Nordisk in writing of any additional claims that Aradigm believes
are necessary to practice such license, then the Parties shall meet and discuss
in good faith whether to specify such additional claims. For the avoidance of
doubt, Aradigm’s license with respect to the Insulin Compound Packaged Product
under the Novo Nordisk Know-How and the know-how included within the Novo
Nordisk New IPR and the specific claims under the Novo Nordisk Patent Rights and
the patents included in the Novo Nordisk New IPR permit Aradigm to make only
(a) the exact formulation of the Insulin Compound as it exists at the time of
termination; (b) a formulation of such Insulin Compound with a lower (but not
higher) concentration of insulin, in each case falling within the concentration
ranges in the specified claims; (c) subject to (b) above, a formulation of such
Insulin Compound that increases or decreases the range of excipients or other
non-Insulin Compound components included within such existing formulation,
provided such excipients or other non-Insulin Compound components remain within
a range of two (2) times the quality specification for such component; and/or
(d) a formulation of such Insulin Compound to which excipients or other
components may be added or deleted provided such additional excipients or other
compounds do not infringe any intellectual property rights of Novo Nordisk or
any of its Affiliates, other than such intellectual property rights licensed to
Aradigm under this Section 10.05(d). Additionally, Aradigm shall retain its
license under Section 3.04(b), which license shall be expanded to include the
ability to develop, manufacture, use, market, distribute, sell, offer for sale,
have made, import and/or export any product inside the Field. In the event that
Aradigm terminates this Agreement prior to the first Regulatory Submission of
the Insulin Compound Packaged Product and the Device, Novo Nordisk shall supply
insulin to Aradigm in accordance with the provisions set forth in
Section 10.05(f).

      (e) In the event that either Party terminates this Agreement in accordance
with the provisions set forth herein, other than in accordance with the
provisions set forth in Section 10.02(b) or Section 10.04 as and to the extent
requested in writing by Aradigm, Novo Nordisk will cooperate with Aradigm to
transfer the technology and any related development or production equipment (as
specified by Aradigm) back to Aradigm, and Aradigm will pay Novo Nordisk:
(i) for its transfer activities (on terms and conditions substantially similar
to those set forth in the Transition Services Agreement and the Restructuring
Agreement); and (ii) the replacement value for any custom-made equipment and the
fair market value for

A-32



--------------------------------------------------------------------------------



 



any equipment that is not custom-made to Novo Nordisk for any such equipment;
provided that, Novo Nordisk shall be entitled to payment of fair market value
for any custom-made equipment in respect of which Novo Nordisk does not provide
Aradigm with reasonably satisfactory evidence of its intention to replace such
equipment. Additionally, Aradigm shall be entitled to use the data generated
under the Development Program to work with a third party and shall have
reasonable access to the relevant sections of applicable regulatory filings by
any member of the Novo Nordisk Affiliate Group; provided that, it is expressly
understood that neither Aradigm nor any marketing partner of Aradigm shall have
access to any Regulatory Approval in respect of Novo Nordisk bulk insulin or
Novo Nordisk Know-How, production process details or other information relating
to the production of bulk insulin by Novo Nordisk or any of its Affiliates.

      (f) In the event that either Party terminates this Agreement in accordance
with the provisions set forth herein, other than in accordance with the
provisions set forth in Section 10.02(b) or Section 10.04 and if, and only if,
such termination occurs prior to First Marketing of the Insulin Compound
Packaged Product and the Device, Novo Nordisk shall [****].

      (g) In the event that either Party terminates this Agreement in accordance
with the provisions set forth herein, Aradigm agrees that it will not use,
directly or indirectly, any Novo Nordisk Know-How or other confidential
information received from Novo Nordisk pursuant to this Agreement, and Novo
Nordisk agrees that it will not use, directly or indirectly, any Aradigm
Know-How or other confidential information received from Aradigm pursuant to
this Agreement, in either case other than as expressly provided herein.

      (h) In the event that Novo Nordisk terminates this Agreement for any
reason, Novo Nordisk may elect to have granted to it a (1) non-exclusive,
royalty-bearing (as described below) license to Aradigm’s [****], claims [****]
or (2) a semi-exclusive, royalty-bearing (as described below) license to
Aradigm’s [****], claims [****], in respect of which patent Aradigm may only
further license such patent to [****], in each case by notifying Aradigm in
writing within one (1) month of the delivery of the termination notice and, in
the case of (2) above, [****]. Novo Nordisk will pay a royalty of [****] (by any
member of the Novo Nordisk Affiliate Group) of products covered by one (1) or
more of the licensed claims from Aradigm's [****]; provided that, in the event
that Aradigm licenses the [****] patent to [****], Novo Nordisk will pay Aradigm
the [****]. [****].

      (i) Upon termination of this Agreement, Aradigm undertakes to return, upon
Novo Nordisk’s written request, all written documentation embodying Novo Nordisk
Know-How and any and all remaining Program Compound to Novo Nordisk, except and
to the extent retention thereof is reasonably necessary during any post
termination period in which Novo Nordisk continues to supply insulin to Aradigm.
In the event that Aradigm terminates this Agreement in accordance with the
provisions set forth in Section 10.03, Novo Nordisk shall return, upon Aradigm’s
written request, all written documentation embodying Aradigm Know- How to
Aradigm.



      SECTION 10.06.     Additional Effects of Termination or Expiration.
Termination or expiration of this Agreement shall not affect the continuing
validity and enforceability of Sections 5.02, 5.03, 5.04, 5.05, 5.06, 5.07,
6.01, 6.02, 6.06, Articles 7, 8, 9, 10, 11 and 12 and the applicable definitions
in Article 1 of this Agreement. All confidential information provided under the
Agreement shall be returned to the respective Parties within ninety (90) days of
the termination date, except as otherwise contemplated by this Agreement and
except as to confidential information required by the Parties to exercise their
respective rights under this Agreement.



ARTICLE 11

DISPUTE RESOLUTION AND GOVERNING LAW



      SECTION 11.01.     Dispute Resolution. (a) All disputes arising out of
this Agreement shall be settled as far as possible by negotiations between the
Parties. If the Parties cannot agree on an amicable settlement within thirty
(30) days from written submission of the matter by one Party to the other Party,
the matter shall be submitted for decision and final resolution to arbitration
to the exclusion of any courts of law, under the Arbitration Rules of the
American Arbitration Association.

      (b) The arbitration tribunal shall be composed of three disinterested
arbitrators, appointed pursuant to the following procedure: the Party invoking
arbitration shall notify the other Party stating the substance of its claim and
the name and address of the arbitrator it has chosen, who may be a citizen of
any country. Within thirty (30) days of receipt of such notification, the other
Party shall notify the first party of its answer to the



--------------------------------------------------------------------------------

**** Certain confidential information in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

A-33



--------------------------------------------------------------------------------



 



claim made, any counterclaim that it wishes to assert in the arbitration, and
the name and address of its arbitrator, who may be a citizen of any country. If
this is not done within the 30-day period, appointment of the second arbitrator
shall be made in accordance with the Arbitration Rules of the American
Arbitration Association upon request of the initiating Party.

      (c) The arbitrators shall choose a third arbitrator, who shall serve as
president of the tribunal thus composed. If the arbitrators fail to agree upon
the choice of a third arbitrator within thirty (30) days from the appointment of
the second arbitrator, the third arbitrator will be appointed in accordance with
the Arbitration Rules of the American Arbitration Association upon the request
of the arbitrators or either of the Parties.

      (d) The arbitrators shall decide the dispute by majority decision and in
accordance with the laws of the State of New York. The decision shall be
rendered in writing, shall state the reasons on which it is based, and shall
bear the signatures of at least two arbitrators. It shall also identify the
members of the arbitration tribunal, and the time and place of the award
granted. Finally, it shall determine the expenses of the arbitration and the
Party who shall be charged therewith or the allocation of the expenses between
the Parties at the discretion of the tribunal.

      (e) The arbitration decision shall be rendered as soon as possible, not
later, however, if possible, than six months after the constitution of the
arbitration tribunal. The arbitration decision shall be final and binding upon
both Parties and the Parties agree that any award granted pursuant to such
decision may be entered forthwith in any court of competent jurisdiction. This
arbitration clause and any award granted pursuant to an arbitration decision
thereunder shall be enforceable against the Parties in accordance with the 1958
Convention on the Recognition and Enforcement of Foreign Arbitral Awards, as
amended.

      (f) The seat of arbitration shall be New York City, unless the Parties
otherwise agree in writing. The official arbitration language shall be English.



      SECTION 11.02.     Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of New York.



ARTICLE 12

MISCELLANEOUS



      SECTION 12.01.     Bankruptcy Code Considerations. (a) The Parties agree
that this Agreement is an “executory contract” (involving continuing executory
obligations of Aradigm to provide licenses of the Aradigm Patent Rights, the
Aradigm Selected Pulmonary Delivery Patent Rights, the Aradigm New IPR and the
Aradigm Know-How, Novo Nordisk to provide licenses of the Novo Nordisk Patent
Rights, Novo Nordisk New IPR and the Novo Nordisk Know-How, and continuing
executory obligations to pay royalties hereunder), under which Aradigm and Novo
Nordisk, as the case may be, is a “licensor of a right to intellectual
property,” and that this Agreement is governed under 11 U.S.C. § 365(n) of the
United States Bankruptcy Code (“Bankruptcy Code”).

      (b) The Parties further agree that the Aradigm Patent Rights, the Aradigm
Selected Pulmonary Delivery Patent Rights, the Aradigm New IPR and the Aradigm
Know-How, the Novo Nordisk Patent Rights, Novo Nordisk New IPR and the Novo
Nordisk Know-How collectively constitute the “intellectual property” (as such
term is defined in section 11 U.S.C. § 101(35A) of the Bankruptcy Code) being
licensed hereunder. If a Party as debtor in possession or a trustee of
bankruptcy for a Party in a case under the Bankruptcy Code, rejects this
Agreement, the other Party may elect to retain its rights under this Agreement
as provided for in 11 U.S.C. § 365(n). In addition, if a Party as debtor in
possession or a trustee of bankruptcy for a Party in a case under the Bankruptcy
Code chooses to assign this Agreement to any Person as may be permitted under
the Bankruptcy Code, such Party or such trustee shall only assign this Agreement
to an assignee that, in conformity with section 11 U.S.C. § 365(f) of the
Bankruptcy Code, affirmatively agrees to assume all of such Party’s obligations
under this Agreement, and that provides adequate assurance of future
performance.

A-34



--------------------------------------------------------------------------------



 





      SECTION 12.02.     Binding Agreement. This Agreement shall not be binding
upon the Parties until it has been signed herein below by or on behalf of each
Party, in which event it shall be effective as of the Effective Date.



      SECTION 12.03.     Severability. If any provision in any Article of this
Agreement is found by competent authority to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of such other Article in every other respect and the remainder of
this Agreement shall continue in effect so long as the Agreement still expresses
the intent of the Parties. However, if the intent of the Parties cannot be
preserved, this Agreement shall be either renegotiated or terminated.



      SECTION 12.04.     Amendments and Waivers. (a) Any provision of this
Agreement may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed, in the case of an amendment, by each Party to this
Agreement, or in the case of a waiver, by the Party against whom the waiver is
to be effective.

      (b) No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.



      SECTION 12.05.     Expenses. Except as otherwise provided herein, all
costs and expenses incurred in connection with this Agreement shall be paid by
the Party incurring such cost or expense.



      SECTION 12.06.     Successors and Assigns. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their respective successors and assigns; provided that, no Party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of each other Party hereto, except pursuant to the
provisions of Articles 3 and 10.



      SECTION 12.07.     Counterparts; Third Party Beneficiaries. This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each Party hereto shall
have received a counterpart hereof signed by the other Party hereto. No
provision of this Agreement is intended to confer upon any person other than the
Parties hereto any rights or remedies hereunder.



      SECTION 12.08.     Entire Agreement. This Agreement and the other
Transaction Agreements constitute the entire agreement between the Parties with
respect to the subject matter of this Agreement and supersede all prior
agreements and understandings, both oral and written, between the Parties with
respect to the subject matter of this Agreement.

[SIGNATURE PAGE FOLLOWS]

A-35



--------------------------------------------------------------------------------



 



  ARADIGM CORPORATION     By:  

--------------------------------------------------------------------------------

  Name:    Title:     NOVO NORDISK A/S     By:  

--------------------------------------------------------------------------------

  Name:    Title:

A-36



--------------------------------------------------------------------------------



 



Appendix A
Aradigm Selected Pulmonary Delivery Patent Rights
 
 
 
[****]



--------------------------------------------------------------------------------

****   Certain confidential information in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

A-37



--------------------------------------------------------------------------------



 





EXHIBIT B

[ASSET PURCHASE AGREEMENT]

 

B-1



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT

dated as of
                    , 2004
between
ARADIGM CORPORATION
and
NOVO NORDISK DELIVERY TECHNOLOGIES, INC.
 

B-2



--------------------------------------------------------------------------------



 







TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

 ARTICLE 1
DEFINITIONS
 SECTION 1.01.
   Definitions     B-4  
 SECTION 1.02.
   Other Definitional And Interpretative Provisions     B-5      ARTICLE 2
PURCHASE AND SALE
 SECTION 2.01.
   Purchase and Sale     B-6  
 SECTION 2.02.
   Excluded Assets     B-6  
 SECTION 2.03.
   Assumed Liabilities     B-6  
 SECTION 2.04.
   Excluded Liabilities     B-6  
 SECTION 2.05.
   Assignment of Contracts and Rights     B-7  
 SECTION 2.06.
   Purchase Price; Allocation of Purchase Price     B-7  
 SECTION 2.07.
   Closing     B-7      ARTICLE 3
COVENANTS OF ARADIGM
 SECTION 3.01.
   Access To Information; Confidentiality     B-7      ARTICLE 4
COVENANTS OF NOVO NORDISK DELIVERY TECHNOLOGIES. INC. AND ARADIGM
 SECTION 4.01.
   Trademarks; Tradenames     B-8      ARTICLE 5
TAX MATTERS
 SECTION 5.01.
   Tax Definitions     B-9  
 SECTION 5.02.
   Tax Matters     B-9  
 SECTION 5.03.
   Tax Cooperation; Allocation of Taxes     B-9      ARTICLE 6
SURVIVAL; INDEMNIFICATION
 SECTION 6.01.
   Survival     B-10  
 SECTION 6.02.
   Indemnification     B-10  
 SECTION 6.03.
   Procedures     B-11      ARTICLE 7
MISCELLANEOUS
 SECTION 7.01.
   Notices     B-11  
 SECTION 7.02.
   Amendments and Waivers     B-12  
 SECTION 7.03.
   Expenses     B-12  
 SECTION 7.04.
   Successors and Assigns     B-12  
 SECTION 7.05.
   Governing Law     B-12  
 SECTION 7.06.
   Dispute Resolution     B-12  
 SECTION 7.07.
   Counterparts; Effectiveness; Third Party Beneficiaries     B-13  
 SECTION 7.08.
   Entire Agreement     B-13  
 SECTION 7.09.
   Bulk Sales Laws     B-13  
 SECTION 7.10.
   Severability     B-13  
 EXHIBIT A
   Assignment and Assumption Agreement     B-15  

B-3



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT

      AGREEMENT dated as of                     , 2004 between Aradigm
Corporation, a corporation duly organized and existing under the law of the
State of California (“Aradigm”) and Novo Nordisk Delivery Technologies, Inc., a
corporation duly organized and existing under the law of the State of Delaware
(“NOVO Nordisk Delivery Technologies, Inc.”).

W I T N E S S E T H:

      WHEREAS, Aradigm, Novo Nordisk Delivery Technologies, Inc. and Novo
Nordisk A/S, a company duly organized and existing under the law of Denmark
(“Novo Nordisk”) entered into a Restructuring Agreement dated as of
September 28,2004 (the “Restructuring Agreement”) pursuant to which they agreed
to restructure the existing arrangements between Aradigm and Novo Nordisk
regarding, among other things, the development and commercialization of the
Development Program; and

      WHEREAS, it is a precondition to performance on the part of Aradigm, Novo
Nordisk Delivery Technologies, Inc. and Novo Nordisk of their respective
obligations under the Restructuring Agreement that Aradigm and Novo Nordisk
Delivery Technologies, Inc. enter into this Agreement pursuant to which Aradigm
will transfer certain assets upon the terms and subject to the conditions
hereinafter set forth.

      NOW, THEREFORE, in consideration of the premises set forth above and for
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:



ARTICLE 1

DEFINITIONS



      SECTION 1.01.     Definitions.

      (a) The following terms, as used herein, shall have the following
meanings:

      “Affiliate” shall have the meaning set forth in the Restructuring
Agreement.

      “Amended and Restated License Agreement” shall have the meaning set forth
in the Restructuring Agreement.

      “Assignment Agreements” shall have the meaning set forth in the
Restructuring Agreement.

      “Business Day” shall mean a day, other than Saturday, Sunday or other day
on which commercial banks in New York, New York or Copenhagen, Denmark are
authorized or required by law to close.

      “Closing” shall have the meaning set forth in the Restructuring Agreement.

      “Development Program” shall have the meaning set forth in the
Restructuring Agreement.

      “Device” shall have the meaning set forth in the Amended and Restated
License Agreement.

      “Device Manufacturing Facility” shall have the meaning set forth in the
Sublease Agreement.

      “Environmental Liabilities” shall have the meaning set forth in the
Restructuring Agreement.

      “Estimated Purchase Price” shall have the meaning set forth in the
Restructuring Agreement.

      “Facilities” shall mean the facilities referred to by the parties hereto
as (i) “Building 1” (but only with respect to the Device Manufacturing
Facility), to be subleased by Novo Nordisk Delivery Technologies, Inc. from
Aradigm pursuant to the Sublease Agreement, and “Building 2” and “Building 3”,
the leases in respect thereof to be assigned to Novo Nordisk Delivery
Technologies, Inc. by Aradigm pursuant to the Assignment Agreements.

      “Insulin Compound Packaged Product” shall have the meaning set forth in
the Amended and Restated License Agreement.

B-4



--------------------------------------------------------------------------------



 



      “Governmental Authority” shall have the meaning set forth in the
Restructuring Agreement.

      “Lien” shall have the meaning set forth in the Restructuring Agreement.

      “London Interbank Offered Rate” shall mean the rate for three-month
deposits in United States dollars that appears on the display designated as
page “3750” on Moneyline Telerate, Inc. (or such other page as may replace the
3750 page on that service or such other service or services as may be nominated
by the British Bankers’ Association for the purposes of displaying London
interbank offered rates for U.S. dollar deposits) as of 11:00 a.m., London time,
on the date on which the 10-day period referred to in Section 5.03(c) shall have
expired without payment.

      “Permits” shall have the meaning set forth in the Restructuring Agreement.

      “Permitted Lien” shall have the meaning set forth in the Restructuring
Agreement.

      “Person” shall mean an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

      “Sublease Agreement” shall have the meaning set forth in the Restructuring
Agreement.

      “Transaction Agreements” shall have the meaning set forth in the
Restructuring Agreement.

      (b) Each of the following terms is defined in the Section set forth
opposite such term:

      Term Section

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Accounting Referee
  2.06
Allocation Statement
  2.06
Apportioned Obligations
  5.03
Aradigm Trademarks and Tradenames
  4.01
Assumed Liabilities
  2.03
Code
  5.01
Contracts
  Annex 1 of Exhibit A
Damages
  6.02
Excluded Assets
  2.02
Excluded Liabilities
  2.04
Indemnified Party
  6.03
Indemnifying Party
  6.03
Novo Nordisk
  Recitals
Post-Closing Tax Period
  5.03
Pre-Closing Tax Period
  5.01
Purchased Assets
  2.01
Purchase Price
  2.06
Restructuring Agreement
  Recitals
Tax
  5.01
Taxing Authority
  5.01
Transfer Taxes
  5.03
Warranty Breach
  6.02



      SECTION 1.02.     Other Definitional and Interpretative Provisions. The
words “hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections,

B-5



--------------------------------------------------------------------------------



 



Exhibits and Schedules are to Articles, Sections, Exhibits and Schedules of this
Agreement unless otherwise specified. All Exhibits and Schedules annexed hereto
or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized terms used in any
Exhibit or Schedule but not otherwise defined therein, shall have the meaning as
defined in this Agreement. Any singular term in this Agreement shall be deemed
to include the plural, and any plural term the singular. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”, whether or not they are
in fact followed by those words or words of like import. “Writing”, “written”
and comparable terms refer to printing, typing and other means of reproducing
words (including electronic media) in a visible form. References to any
agreement or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
References to any Person include the successors and permitted assigns of that
Person. References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively.


ARTICLE 2

PURCHASE AND SALE



      SECTION 2.01.     Purchase and Sale. Upon the terms and conditions of this
Agreement, Novo Nordisk Delivery Technologies, Inc. agrees to purchase from
Aradigm and Aradigm agrees to sell, convey, transfer, assign and deliver, or
cause to be sold, conveyed, transferred, assigned and delivered, to Novo Nordisk
Delivery Technologies, Inc. on the date hereof, free and clear of all Liens,
other than Permitted Liens, all of Aradigm’s right, title and interest in, to
and under the assets, identified on Annex 1 of Exhibit A hereto (the “Purchased
Assets”).

EXCEPT AS SET FORTH IN THE RESTRUCTURING AGREEMENT: (i) THE PURCHASED ASSETS ARE
BEING TRANSFERRED TO NOVO NORDISK DELIVERY TECHNOLOGIES, INC. “AS IS,” AND
“WHERE IS”, AND (ii) ARADIGM MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND,
EXPRESS OR IMPLIED WITH RESPECT TO THE DESIGN, OPERABILITY OR CONDITION OF THE
PURCHASED ASSETS OR ANY PART THEREOF; AS TO THE MERCHANTABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE; OR WITH RESPECT TO INFRINGEMENT OF THIRD PARTY RIGHTS.



      SECTION 2.02.     Excluded Assets. Novo Nordisk Delivery Technologies,
Inc. expressly understands and agrees that all other assets of Aradigm (the
“Excluded Assets”) shall be excluded from the Purchased Assets.



      SECTION 2.03.     Assumed Liabilities. Upon the terms and subject to the
conditions of this Agreement, Novo Nordisk Delivery Technologies, Inc. agrees,
effective on the date hereof, to assume only the liabilities and obligations of
Aradigm arising under the Contracts (other than liabilities or obligations
attributable to any failure by Aradigm to comply with the terms thereof prior to
the date hereof) (the “Assumed Liabilities”).



      SECTION 2.04.     Excluded Liabilities. Notwithstanding any provision in
this Agreement or any other writing to the contrary, Novo Nordisk Delivery
Technologies, Inc. is assuming only the Assumed Liabilities and is not assuming
any other liability or obligation of Aradigm (or any predecessor of Aradigm or
any prior owner of all or part of its businesses and assets) of whatever nature,
whether presently in existence or arising hereafter. All such other liabilities
and obligations shall be retained by, and remain obligations and liabilities of,
Aradigm (all such liabilities and obligations not being assumed being herein
referred to as the “Excluded Liabilities”). Notwithstanding any provision in
this Agreement or any other writing to the contrary, Excluded Liabilities shall
include without limitation:



        (a) any liability or obligation of Aradigm, or any member of any
consolidated, affiliated, combined or unitary group of which Aradigm is or has
been a member, for Taxes (except as provided in Article 5);           (b) any
liability or obligation relating to employee benefits or compensation
arrangements existing on or prior to the Closing, including any liability or
obligation under any of Aradigm’s employee benefit agreements, plans or other
arrangements listed on Schedule 8.03(a) of the Restructuring Agreement;

B-6



--------------------------------------------------------------------------------



 





        (c) any liability of Aradigm related to the Facilities existing on or
prior to the Closing;           (d) any liability of Aradigm related to
litigation that is pending as of the date hereof, including those matters set
forth on Schedule 3.09 of the Restructuring Agreement;           (e) any
Environmental Liability to the extent caused or contributed to by Aradigm;    
      (f) any liability of Aradigm contemplated by Section 2.09 of the Amended
and Restated License Agreement; and           (g) any liability or obligation
relating to an Excluded Asset.



      SECTION 2.05.     Assignment of Contracts and Rights. Anything in this
Agreement to the contrary notwithstanding, this Agreement shall not constitute
an agreement to assign any Purchased Asset or any claim or right or any benefit
arising thereunder or resulting therefrom if such assignment, without the
consent of a third party thereto, would constitute a breach or other
contravention of such Purchased Asset or in any way adversely affect the rights
of Novo Nordisk Delivery Technologies, Inc. or Aradigm thereunder.



      SECTION 2.06.     Purchase Price; Allocation of Purchase Price. The
purchase price for the Purchased Assets (the “Purchase Price”) shall be the
Estimated Purchase Price, as set forth in Annex 1 of Exhibit A and as adjusted
in accordance with Section 2.01(b) of the Restructuring Agreement. The Purchase
Price shall be paid by Novo Nordisk Delivery Technologies, Inc. to Aradigm on
the date hereof.

      (a) As soon as practicable after the Closing, Novo Nordisk Delivery
Technologies, Inc. shall deliver to Aradigm a statement (the “Allocation
Statement”), allocating the Purchase Price (plus Assumed Liabilities, to the
extent properly taken into account under Section 1060 of the Code) among the
Purchased Assets in accordance with Section 1060 of the Code. If within 30 days
after the delivery of the Allocation Statement Aradigm notifies Novo Nordisk
Delivery Technologies, Inc. in writing that Aradigm objects to the allocation
set forth in the Allocation Statement, Novo Nordisk Delivery Technologies, Inc.
and Aradigm shall use commercially reasonable efforts to resolve such dispute
within twenty (20) days. In the event that Novo Nordisk Delivery Technologies,
Inc. and Aradigm are unable to resolve such dispute within twenty (20) days,
Novo Nordisk Delivery Technologies, Inc. and Aradigm shall jointly retain a
nationally recognized accounting firm (the “Accounting Referee”) to resolve the
disputed items. Upon resolution of the disputed items, the allocation reflected
on the Allocation Statement shall be adjusted to reflect such resolution. The
costs, fees and expenses of the Accounting Referee shall be borne equally by
Novo Nordisk Delivery Technologies, Inc. and Aradigm.

      (b) Each of Aradigm and Novo Nordisk Delivery Technologies, Inc. agrees to
(i) be bound by the Allocation Statement and (ii) act in accordance with the
Allocation Statement in the preparation, filing and audit of any Tax return
(including filing Form 8594 with its federal income Tax return for the taxable
year that includes the date of the Closing).

      (c) Not later than thirty (30) days prior to the filing of their
respective Forms 8594 relating to the transactions contemplated by this
Agreement, each party hereto shall deliver to the other party a copy of its
Form 8594.



      SECTION 2.07.     Closing. The Closing shall take place as contemplated in
Section 2.02 of the Restructuring Agreement.



ARTICLE 3

COVENANTS OF ARADIGM

      Aradigm agrees that:



      SECTION 3.01.     Access To Information; Confidentiality.

      (a) From the date hereof until December 31,2005, Aradigm will (i) give
Novo Nordisk Delivery Technologies, Inc., its counsel, financial advisors,
auditors and other authorized representatives full access to

B-7



--------------------------------------------------------------------------------



 



the offices, properties, books and records of Aradigm relating to Aradigm’s
conduct of the Development Program, (ii) furnish to Novo Nordisk Delivery
Technologies, Inc., its counsel, financial advisors, auditors and other
authorized representatives such financial and operating data and other
information relating to the Development Program as such Persons may reasonably
request and (iii) instruct the employees of and counsel to Aradigm to cooperate
with Novo Nordisk Delivery Technologies, Inc. in its review, analysis and
synthesis of information concerning the Development Program. No investigation by
Novo Nordisk Delivery Technologies, Inc. or other information received by Novo
Nordisk Delivery Technologies, Inc. shall operate as a waiver or otherwise
affect any representation, warranty or agreement given or made by Aradigm
hereunder.

      (b) Aradigm will afford promptly to Novo Nordisk Delivery Technologies,
Inc. and its agents reasonable access to its books of account, financial and
other records (including accountant’s work papers), information, employees and
auditors to the extent necessary or useful for Novo Nordisk Delivery
Technologies, Inc. in connection with any audit, investigation, dispute or
litigation or any other reasonable business purpose relating to the Development
Program; provided that, any such access by Novo Nordisk Delivery Technologies,
Inc. shall not unreasonably interfere with the conduct of the business of
Aradigm.



ARTICLE 4

COVENANTS OF NOVO NORDISK DELIVERY TECHNOLOGIES, INC. AND ARADIGM

      Novo Nordisk Delivery Technologies, Inc. and Aradigm agree that:



      SECTION 4.01.     Trademarks; Tradenames. Except as set forth in the other
subsections of this Section 4.01, Novo Nordisk Delivery Technologies, Inc. and
its Affiliates shall not use any of the marks or names set forth on
Schedule 4.01 (collectively or individually as the context requires, the
“Aradigm Trademarks and Tradenames”).



        (a) After the Closing, Novo Nordisk Delivery Technologies, Inc. and its
Affiliates shall have the right to use existing supplies of (i) Device and
Insulin Compound Packaged Product manufactured prior to the Closing Date for use
in clinical trials, and (ii) existing packaging, labeling, containers, supplies,
advertising materials, technical data sheets and any similar materials, in each
case bearing any Aradigm Trademarks and Tradenames, until the date the items in
(i) and (ii) are exhausted. Novo Nordisk Delivery Technologies, Inc. and its
Affiliates shall comply with all applicable laws and regulations in any use of
packaging or labeling containing the Aradigm Trademarks and Tradenames.    
      (b) Novo Nordisk Delivery Technologies, Inc. and its Affiliates shall not
be obligated to change the Aradigm Trademarks and Tradenames on goods in the
hands of investigators, doctors and patients at the time of the expiration of a
time period set forth in Section 4.01(a) above. The obliteration of the Aradigm
Trademarks and Tradenames shall be deemed compliance with the covenant not to
use the Aradigm Trademarks and Tradenames pursuant to this Section 4.01(b).    
      (c) Novo Nordisk Delivery Technologies, Inc. shall, to its knowledge, take
no action inconsistent with Aradigm’s exclusive ownership of the Aradigm
Trademarks and Tradenames. In any materials in which any Aradigm Trademarks and
Tradenames appear, Novo Nordisk Delivery Technologies, Inc. shall display a
trademark legend in a form substantially similar to the following (tailored to
reflect the applicable trademark or trade name being used): “       is a
registered trademark of Aradigm Corporation or its affiliates in the United
States and other countries.”

B-8



--------------------------------------------------------------------------------



 





ARTICLE 5

TAX MATTERS



      SECTION 5.01.     Tax Definitions. The following terms, as used herein,
have the following meanings:

      “Code” means the Internal Revenue Code of 1986, as amended.

      “Pre-Closing Tax Period” means (i) any Tax period ending on or before the
date hereof and (ii) with respect to a Tax period that commences before but ends
after the date hereof, the portion of such period up to and including the date
hereof.

      “Tax” means (i) any tax, governmental fee or other like assessment or
charge of any kind whatsoever (including withholding on amounts paid to or by
any Person), together with any interest, penalty, addition to tax or additional
amount imposed by any Governmental Authority (a “Taxing Authority”) responsible
for the imposition of any such tax (domestic or foreign), or (ii) liability for
the payment of any amounts of the type described in (i) as a result of being
party to any agreement or any express or implied obligation to indemnify any
other Person.



      SECTION 5.02.     Tax Matters. Aradigm hereby represents and warrants to
Novo Nordisk Delivery Technologies, Inc. that:



        (a) Aradigm has timely paid all Taxes which will have been required to
be paid on or prior to the date hereof, the non-payment of which would result in
a Lien on any Purchased Asset, would otherwise adversely affect the Development
Program or would result in Novo Nordisk Delivery Technologies, Inc. becoming
liable or responsible therefor.           (b) Aradigm has established, in
accordance with generally accepted accounting principles applied on a basis
consistent with that of preceding periods, adequate reserves for the payment of,
and will timely pay, all Taxes which arise from or with respect to the Purchased
Assets or the operation of the Development Program and are incurred in or
attributable to the Pre-Closing Tax Period, the non-payment of which would
result in a Lien on any Purchased Asset, would otherwise adversely affect the
Development Program or would result in Novo Nordisk Delivery Technologies, Inc.
becoming liable therefor.



      SECTION 5.03.     Tax Cooperation; Allocation of Taxes.

      (a) Novo Nordisk Delivery Technologies, Inc. and Aradigm agree to furnish
or cause to be furnished to each other, upon request, as promptly as
practicable, such information and assistance relating to the Development Program
and the Purchased Assets (including access to books and records) as is
reasonably necessary for the filing of all Tax returns, the making of any
election relating to Taxes, the preparation for any audit by any taxing
authority, and the prosecution or defense of any claim, suit or proceeding
relating to any Tax. Novo Nordisk Delivery Technologies, Inc. and Aradigm shall
retain all books and records with respect to Taxes pertaining to the Assets for
a period of at least six years following the date hereof. On or after the end of
such period, each party hereto shall provide the other with at least 10 days
prior written notice before destroying any such books and records, during which
period the party receiving such notice can elect to take possession, at its own
expense, of such books and records. Aradigm and Novo Nordisk Delivery
Technologies, Inc. shall cooperate with each other in the conduct of any audit
or other proceeding relating to Taxes involving the Purchased Assets or the
Development Program.

      (b) All real property taxes, personal property taxes and similar ad
valorem obligations levied with respect to the Purchased Assets for a taxable
period which includes (but does not end on) the date hereof (collectively, the
“Apportioned Obligations”) shall be apportioned between Aradigm and Novo Nordisk
Delivery Technologies, Inc. based on the number of days of such taxable period
included in the Pre-Closing Tax Period and the number of days of such taxable
period after the date hereof (such portion of such taxable period, the
“Post-Closing Tax Period”). Aradigm shall be liable for the proportionate amount
of such taxes that is attributable to the Pre-Closing Tax Period, and Novo
Nordisk Delivery Technologies, Inc. shall be liable for the proportionate amount
of such taxes that is attributable to the Post-Closing Tax Period.

B-9



--------------------------------------------------------------------------------



 



      (c) All excise, sales, use, value added, registration stamp, recording,
documentary, conveyancing, franchise, property, transfer, gains and similar
Taxes, levies, charges and fees (collectively, “Transfer Taxes”) incurred in
connection with the transactions contemplated by this Agreement shall be borne
by Aradigm and Novo Nordisk Delivery Technologies, Inc. as follows: Each Party
shall bear fifty percent (50.0%) of the Transfer Taxes, calculated on an
after-tax basis, taking into account any deductions or other benefits received
on the tax returns of the parties hereto and their respective Affiliates. Novo
Nordisk Delivery Technologies, Inc. and Aradigm shall cooperate in providing
each other with any appropriate resale exemption certifications and other
similar documentation.

      (d) Apportioned Obligations and Taxes described in Section 5.03(c) shall
be timely paid, and all applicable filings, reports and returns shall be filed,
as provided by applicable law. The paying party shall be entitled to
reimbursement from the non-paying party in accordance with Sections 5.03(b) or
5.03(c), as the case may be. Upon payment of any such Apportioned Obligation or
Tax, the paying party shall present a statement to the non-paying party setting
forth the amount of reimbursement to which the paying party is entitled under
Section 5.03(b) or (c), as the case may be, together with such supporting
evidence as is reasonably necessary to calculate the amount to be reimbursed.
The non-paying party shall make such reimbursement promptly but in no event
later than 10 days after the presentation of such statement. Any payment not
made within such time shall bear interest at the London Interbank Offered Rate
plus 5.00% per annum until paid.



ARTICLE 6

SURVIVAL; INDEMNIFICATION



      SECTION 6.01.     Survival. The representations and warranties of the
parties hereto contained in this Agreement or in any certificate or other
writing delivered pursuant hereto or in connection herewith shall survive the
Closing indefinitely or until the latest date permitted by law. The covenants
and agreements of the parties hereto contained in this Agreement or in any
certificate or other writing delivered pursuant hereto or in connection herewith
shall survive the Closing indefinitely or for the shorter period explicitly
specified therein, except that for such covenants and agreements that survive
for such shorter period, breaches thereof shall survive indefinitely or until
the latest date permitted by law. Notwithstanding the preceding sentence, any
breach of covenant, agreement, representation or warranty in respect of which
indemnity may be sought under this Agreement shall survive the time at which it
would otherwise terminate pursuant to the preceding sentence, if notice of the
inaccuracy thereof giving rise to such right of indemnity shall have been given
to the party against whom such indemnity may be sought prior to such time.



      SECTION 6.02.     Indemnification.

      (a) Effective at and after the Closing, Aradigm hereby indemnifies Novo
Nordisk Delivery Technologies, Inc. and its Affiliates against and agrees to
hold each of them harmless from any and all damage, loss, liability and expense
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses in connection with any action, suit or proceeding whether involving
a third-party claim or a claim solely between the parties hereto and any
incidental, indirect or consequential damages, losses, liabilities or expenses)
(“Damages”) incurred or suffered by Novo Nordisk Delivery Technologies, Inc. or
any of its Affiliates arising out of:



        (i) any misrepresentation or breach of warranty (each such
misrepresentation and breach of warranty a “Warranty Breach”) or breach of
covenant or agreement made or to be performed by Aradigm pursuant to this
Agreement; or           (ii) any Excluded Liability.

      (b) Effective at and after the Closing, Novo Nordisk Delivery
Technologies, Inc. hereby indemnifies Aradigm and its Affiliates against and
agrees to hold each of them harmless from any and all Damages incurred or
suffered by Aradigm or any of its Affiliates arising out of any Warranty Breach
or breach of

B-10



--------------------------------------------------------------------------------



 



covenant or agreement made or to be performed by Novo Nordisk Delivery
Technologies, Inc. pursuant to this Agreement.


      SECTION 6.03.     Procedures. The party seeking indemnification under
Section 6.02 (the “Indemnified Party”) agrees to give prompt notice to the party
against whom indemnity is sought (the “Indemnifying Party”) of the assertion of
any claim, or the commencement of any suit, action or proceeding in respect of
which indemnity may be sought under Section 6.02, which notice shall include a
brief description of the specific facts relating to such claim, suit, action or
proceeding. The Indemnifying Party may at the request of the Indemnified Party
participate in and control the defense of any such suit, action or proceeding at
its own expense. The Indemnifying Party shall not be liable under Section 6.02
for any settlement effected without its consent of any claim, litigation or
proceeding in respect of which indemnity may be sought hereunder.



ARTICLE 7

MISCELLANEOUS



      SECTION 7.01.     Notices. Any notice to be given under this Agreement
shall be sent in writing in English by registered airmail or telecopied,



  if to Aradigm, to:     Aradigm Corporation   3929 Point Eden Way   Hayward,
California 94545   Attention: Chief Financial Officer   Telephone: +1
510-265-9000   Telefax: +1 510-265-0277     with a copy to:     Cooley Godward
LLP   3175 Hanover Street   Palo Alto, California 94304-1 130   Attention: James
C. Kitch   Telephone: +1 650-843-5027   Telefax: +1 650-849-7400     if to Novo
Nordisk Delivery Technologies, Inc., to:     Novo Nordisk Delivery Technologies,
Inc.   c/o Novo Nordisk A/ S   Novo Alle   DK-2880 Bagsvaerd   Denmark  
Attention: General Counsel   Telephone: +45 44 44 88 88   Telefax: +45 44 42 18
30     with a copy to:     Attention: Vice President, Business Development  
Telephone: +45 44 42 39 00   Telefax: +45 44 42 16 98

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. Any notice sent by
registered airmail shall be deemed to have been delivered within seven
(7) working days after dispatch and any notice sent by telex or telefax shall be
deemed to have been delivered within twenty-four (24) hours after dispatch.
Notice of change of address shall be effective upon receipt.

B-11



--------------------------------------------------------------------------------



 





      SECTION 7.02.     Amendments and Waivers.

      (a) Any provision of this Agreement may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party hereto, or in the case of a waiver, by the party
against whom the waiver is to be effective.

      (b) No failure or delay by either party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.



      SECTION 7.03.     Expenses. Except as otherwise provided herein, all costs
and expenses incurred in connection with this Agreement shall be paid by the
party incurring such cost or expense.



      SECTION 7.04.     Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that, no party hereto may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of each other party hereto; except that Novo
Nordisk Delivery Technologies, Inc. may transfer or assign, in whole or from
time to time in part, to one or more of its Affiliates, the right to purchase
all or a portion of the Purchased Assets, but no such transfer or assignment
will relieve Novo Nordisk Delivery Technologies, Inc. of its obligations
hereunder.



      SECTION 7.05.     Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of New York.



      SECTION 7.06.     Dispute Resolution.

      (a) All disputes arising out of this Agreement shall be settled as far as
possible by negotiations between the parties hereto. If the parties hereto
cannot agree on an amicable settlement within thirty (30) days from written
submission of the matter by one Party to the other Party, the matter shall be
submitted for decision and final resolution to arbitration to the exclusion of
any courts of law, under the Arbitration Rules of the American Arbitration
Association.

      (b) The arbitration tribunal shall be composed of three disinterested
arbitrators, appointed pursuant to the following procedure: the Party invoking
arbitration shall notify the other Party stating the substance of its claim and
the name and address of the arbitrator it has chosen, who may be a citizen of
any country. Within thirty (30) days of receipt of such notification, the other
Party shall notify the first party of its answer to the claim made, any
counterclaim that it wishes to assert in the arbitration, and the name and
address of its arbitrator, who may be a citizen of any country. If this is not
done within the thirty (30) day period, appointment of the second arbitrator
shall be made in accordance with the Arbitration Rules of the American
Arbitration Association upon request of the initiating Party.

      (c) The arbitrators shall chose a third arbitrator, who shall serve as
president of the tribunal thus composed. If the arbitrators fail to agree upon
the choice of a third arbitrator within thirty (30) days from the appointment of
the second arbitrator, the third arbitrator will be appointed in accordance with
the Arbitration Rules of the American Arbitration Association upon the request
of the arbitrators or either of the parties hereto.

      (d) The arbitrators shall decide the dispute by majority decision and in
accordance with the laws of the State of New York. The decision shall be
rendered in writing, shall state the reasons on which it is based, and shall
bear the signatures of at least two arbitrators. It shall also identify the
members of the arbitration tribunal, and the time and place of the award
granted. Finally, it shall determine the expenses of the arbitration and the
Party who shall be charged therewith or the allocation of the expenses between
the parties hereto at the discretion of the tribunal.

      (e) The arbitration decision shall be rendered as soon as possible, not
later, however, if possible, than six (6) months after the constitution of the
arbitration tribunal. The arbitration decision shall be final and binding upon
both parties hereto and the parties hereto agree that any award granted pursuant
to such decision may be

B-12



--------------------------------------------------------------------------------



 



entered forthwith in any court of competent jurisdiction. This arbitration
clause and any award granted pursuant to an arbitration decision thereunder
shall be enforceable against the parties hereto in accordance with the 1958
Convention on the Recognition and Enforcement of Foreign Arbitral Awards, as
amended.

      (f) The seat of arbitration shall be New York City, unless the parties
hereto otherwise agree in writing. The official arbitration language shall be
English.



      SECTION 7.07.     Counterparts; Effectiveness; Third Party Beneficiaries.
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by all of the other
parties hereto. Until and unless each party hereto has received a counterpart
hereof signed by the other party hereto, this Agreement shall have no effect and
no party hereto shall have any right or obligation hereunder (whether by virtue
of any other oral or written agreement or other communication). No provision of
this Agreement is intended to confer any rights, benefits, remedies, obligations
or liabilities hereunder upon any Person other than the parties hereto and their
respective successors and assigns.



      SECTION 7.08.     Entire Agreement. This Agreement and the other
Transaction Agreements constitute the entire agreement between the parties
hereto with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, both oral and written, between the parties
hereto with respect to the subject matter of this Agreement.



      SECTION 7.09.     Bulk Sales Laws. Novo Nordisk Delivery Technologies,
Inc. and Aradigm each hereby waive compliance by Aradigm with the provisions of
the “bulk sales,” “bulk transfer” or similar laws of any state. Aradigm agrees
to indemnify and hold Novo Nordisk Delivery Technologies, Inc. harmless against
any and all claims, losses, damages, liabilities, costs and expenses incurred by
Novo Nordisk Delivery Technologies, Inc. or any of its Affiliates as a result of
any failure to comply with any such “bulk sales,” “bulk transfer” or similar
laws.



      SECTION 7.10.     Severability. If any provision in any Article of this
Agreement is found by competent authority to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of such other Article in every other respect and the remainder of
this Agreement shall continue in effect so long as the Agreement still expresses
the intent of the parties hereto. However, if the intent of the parties hereto
cannot be preserved, this Agreement shall be either renegotiated or terminated.

[SIGNATURE PAGE FOLLOWS]

B-13



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.



  ARADIGM CORPORATION



  By: 

 

--------------------------------------------------------------------------------

  Name:        

  Title:



  NOVO NORDISK DELIVERY   TECHNOLOGIES, INC.



  By: 

 

--------------------------------------------------------------------------------

  Name:        

  Title:

B-14



--------------------------------------------------------------------------------



 



 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION AGREEMENT

      ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of                     ,
2004, between Aradigm Corporation, a corporation duly organized and existing
under the laws of the State of California (“Aradigm”)and Novo Nordisk Delivery
Technologies, Inc., a corporation duly organized and existing under the laws of
the State of Delaware (“Novo Nordisk Delivery Technologies, Inc.”).

W I T N E S S E T H :

      WHEREAS, Aradigm and Novo Nordisk Delivery Technologies, Inc. have
concurrently herewith consummated the purchase by Novo Nordisk Delivery
Technologies, Inc. of the Purchased Assets pursuant to the terms and conditions
of the Asset Purchase Agreement dated                     , 2004 between Aradigm
and Novo Nordisk Delivery Technologies, Inc. (the “Asset Purchase Agreement”;
terms defined in the Asset Purchase Agreement and not otherwise defined herein
being used herein as therein defined); and

      WHEREAS, pursuant to the Asset Purchase Agreement, Novo Nordisk Delivery
Technologies, Inc. has agreed to assume certain liabilities and obligations of
Aradigm with respect to the Purchased Assets and the Development Program.

      NOW, THEREFORE, in consideration of the sale of the Purchased Assets and
in accordance with the terms of the Asset Purchase Agreement, Aradigm and Novo
Nordisk Delivery Technologies, Inc. agree as follows:

      1. (a) Aradigm does hereby sell, transfer, assign and deliver to Novo
Nordisk Delivery Technologies, Inc. all of the right, title and interest of
Aradigm in, to and under the Purchased Assets; provided that, no sale, transfer,
assignment or delivery shall be made of any or any material portion of any of
the Contracts or Permits if an attempted sale, assignment, transfer or delivery,
without the consent of a third party, would constitute a breach or other
contravention thereof or in any way adversely affect the rights of Aradigm or
Novo Nordisk Delivery Technologies, Inc. thereunder.

      (b) Novo Nordisk Delivery Technologies, Inc. does hereby accept all the
right, title and interest of Aradigm in, to and under all of the Purchased
Assets (except as aforesaid) and Novo Nordisk Delivery Technologies, Inc.
assumes and agrees to pay, perform and discharge promptly and fully when due all
of the Assumed Liabilities and to perform all of the obligations of Aradigm to
be performed under the Contracts except to the extent liabilities thereunder
constitute Excluded Liabilities.

      2. This Agreement shall be governed by and construed in accordance with
the law of the State of New York.

      3. This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

      IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.



  ARADIGM CORPORATION



  By: 

 

--------------------------------------------------------------------------------

  Name:    Title:

B-15



--------------------------------------------------------------------------------



 





  NOVO NORDISK DELIVERY   TECHNOLOGIES, INC.



  By: 

 

--------------------------------------------------------------------------------

  Name:    Title:

B-16



--------------------------------------------------------------------------------



 



EXHIBIT C

[SUBLEASE AGREEMENT]

C-1





--------------------------------------------------------------------------------



 



Sublease Agreement

     This Sublease Agreement (“Sublease”) is dated as of    , 2004 (the
“Effective Date”) by and between Aradigm Corporation, a California corporation
(“Aradigm”), Novo Nordisk Delivery Technologies, Inc., a Delaware corporation,
and, solely for the purposes of Section 16, Novo Nordisk A/S, a company
organized under the laws of Denmark (“Novo Nordisk”).

RECITALS

     A. Aradigm is tenant under that certain Lease dated as of January 28, 1998
between Britannia Point Eden, LLC, a California limited liability company
(“Prime Landlord”) and Aradigm as amended by that certain First Amendment to
Lease dated as of December 16, 1998 and that certain Second Amendment to Lease
dated as of December 31, 2003 (collectively, the “Building 1 Lease”), respecting
certain improved premises (the “Building 1 Premises”) commonly known as 3929
Point Eden Way, Hayward, California 94545 consisting of approximately 72,467
square feet, as more particularly described therein. The Building 1 Lease is
attached hereto as Exhibit A. The Building 1 Premises contain Aradigm’s
corporate offices and an approximately 5,100 square foot device manufacturing
facility (the “Device Manufacturing Facility”), as more particularly described
in Exhibit B attached hereto and incorporated herein by this reference.

     B. Aradigm, Novo Nordisk Delivery Technologies, Inc. and Novo Nordisk have
entered into a Restructuring Agreement dated as of September 28, 2004 (the
“Restructuring Agreement”) pursuant to which they agreed to restructure the
existing arrangements between Aradigm and Novo Nordisk regarding, among other
things, the development and commercialization of the Development Program (as
defined therein).

     C. In accordance with the Restructuring Agreement, the parties are to enter
into a short term sublease of the Device Manufacturing Facility, pursuant to the
terms and subject to the conditions set forth in this Sublease.

     Now Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Novo Nordisk, Novo Nordisk Delivery
Technologies, Inc. and Aradigm agree as follows:

     1. Demise

          Aradigm hereby subleases to Novo Nordisk Delivery Technologies, Inc.
and Novo Nordisk Delivery Technologies, Inc. hereby subleases from Aradigm, the
Device Manufacturing Facility, upon and subject to the terms and conditions set
forth in this Section 1. Novo Nordisk Delivery Technologies, Inc. shall be
responsible for constructing such demising walls and doors as the parties agree
are needed to segregate the Device Manufacturing Facility from the balance of
Building 1. To the degree that such segregation is not practicable, the parties
will agree on and implement policies to minimize the risk of any disruption or
other adverse effect that might result from an incomplete segregation.

C-2



--------------------------------------------------------------------------------



 



     2. Term

          The term of this Sublease (the “Term”) shall commence on the Effective
Date and shall end on the last day of the fourteenth month following the
Effective Date (the “Termination Date”). Notwithstanding the foregoing, the
Termination Date may be extended by mutual written agreement of Aradigm and Novo
Nordisk, subject to consent of Prime Landlord, if required, and Novo Nordisk
Delivery Technologies, Inc. may terminate this Sublease at any time during the
Term upon thirty (30) day’s prior written notice to Aradigm.

     3. Use

          Novo Nordisk shall be permitted to use the Device Manufacturing
Facility solely for the assembly of Devices for use in the Development Program
in a manner consistent with the permitted uses under the Building 1 Lease.

     4. Rent

          4.1 Base Rent. Starting on the Effective Date, Novo Nordisk Delivery
Technologies, Inc. shall pay as base rent (“Base Rent”) for the Device
Manufacturing Facility, in advance, on or before the first day of each month,
without deduction or offset, monthly rent in the amount of ten thousand one
hundred thirty-four dollars and twenty-eight cents ($10,134.28). Base Rent and
Additional Rent (defined below) shall be payable to Aradigm at the address
stated herein for Aradigm. Base Rent and Additional Rent shall collectively be
referred to herein as “Rent.” Rent for any period that includes both days during
the Term and outside the Term shall be prorated on a per diem basis based upon
the number of days in the period in question that are during and outside the
Term.

          4.2 Additional Rent.

               (a) Novo Nordisk Delivery Technologies, Inc. shall pay to
Aradigm, as additional rent (“Additional Rent”), Novo Nordisk Delivery
Technologies, Inc.’s Pro Rata Share of Operating Expenses accruing under and as
defined in the Building 1 Lease during the term of this Sublease, together with
all other expenses of Aradigm occasioned by Novo Nordisk Delivery Technologies,
Inc.’s use of the Device Manufacturing Facility.

               (b) For purposes hereof, Novo Nordisk Delivery Technologies,
Inc.’s “Pro Rata Share” means seven and four hundredths percent (7.04%) (based
on square footage of Building 1).

               (c) For the calculation of Additional Rent, Aradigm shall provide
Novo Nordisk Delivery Technologies, Inc. a copy of each “notice of Prime
Landlord’s estimate of Operating Expenses” and each annual Statement (as defined
in Article 5 of the Building 1 Lease) delivered by Prime Landlord pursuant to
Article 5 of the Building 1 Lease, in each case, which is applicable to any
portion of the Term.

               (d) Payments of Additional Rent attributable to the Operating
Expenses shall be made (i) on or before the first day of each calendar month in
the case of estimated Operating Expenses and (ii) within 20 days after receipt
of each annual Statement, in

C-3



--------------------------------------------------------------------------------



 



the case of actual Operating Expense adjustments made pursuant to Section 5.4(a)
of the Building 1 Lease.

               (e) Novo Nordisk Delivery Technologies, Inc. shall pay as
Additional Rent any portion of any real property taxes or assessments paid by
Aradigm pursuant to Section 4.2 of the Prime Lease attributable in whole or in
part to the Device Manufacturing Facility which portion shall be (i) the Pro
Rata Share if such payment is attributable to the entire Building 1 Premises,
(ii) the entire payment if such payment is attributable to the Device
Manufacturing Facility only, or (iii) prorated based upon the square footage of
the Device Manufacturing Facility and the square footage of any other portion of
the Building 1 Premises to which such payment applies.

               (f) Aradigm shall pay to Novo Nordisk Delivery Technologies, Inc.
the portion of any payment received from Prime Landlord pursuant to
Section 5.4(a) or 5.4(b) of the Building 1 Lease attributable in whole or in
part to the Device Manufacturing Facility which portion shall be (i) the Pro
Rata Share if such payment is attributable to the entire Building 1 Premises,
(ii) the entire payment if such payment is attributable to the Device
Manufacturing Facility only, or (iii) prorated based upon the square footage of
the Device Manufacturing Facility and the square footage of any other portion of
the Building 1 Premises to which such payment applies.

     5. Utilities

          5.1 Novo Nordisk Delivery Technologies, Inc. shall pay to Aradigm its
Pro Rata Share of the costs of all utilities, maintenance and insurance provided
to the Building 1 Premises during the term of the Sublease, whether by Aradigm
or Prime Landlord. Payment shall be made within twenty (20) days after receipt
by Novo Nordisk Delivery Technologies, Inc. of a copy of each invoice from the
provider of the applicable utility, maintenance or insurance.

     6. As-Is

          Subject to Prime Landlord’s service, maintenance or repair obligations
under the Building 1 Lease and the provisions of this Sublease, Novo Nordisk
Delivery Technologies, Inc. accepts the Device Manufacturing Facility and all
improvements in an “as is” condition.

     7. Incorporation of Master Lease

          7.1 Except as otherwise provided in this Sublease, all of the terms
and provisions of the Building 1 Lease (the “Incorporated Provisions”) are
incorporated into and made a part of this Sublease, and the rights and
obligations of the parties under the Building 1 Lease are hereby imposed upon
the parties hereto with respect to the Device Manufacturing Facility, “Aradigm”
being substituted for “Landlord” in the Building 1 Lease, “Novo Nordisk Delivery
Technologies, Inc.” being substituted for the “Tenant” in the Building 1 Lease
and the “Device Manufacturing Facility” being substituted for the “Premises” in
the Building 1 Lease; provided, however, that the term “Landlord” in the
following sections of the Building 1 Lease shall mean (i) Prime Landlord
(subject to Aradigm’s obligations under Paragraph 10 of this Sublease), not
Aradigm: 8.1, 9.6(a), 9.6(d), 10.1(b), 15.1, 15.2, 15.4, 17.4; and (ii) both
Prime Landlord and Aradigm: 7.1, 7.3 and 7.4. Notwithstanding the foregoing, the
following

C-4



--------------------------------------------------------------------------------



 



Paragraphs of the Building 1 Lease are not incorporated herein: 1.1, 1.2, 1.3,
1.4, 2.1, 2.2, 2.3, 2.4, 2.5, 3.1, 3.2, 4.2, 5.1, 5.2, 5.3, 5.4, 5.5, 6.1, 7.2,
10.1(a), 11.1, 11.2, 15, 16.1, 17.1, 17.8, 17.11, 17.15, 17.16, 17.19,
Exhibit A, Exhibit B, Exhibit C, Exhibit D and First Amendment to Lease.

          7.2 As incorporated herein and applicable hereunder, unless otherwise
provided herein, the Incorporated Provisions are deemed changed as follows:

               (a) References to a specific section or article number of, or
exhibit or schedule to, the Building 1 Lease preceded by the word “this” are
deemed changed by deleting the word “this” and adding the phrase “of the
Building 1 Lease as incorporated hereby” after such section, article, schedule
or exhibit reference.

               (b) The words “hereof”, “herein”, “hereunder” and similar words
are deemed to refer to the provision of the Building 1 Lease in which they
appear as incorporated herein by reference.

               (c) With respect to Section 13.1:

          (i) each instance of the phrase “six (6) months from the date of the
damage or destruction in the case of damage or destruction occurring prior to
the last year of the term of this Lease, or exceeds” shall be deemed deleted;

          (ii) each instance of the phrase “in the case of damage or destruction
occurring during the last year of the term of this Lease” shall be deemed
deleted;

          (iii) the phrase “pursuant to Section 10.1(b) hereof” in the 19th line
shall be deemed deleted;

          (iv) the phrase “Landlord fails” in the 32nd line is deemed changed to
the phrase “Prime Landlord and Aradigm fail”;

          (v) the parenthetical proviso beginning on the 37th line shall be
deemed deleted; and

          (vi) following each reference to Section 2.4 and Exhibit C there shall
be deemed inserted the phrase “of the Building 1 Lease”.

               (d) Except as otherwise expressly set forth herein, the time
limits set forth in the Building 1 Lease for the giving of notices, making
demands, performance of any act, condition or covenant, or the exercise of any
right, remedy or option, are changed for the purposes of incorporation into this
Sublease, by shortening the same in each instance, as appropriate, so that
notices may be given, demands made, or any act, condition or covenant performed,
or any right, remedy or option hereunder exercised, by Aradigm or Novo Nordisk
Delivery Technologies, Inc., as the case may be (and each party covenants that
it will do so), at least three (3) days (not including Saturdays, Sundays and
legal holidays in the state of California) prior to the expiration of the time
limit, taking into account the maximum grace

C-5



--------------------------------------------------------------------------------



 



period, if any, relating thereto contained in the Building 1 Lease. Each party
shall promptly deliver to the other party copies of all notices, requests or
demands which relate to the Device Manufacturing Facility or the use or
occupancy thereof after receipt of same from Prime Landlord. In the case of any
time limit described above which is one or two days after the giving of the
notice applicable thereto, such notice shall be delivered by facsimile as
provided in Paragraph 18 hereof.

     8. Compliance and Repairs

          Notwithstanding anything to the contrary in this Sublease, (i) Novo
Nordisk Delivery Technologies, Inc.’s repair obligations hereunder shall not
include the making of any capital repairs or improvements to the Device
Manufacturing Facility unless, and to the extent, required due to Novo Nordisk
Delivery Technologies, Inc.’s negligence or willful misconduct; and (ii) Novo
Nordisk Delivery Technologies, Inc. shall not be responsible for compliance with
any laws, codes, ordinances or other governmental directives where such
compliance is not related specifically to Novo Nordisk Delivery Technologies,
Inc.’s change in the use and occupancy of the Device Manufacturing Facility
during the Term or triggered by Novo Nordisk Delivery Technologies, Inc.’s
alterations or improvements to the Device Manufacturing Facility.

     9. Conflicts

          9.1 In the event of any conflict between this Sublease and the
Building 1 Lease, as between Aradigm and Novo Nordisk Delivery Technologies,
Inc., the terms and conditions of this Sublease shall control.

          9.2 Nothing in this Sublease shall diminish the rights of either party
under any Transaction Agreement (as defined in the Restructuring Agreement).

     10. Aradigm’s Obligations

          10.1 Aradigm covenants that during the term of this Sublease it shall
at all times comply with all provisions of the Building 1 Lease and fulfill all
its obligations thereunder other than those, if any, which are to be fulfilled
directly by Novo Nordisk Delivery Technologies, Inc.

          10.2 If Prime Landlord shall default in any of its obligations to
Aradigm with respect to the Device Manufacturing Facility, Aradigm shall not,
except as and to the extent hereinafter set forth, be obligated to bring any
action or proceeding or to take any steps to enforce Aradigm’s rights against
Prime Landlord other than, upon the written request of Novo Nordisk Delivery
Technologies, Inc., making a demand upon Prime Landlord to perform its
obligations under the Building 1 Lease with respect to the Device Manufacturing
Facility. If following the making of such demand and the expiration of any
applicable grace period granted to Prime Landlord under the Building 1 Lease,
Prime Landlord shall fail to perform its obligations under the Building 1 Lease,
then Novo Nordisk Delivery Technologies, Inc. shall have the right to take such
action in its own name. If (a) any such action against Prime Landlord in Novo
Nordisk Delivery Technologies, Inc.’s name is barred by reason of lack of
privity, non-assignability or otherwise, and (b) the failure of Prime Landlord
to perform its obligations under the Building 1 Lease has, or may have, a
materially adverse effect upon Device Manufacturing

C-6



--------------------------------------------------------------------------------



 



Facility or Novo Nordisk Delivery Technologies, Inc.’s permitted use thereof
then, subject to and upon the following terms, Novo Nordisk Delivery
Technologies, Inc. may bring such action in Aradigm’s name and Aradigm shall
execute all documents reasonably required in connection therewith, provided (i)
the same is without cost and expense to Aradigm, (ii) Novo Nordisk Delivery
Technologies, Inc. shall indemnify Aradigm in connection therewith, and (iii)
Novo Nordisk Delivery Technologies, Inc. is not in default hereunder.

          10.3 Except as expressly otherwise provided herein Aradigm shall have
no obligation to Novo Nordisk Delivery Technologies, Inc. for the performance by
Prime Landlord of any obligations and representations of Prime Landlord under
the Building 1 Lease, except to use commercially reasonable efforts to enforce
Prime Landlord’s obligations and representations under the Building 1 Lease.

     11. Quiet Enjoyment

          11.1 Provided Novo Nordisk Delivery Technologies, Inc. is not in
default under this Sublease beyond any applicable periods of notice and cure,
Aradigm covenants and agrees not to (a) voluntarily cancel or surrender the
Building 1 Lease without the prior consent of Novo Nordisk Delivery
Technologies, Inc. nor (b) consent to any modification, amendment or supplement
to the Building 1 Lease which will deprive Novo Nordisk Delivery Technologies,
Inc. of the benefits under this Sublease except to a de minimis extent and/or to
the extent such failure to consent could result in a default by Aradigm under
the Building 1 Lease. Aradigm shall promptly forward to Novo Nordisk Delivery
Technologies, Inc. any default or termination notice with respect to the
Building 1 Lease received by Aradigm and this Sublease shall terminate in the
event of any such termination of the Building 1 Lease. A termination of the
Building 1 Lease due to the default of Aradigm, other than a default resulting
from or attributable to any corresponding default of Novo Nordisk Delivery
Technologies, Inc. under this Sublease, shall be considered a voluntary
cancellation or surrender of the Building 1 Lease under this subparagraph.

          11.2 Aradigm covenants that Novo Nordisk Delivery Technologies, Inc.,
upon paying the Rent and performing its obligations hereunder and subject to all
the terms and conditions of this Sublease shall peacefully and quietly have,
hold and enjoy the Device Manufacturing Facility throughout the Term or until
this Sublease is terminated as provided by this Sublease.

     12. Insurance

          Novo Nordisk Delivery Technologies, Inc. shall maintain with regard to
the Device Manufacturing Facility only, for the benefit of Novo Nordisk Delivery
Technologies, Inc. and Aradigm, the insurance coverages required of tenant by
Paragraph 10.1 of the Building 1 Lease and shall name Aradigm as an additional
insured thereunder.

     13. Surrender

          Notwithstanding any provision to the contrary, Novo Nordisk Delivery
Technologies, Inc. shall surrender the Device Manufacturing Facility upon
expiration or termination of this Sublease for any reason in the same condition
existing as of the Effective

C-7



--------------------------------------------------------------------------------



 



Date, normal wear and tear excepted, except that Novo Nordisk and Novo Nordisk
Delivery Technologies, Inc., as applicable, shall retain title to and remove all
inventory, equipment and other personal property acquired pursuant to the
Transaction Agreements.

     14. Assignment and Subletting

          Novo Nordisk Delivery Technologies, Inc. shall not assign this
Sublease or sublet all or any portion of the Device Manufacturing Facility, or
allow any other person or entity to occupy all or any portion of the Device
Manufacturing Facility, or otherwise transfer any right, title or interest in
this Sublease or the Device Manufacturing Facility, by operation of law or
otherwise, without the express written consent of (i) Aradigm, which Aradigm may
grant or withhold in its sole and absolute discretion and (ii) Prime Landlord in
accordance with the provisions of Section 11.1 and 11.2 of the Building 1 Lease.
Notwithstanding the foregoing provisions, however, Novo Nordisk Delivery
Technologies, Inc. may assign this Sublease or sub-sublet the Device
Manufacturing Facility, or any portion thereof, without Aradigm’s or Prime
Landlord’s consent (but with prior or substantially concurrent written notice to
Aradigm and Prime Landlord), to any entity (i) which controls, is controlled by,
or is under common control with Novo Nordisk Delivery Technologies, Inc. or
(ii) to which is assigned the Amended and Restated License Agreement (as defined
in the Restructuring Agreement). Any such attempted transfer shall be deemed
null and void.

     15. Late Payments; Expenses

          Any payment under this Sublease that is not paid when due shall bear
interest at the London Interbank Offered Rate (as defined in the Asset Purchase
Agreement) plus five percent (5%) per annum until paid in full. In addition, the
collecting party shall be entitled to recover from the non-paying party its
expenses, including reasonable attorneys’ fees and costs, incurred in enforcing
this Sublease.

     16. Parent Guarantee.

          Novo Nordisk hereby guarantees the performance in full of the
obligations of Novo Nordisk Delivery Technologies, Inc. under this Sublease.

     17. Estoppel

          Aradigm hereby certifies to the Novo Nordisk Delivery Technologies,
Inc. that (i) it is not in default under the Building 1 Lease nor to its
knowledge is there any event which with notice or lapse of time or both would
constitute a default by Aradigm thereunder and (ii) to its knowledge, Prime
Landlord is not in default under the Building 1 Lease nor is there any event
which with notice or lapse of time or both would constitute a default by Prime
Landlord thereunder.

     18. Notices.

          All notices required or permitted to be given under this Sublease
shall be given in writing and shall be sent by: (a) hand delivery;
(b) registered mail, return receipt requested; (c)

C-8



--------------------------------------------------------------------------------



 



overnight delivery service; or (d) facsimile transmission, with confirmation
received, and shall be sent or delivered as follows:

     If to Novo Nordisk Technologies, Inc. or Novo Nordisk N/A:

     

  Novo Nordisk A/S

  Novo Alle

  DK-2880 Bagsvaerd

  Denmark

  Attention: General Counsel

  Telephone: +45 44 44 88 88

  Telefax: +45 44 42 18 30
 
   
with a copy to:
   
 
   

  Attention: Vice President, Business Development

  Telephone: +45 44 42 39 00

  Telefax: +45 44 42 16 98
 
   
If to Aradigm Corporation:
   
 
   

  Aradigm Corporation

  3929 Point Eden Way

  Hayward, California 94545

  Attention: Chief Financial Officer

  Telephone: +1 510-265-9000

  Telefax: +1 510-265-0277
 
   
with a copy to:
   
 
   

  Cooley Godward LLP

  3175 Hanover Street

  Palo Alto, California 94304-1130

  Attention: James C. Kitch

  Telephone: +1 650-843-5027

  Telefax: +1 650-849-7400

     19. Governing Law

          This Sublease shall in all respects be governed by, and construed and
enforced in accordance with, the laws of the State of California, United States.

C-9



--------------------------------------------------------------------------------



 



     20. Successors and Assigns

          This Sublease shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.

     21. Counterparts

          This Sublease may be executed in multiple counterparts, each of which
shall be deemed an original.

          [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

C-10



--------------------------------------------------------------------------------



 



     Executed to be effective as of the Effective Date.

            Aradigm Corporation, a California corporation
      By:           Name:           Title:        

            Novo Nordisk Delivery
Technologies, Inc., a Delaware corporation
      By:           Name:           Title:        

            Novo Nordisk A/S, a corporation organized under the laws of Denmark,
as guarantor, solely for the purposes of Section 16
      By:           Name:           Title:      

C-11



--------------------------------------------------------------------------------



 



         

EXHIBIT A

[Building 1 Lease]

C-12



--------------------------------------------------------------------------------



 



EXHIBIT D

[CONTRACT MANUFACTURING AGREEMENT]

D-1



--------------------------------------------------------------------------------



 



CONTRACT MANUFACTURING AGREEMENT

     This Contract Manufacturing Agreement (the “Agreement”) is made and entered
into as of                                       , 2004 by and between Novo
Nordisk Delivery Technologies, Inc., a Delaware corporation (“Novo Nordisk
Delivery Technologies, Inc.”) and Aradigm Corporation, a California corporation
(“Aradigm”). Novo Nordisk Delivery Technologies, Inc. and Aradigm may be
referred to herein as a “Party” or, collectively, as “Parties.”

Recitals

     WHEREAS, Novo Nordisk A/S and Aradigm entered into a Development and
License Agreement dated as of June 2, 1998, as amended by Amendment No. 1
thereto dated as of October 22, 2001 (the “Development and License Agreement”)
to develop a system for pulmonary delivery of insulin (and potentially other
compounds) and under which Aradigm granted to Novo Nordisk A/S an exclusive,
world-wide license under certain patent rights and “know-how” to use, market,
distribute, sell and sublicense products resulting from such development program
in the Field (as defined therein);

     WHEREAS, Aradigm, Novo Nordisk A/S and Novo Nordisk Delivery Technologies,
Inc., are Parties to a Restructuring Agreement dated as of September 28, 2004
(the “Restructuring Agreement”) pursuant to which they have agreed to
restructure their existing arrangements regarding the development, production
and commercialization of the Development Program (as defined therein) and to
certain other matters as set forth therein;

     WHEREAS, as part of such transaction, the Parties are entering into an
Amended and Restated License Agreement dated as of the even date herewith (the
“Amended and Restated License Agreement”) pursuant to which they have agreed to
alter the rights and responsibilities of Aradigm and Novo Nordisk A/S with
respect to the Development Program; and

     WHEREAS, as part of such transaction, the Parties are entering into this
Agreement to provide Aradigm the right to purchase certain devices and dosage
forms from Novo Nordisk Delivery Technologies, Inc. on the terms set forth
below.

     NOW, THEREFORE, in consideration of the premises set forth above and for
other good and valuable consideration, receipt of which is hereby acknowledged,
the Parties hereto agree as follows:

Agreement



1.   Definitions.



1.1   The following terms, as used herein, shall have the following meanings:

     “Act” means the United States Food, Drug and Cosmetics Act of 1938, as the
same may be amended or re-enacted from time to time.

D-2



--------------------------------------------------------------------------------



 



     “Actual Capacity” means the calculated net annual production capacity
measured in time of the existing Facility when staffed to produce three (3)
fifteen liter (15L) lots per two (2) months and three to five (3-5)
devices/shift.

     “Affiliate” has the meaning set forth in the Restructuring Agreement.

     “API” means, for each Packaged Dosage Form, the active pharmaceutical
ingredient of that Packaged Dosage Form that is provided by Aradigm to Novo
Nordisk Delivery Technologies, Inc. under this Agreement prior to Manufacture
into a Formulation.

     “Applicable Laws” means the Act, together with any regulations promulgated
thereunder, and any equivalent applicable laws and regulations within the
European Union, Canada, and Japan.

     “Batch” means a specific quantity of Packaged Devices and/or Packaged
Dosage Forms that in each case is intended to have uniform character and
quality, within specified limits, and is produced according to a single
manufacturing order during the same cycle of Manufacture as defined under
Applicable Laws.

     “Business Day” has the meaning set forth in the Amended and Restated
License Agreement.

     “cGMPs” means all Applicable Laws related to the Manufacture of the
Packaged Dosage Forms and Packaged Devices including the current “Good
Manufacturing Practice” regulation and guidelines promulgated under the Act at
21 CFR (chapters 210, 211, 600 and 610), as the same may be amended or
re-enacted from time to time.

     “Closing Date” has the meaning set forth in the Restructuring Agreement.

     “Contract Quarter” means any three (3) calendar month period beginning on
the first day of the 1st, 4th, 7th and 10th months of each calendar year.

     “Defects” means current or latent Significant Deviations, foreign material,
contaminant, defect, and/or adulteration under Applicable Laws.

     “Device” means any pulmonary delivery device used in clinical trials that
is: (a) in compliance with the applicable Specifications; (b) identical to the
iDMS device that is being produced for the iDMS program and that is based on the
Aradigm device technology licensed under the Amended and Restated License
Agreement; and (c) intended to be used to administer Dosage Forms in human
clinical trials.

     “Development Program” has the meaning set forth in the Restructuring
Agreement.

     “Diligent Efforts” means, with respect to efforts of any Party hereto, no
less than the efforts that such Party applies to development or manufacture of
its own devices or dosage forms with similar regulatory requirements.

D-3



--------------------------------------------------------------------------------



 



     “Dosage Form” means the iDMS identical Primary Packaging, containing
Formulation, that is made by Novo Nordisk Delivery Technologies, Inc. for
Aradigm.

     “Facilities” means the facilities located at: (a) Building 2 at 3955 Trust
Way, Hayward, California 94545, including manufacturing facility #1 (“MF1”) (b)
Building 3 at 3920 Point Eden Way, Hayward, California 94545; and (c) Building 1
(Device Manufacturing facilities only) at 3929 Point Eden Way, Hayward,
California 94545; or (d) any other location agreed to in writing by the Parties.

     “FDA” means the United States government agency known as the Food and Drug
Administration, or any successor thereto.

     “Formulation” means the inhalation solution that is Manufactured by Novo
Nordisk Delivery Technologies, Inc. under the Agreement in accordance with the
applicable Specifications and that contains an API provided by Aradigm and Other
Excipients.

     “Full Manufacturing Cost” means the cost of raw materials (excluding the
API and Other Excipients provided by Aradigm, unless otherwise stated),
components, labor (production), quality (labor, reagents and external analysis),
third party royalties, freight, import duties, taxes and reasonably allocated
facilities costs, depreciation of equipment and facilities, lease of equipment
and facilities, product and professional support, and manufacturing overheads
relating to the production of the specified items. Full Manufacturing Cost will
also include an allocation of unusable manufacturing capacity, to be defined as
two and one-half (2.5) months per twelve (12) month period, such allocation to
be made based on Aradigm’s actual usage of the Facilities during such period as
a percentage of Actual Capacity.

     “iDMS” means the insulin Diabetes Management System developed under the
Development Program (as defined in the Amended and Restated License Agreement).

     “Manufacture” and “Manufacturing” mean the following operations required to
produce and assemble Formulations, Packaged Dosage Forms and/or Packaged Devices
from API and iDMS identical materials using then current Specifications:
upstream processing; formulation; form, fill, & seal; downstream processing;
quality control; quality assurance and testing (solely for iDMS identical
testing); and packaging and related services.

     “Manufacturing Requirements Documents” or “MRD” refers to the Aradigm
documents that describe the requirements for Manufacturing, testing, storage and
release of Packaged Dosage Forms and/or Packaged Devices at a specific site and
shall identify critical and non-critical parameters relating to the Formulation
and process and shall include the associated tech transfer documents.

     “Master Batch Record” means, for a given Packaged Device or Packaged Dosage
Form, the current approved manufacturing instructions to be followed by Novo
Nordisk Delivery Technologies, Inc. with respect to the Manufacture, handling
and storage of that Packaged Device or Packaged Dosage Form, and their
components.

D-4



--------------------------------------------------------------------------------



 



     “Other Excipients” means any raw materials or components, which are
different from then current raw materials and components provided by Aradigm and
used for iDMS.

     “Packaged Device” means the Device, contained in Secondary Packaging, that
is intended for use in phase 2 and/or phase 3 clinical trials.

     “Packaged Dosage Forms” means the disposable Dosage Forms, contained in
Secondary Packaging, that are intended for use in phase 2 and/or phase 3
clinical trials.

     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

     “Primary Packaging” means those packaging components that are or may be in
direct contact with the Device or the Formulation contained in a Dosage Form.
The primary packaging components of a Dosage Form are the nozzle layer, the lid
layer, the blister layer and the label laminate.

     “Quality Agreement” means the Quality Agreement, dated as of the even date
herewith, for any Packaged Devices and Packaged Dosage Forms that are
Manufactured by Novo Nordisk Delivery Technologies, Inc., describing the quality
control and regulatory responsibilities of the Parties with respect to such
Packaged Devices and Packaged Dosage Forms.

     “Regulatory Agency” means the FDA (within the United States) and any other
governmental authority (national, federal, provincial and/or local) in the EU,
Japan, and Canada that is a counterpart to the FDA or otherwise has jurisdiction
over the Manufacture or approval of any Packaged Device or Packaged Dosage Form.

     “Secondary Packaging” means bulk packaging that is used for containment,
for storage, for shipment, or for identification of materials or as otherwise
agreed in writing between the Parties.

     “Significant Change” means any change that: (a) materially affects the
scope or content of a previously filed and active “Investigational New Drug
Application” for the Packaged Dosage Forms and/or Packaged Devices; (b) may
require revalidation; or (c) would result in changing or modifying the
Specifications.

     “Significant Deviation” means any material non-conformity from established
requirements as provided in the applicable product registration, applicable
validation and/or qualification documents as well as applicable Batch production
records and associated procedures, methods and Specifications.

     “Specifications” mean the quality control and technical procedures, test
results, storage conditions, transportation conditions, requirements, standards
and other data and documentation with respect to API, Devices, Formulation,
Dosage Forms, Other Excipients, Primary Packaging, and Secondary Packaging (and
the excipients and components thereof).

D-5



--------------------------------------------------------------------------------



 



     “Third Party” means any entity other than Novo Nordisk Delivery
Technologies, Inc., Aradigm or any of their Affiliates.

     “Transaction Agreements” has the meaning set forth in the Restructuring
Agreement.

1.2 Other Defined Terms. Each of the following terms is defined in the Section
set forth opposite such term:

          Term

--------------------------------------------------------------------------------

  Section

--------------------------------------------------------------------------------

Agreement
  Recitals
Amended and Restated License Agreement
  Recitals
Aradigm
  Recitals
Confidential Information
    7.1 (d)
Damages
    8.1  
DEA
    2.4  
Dedicated Equipment
    2.9  
Deficiency Notice
    5.4  
Development and License Agreement
  Recitals
DMF
    6.3  
Firm Order
    3.3  
Forecast
    3.2  
GLP
    6.4  
Indemnified Party
    8.3  
Indemnifying Party
    8.3  
Manufacturing Responsibilities
    2.2  
Novo Nordisk Delivery Technologies, Inc.
  Recitals
Parties
  Recitals
Party
  Recitals
Restructuring Agreement
  Recitals
SOPs
    2.1  
Term
    10.1  

1.3 Other Definitional and Interpretative Provisions. Unless specified
otherwise, in this Agreement the obligations of any Party consisting of more
than one (1) person are joint and

D-6



--------------------------------------------------------------------------------



 



several. The words “hereof”, “herein” and “hereunder” and words of like import
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections, and Exhibits are to
Articles, Sections, and Exhibits of this Agreement unless otherwise specified.
All Exhibits annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit but not otherwise defined therein, shall have the
meaning as defined in this Agreement. Any singular term in this Agreement shall
be deemed to include the plural, and any plural term the singular. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”, whether or not
they are in fact followed by those words or words of like import. “Writing”,
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form. References to
any agreement or contract are to that agreement or contract as amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof. References to any Party include the successors and permitted assigns of
that Party. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively.

2. Scope of Work.

2.1 General. This Agreement, the Quality Agreement, and other exhibits hereto
shall serve as a supply agreement governing the Manufacture, purchase and supply
of Packaged Dosage Forms and/or Packaged Devices between the Parties. Each Party
shall use Diligent Efforts to perform the responsibilities assigned to such
Party as defined herein. Promptly after the Closing Date, Novo Nordisk Delivery
Technologies, Inc. shall prepare detailed standard operating procedures (“SOPs”)
to facilitate the performance of the Parties’ obligations under this Agreement,
including SOPs for managing change control in accordance with Section 2.5. Novo
Nordisk Delivery Technologies, Inc. shall submit such SOPs to Aradigm for review
and approval, such approval not to be unreasonably withheld or delayed.

2.2 Manufacture and Supply. During the Term, Novo Nordisk Delivery Technologies,
Inc. shall Manufacture and supply to Aradigm such quantities of each Packaged
Device and/or Packaged Dosage Form as may be ordered by Aradigm in accordance
with Section 3.3 for the compensation described in Article 4. All such
Manufacture and supply shall occur at the Facilities unless otherwise agreed in
writing by the Parties. Aradigm shall deliver the applicable MRDs and
Specifications at least twelve (12) weeks prior to the planned Manufacturing to
permit Novo Nordisk Delivery Technologies, Inc. to update its SOPs and other
documents; provided that, if Aradigm does not meet such 12-week timeline, then
Novo Nordisk Delivery Technologies, Inc. shall use reasonable efforts to
accommodate such planned Manufacturing. Novo Nordisk Delivery Technologies, Inc.
shall Manufacture and supply each order of Packaged Device and/or Packaged
Dosage Form in accordance with the applicable MRD, Quality Agreement, and
Applicable Laws (hereinafter collectively the “Manufacturing Responsibilities”).
For the avoidance of doubt, Novo Nordisk Delivery Technologies, Inc. shall
Manufacture and supply the Dosage Forms and Devices for Aradigm that are
identical to the dosage forms and devices produced for the Product (as defined
in the Amended and Restated License Agreement) and Device (as defined in the
Amended and Restated License Agreement)

D-7



--------------------------------------------------------------------------------



 



using the then current Novo Nordisk Delivery Technologies, Inc. Specifications,
with the exception of API and Specifications with respect to Other Excipients.
Additionally, Novo Nordisk Delivery Technologies, Inc. may reject Aradigm’s
request to Manufacture or supply Aradigm with any of the excluded products
identified on Exhibit A, as amended from time to time, or any products that
contain proteolytic activity, allergenic excipients, penicillins,
cephalosporins, potent steroids and hormones, cytotoxics, viable micro-organisms
or vira or substances that can cause anaphylaxis, and/or have unknown toxicity.
Novo Nordisk Delivery Technologies, Inc. may reject Aradigm’s request to
Manufacture any Dosage Forms that cannot be introduced under cGMPs into a
facility that also makes Product (as defined in the Amended and Restated License
Agreement) for phase 3a and b clinical trials.

2.3 Materials.

(a) Novo Nordisk Delivery Technologies, Inc. Novo Nordisk Delivery Technologies,
Inc. shall purchase and test all raw materials and components identical to iDMS
(other than API and Other Excipients) necessary for such Manufacture in
accordance with the then current Specifications. Novo Nordisk Delivery
Technologies, Inc. shall notify Aradigm in writing prior to changing any
supplier of components of the Packaged Device and Packaged Dosage Form. Novo
Nordisk Delivery Technologies, Inc. shall at all times maintain an inventory of
all materials and components (excluding API and Other Excipients) sufficient in
its reasonable judgment to Manufacture the relevant Packaged Dosage Forms and/or
Packaged Devices to fill Aradigm’s binding orders and forecasts for at least the
following one (1) month or such different period of time as may be agreed in
writing by the Parties.

(b) Aradigm. Aradigm shall (at Aradigm’s expense) purchase and provide Novo
Nordisk Delivery Technologies, Inc., in accordance with the delivery schedule
agreed to in writing by the Parties, with all API and Other Excipients that are
necessary to produce Formulations, such APIs and Other Excipients to be free
from any Defects. Aradigm shall supply Other Excipients that are of
pharmacopoeia quality, provided that Other Excipients of such quality are
available. Furthermore, Aradigm shall (at Aradigm’s expense) provide to Novo
Nordisk Delivery Technologies, Inc. all analytical methods, Specifications,
including verified cleaning methods, and other documentation necessary to
Manufacture and supply the applicable Packaged Dosage Forms and/or Packaged
Devices under this Agreement. For clarity, Aradigm will be responsible for
developing and conducting analytical testing for all non-iDMS identical
materials and components and cleaning agents including API and Other Excipients
and testing to verify cleaning of Novo Nordisk Delivery Technologies, Inc.’s
facilities after manufacture of Dosage Forms. Aradigm will be responsible for
qualifying and approving all non-iDMS identical materials, components and its
suppliers. In the event that any API and Other Excipients contain Defects,
Aradigm shall promptly replace such API and Other Excipients and Novo Nordisk
Delivery Technologies, Inc.’s obligations to manufacture and supply Packaged
Dosage Forms will be extended for an amount of time provided that, the capacity
limitations set forth in Section 3.1(a) are not exceeded. Aradigm shall provide
all test results and release certificates to Novo Nordisk Delivery Technologies,
Inc. related to API, Other Excipients, components, in-process controls tests and
cleaning tests conducted by Aradigm.

2.4 Compliance with Laws. Novo Nordisk Delivery Technologies, Inc. shall comply
with all Applicable Laws related to: (a) the transportation, storage, use,
handling and disposal of

D-8



--------------------------------------------------------------------------------



 



controlled substances and/or hazardous materials in connection with its
obligations under this Agreement; and (b) Novo Nordisk Delivery Technologies,
Inc.’s Manufacture of Packaged Device and Packaged Dosage Form under this
Agreement. Novo Nordisk Delivery Technologies, Inc. covenants that it shall not
use, in any capacity, the services of any person who is disbarred under
Applicable Law. Novo Nordisk Delivery Technologies, Inc. shall maintain during
the Term all government permits and Drug Enforcement Administration (“DEA”)
licenses required for the conduct of the actions and procedures that it
undertakes pursuant to this Agreement.

2.5 Change Control. Novo Nordisk Delivery Technologies, Inc. shall notify
Aradigm in writing if Novo Nordisk Delivery Technologies, Inc. wishes to make
any Significant Change. Novo Nordisk Delivery Technologies, Inc. shall not make
any Significant Change without Aradigm’s prior written consent, which shall not
be unreasonably withheld or delayed.

2.6 Reprocess and Rework. Novo Nordisk Delivery Technologies, Inc. shall not
rework or reprocess any Packaged Dosage Forms or Packaged Devices without prior
written consent from Aradigm. Novo Nordisk Delivery Technologies, Inc. shall
document appropriately all rework and reprocessing conducted under this
Agreement.

2.7 Deviations. Novo Nordisk Delivery Technologies, Inc. shall notify Aradigm
within three (3) business days after its discovery of any Packaged Dosage Form
or Packaged Devices Batch failure or Significant Deviation, and Novo Nordisk
Delivery Technologies, Inc. shall use Diligent Efforts to replace such Packaged
Dosage Forms or Packaged Device at Aradigm’s expense, except in the event such
failure or Significant Deviation arose or resulted from the gross negligence or
willful misconduct of Novo Nordisk Delivery Technologies, Inc., in which case
such replacement shall occur at no expense to Aradigm (except for the cost of
replacing API and Other Excipients, which shall be at Aradigm’s expense).

2.8 Storage and Handling. Novo Nordisk Delivery Technologies, Inc. shall store
and handle all API, iDMS identical materials, components, work-in-process
materials, and finished Packaged Dosage Forms and Packaged Devices as set forth
in the applicable Specifications, MRDs, and in accordance with cGMPs, and shall
conform to established safety practices and procedures set forth in Aradigm’s
then-current material safety data sheet. In addition, Novo Nordisk Delivery
Technologies, Inc. shall take such actions as are reasonably necessary to
protect API and Other Excipients from damage, theft, and deterioration. If
requested by Aradigm in writing, Novo Nordisk Delivery Technologies, Inc. shall
return or destroy, at Aradigm’s expense, any unused API in accordance with
Aradigm’s written instructions.

2.9 Equipment and Facilities. Aradigm shall notify Novo Nordisk Delivery
Technologies, Inc. in writing if any additional equipment is required for
Manufacturing of Packaged Dosage Forms (“Dedicated Equipment”). Aradigm shall
purchase, deliver, and maintain (or cause to be maintained) such Dedicated
Equipment at its own expense. If such Dedicated Equipment becomes an integrated
part of the Facilities, Novo Nordisk Delivery Technologies, Inc. shall validate
and maintain the cGMP status of such Dedicated Equipment at Aradigm’s expense.

D-9



--------------------------------------------------------------------------------



 



3. Capacity, Forecasts and Ordering.

3.1 Supply Capacity. Subject to Section 3.1(a), Novo Nordisk Delivery
Technologies, Inc. shall maintain sufficient production capacity for the current
and forecasted requirements of Packaged Device and/or Packaged Dosage Form, as
set forth in the applicable Forecast as defined below.

(a) Capacity Limits. During the Term, Novo Nordisk Delivery Technologies, Inc.
shall provide Aradigm with the Manufacturing capacity, which includes Device
production and packaging, indicated in the chart below for each of the three
(3) process groups (i.e., upstream processing; compounding/filling; and
downstream processing, including handle lamination through packaging).
Notwithstanding the foregoing, if Novo Nordisk Delivery Technologies, Inc.
provides Aradigm with ninety (90) days prior written notice that Novo Nordisk
Delivery Technologies, Inc. needs additional capacity for itself to provide
Device and/or Dosage Forms for the phase 3 insulin trial that it will conduct,
then Novo Nordisk Delivery Technologies, Inc. may shift the capacity allocated
to Aradigm’s requirements as set forth in this Agreement as follows: (i) in
2005, Novo Nordisk Delivery Technologies, Inc. may shift the 1/6th of actual
capacity to the fourth Contract Quarter of 2005 or split the 1/6th of actual
capacity between the first and second half of 2005; (ii) in 2006, Novo Nordisk
Delivery Technologies, Inc. may shift the 1/4 of actual capacity to either of
the last 2 Contract Quarters of 2006 or split the 1/4 of actual capacity between
the first and second half of 2006; and (iii) in 2007, Novo Nordisk Delivery
Technologies, Inc. may shift the 1/4th of actual capacity to either of the last
2 Contract Quarters of 2007 or split the 1/4th of actual capacity between the
first and second half of 2007. For the avoidance of doubt, the table below lists
calendar year capacity. Therefore, in the event that this Agreement terminates
before December 31, 2007, Aradigm will only have a corresponding proportional
amount of capacity for that year.

          Contract Year

--------------------------------------------------------------------------------

  Capacity for Each Unit Operation

--------------------------------------------------------------------------------

2005
  1/6th of actual capacity
2006
  1/4th of actual capacity
2007
  1/4th of actual capacity

Notwithstanding this Section 3.1, Novo Nordisk Delivery Technologies, Inc. shall
not be obligated to provide Aradigm with the Manufacturing capacity related to
use of the sterile core and other filling activities, as described above, if, in
its sole discretion, it concludes that the provision of such Manufacturing
capacity would, in any manner, impair Novo Nordisk Delivery Technologies, Inc.’s
ability to supply any capacity related to its activities under the Amended and
Restated License Agreement.

3.2 Forecasts. Within ten (10) days of the Closing Date, and on the 15th day of
the first month of each Contract Quarter thereafter, Aradigm will provide Novo
Nordisk Delivery Technologies, Inc. with a six (6) Contract Quarter rolling
forecast of Aradigm’s orders for Packaged Dosage Forms and/or Packaged Devices
on a worldwide basis (each a “Forecast”).

D-10



--------------------------------------------------------------------------------



 



The first Contract Quarter of each Forecast will be binding, and the two
subsequent Contract Quarters of each Forecast may represent a deviation of up to
plus or minus twenty-five percent (25%) from the previous Forecast for such
Contract Quarter. All remaining Contract Quarters of each Forecast will be
prepared on a reasonable basis, but will be nonbinding.

3.3 Orders. Aradigm shall submit to Novo Nordisk Delivery Technologies, Inc.
written purchase orders for Packaged Device and/or Packaged Dosage Form in
accordance with the applicable Forecast (each, a “Firm Order”). Each such
purchase order will specify the quantity ordered, the required delivery dates,
and any special instructions or invoicing information.

4. Compensation.

4.1 Clinical. Aradigm shall reimburse Novo Nordisk Delivery Technologies, Inc.
for the Full Manufacturing Cost of Manufacturing all Packaged Device and/or
Packaged Dosage Form ordered by Aradigm pursuant to this Agreement.

4.2 Payments. Novo Nordisk Delivery Technologies, Inc. shall invoice Aradigm for
the Full Manufacturing Cost for each shipment of Packaged Device and/or Packaged
Dosage Form ordered by Aradigm pursuant to this Agreement. Aradigm shall pay
Novo Nordisk Delivery Technologies, Inc. the amount owed pursuant to each such
invoice in advance of shipment, in accordance with the compensation described in
Section 4.1 within thirty (30) days of receiving each such invoice. All amounts
owed under this Agreement shall be paid in the legal currency of the United
States.

5. Delivery and Acceptance.

5.1 Quality Control Sample. Novo Nordisk Delivery Technologies, Inc. shall
provide Aradigm with the following: (a) a quality control sample of such Batch
for the purpose of confirming that such Batch meets the Specifications; (b) a
copy of the manufacturing Batch records and all relevant documentation for such
Batch, together with written confirmation that such Batch records have been
reviewed and approved by the quality assurance unit; and (c) and results of
analysis performed by Novo Nordisk Delivery Technologies, Inc. in connection
with its obligations under this Agreement. The quality control sample shall
consist of Packaged Device and/or Packaged Dosage Form sampled so as to be
representative of the Batch. No Batch of Packaged Dosage Forms or Packaged
Devices shall be deemed to have been accepted until the quality control sample
and associated documentation related to such Batch have been accepted by Aradigm
pursuant to Section 5.4, such acceptance not to be unreasonably withheld or
delayed.

5.2 Shipping and Title. Novo Nordisk Delivery Technologies, Inc. shall ship
Batches to Aradigm as soon as practicable after such Batches are released by
Aradigm pursuant to the Quality Agreement, unless otherwise agreed in writing by
the Parties. Packaged Dosage Forms containing controlled substances shall be
shipped as soon as practicable. Aradigm will use Diligent Efforts to release all
Batches within six (6) weeks of the receipt of deliverables specified in
Section 5.1 above. Unless otherwise agreed in writing by the Parties, all
shipments shall be shipped FCA (Incoterms, 2000) the Facility at Aradigm’s
expense, and Aradigm shall bear all risk of loss or damage after the Batch of
Packaged Device and/or Packaged Dosage Form is

D-11



--------------------------------------------------------------------------------



 



shipped from the Facility. Novo Nordisk Delivery Technologies, Inc. will package
all Packaged Dosage Forms in accordance with the Specifications. Title to all
API shall at all times remain with Aradigm. Title to all Packaged Dosage Forms
and Packaged Devices shall in each case transfer to Aradigm upon shipment of
such Packaged Dosage Forms and Packaged Device from the Facility.

5.3 Delivery. Novo Nordisk Delivery Technologies, Inc. shall deliver all batches
of Packaged Dosage Forms and/or Packaged Devices hereunder on the scheduled
delivery dates as set forth in the relevant Firm Orders; however, Novo Nordisk
Delivery Technologies, Inc. may, if it provides Aradigm with at least ninety
(90) days prior written notice, delay delivery of any clinical Batch of Packaged
Device and/or Packaged Dosage Form for up to sixty (60) days. In the event of
four (4) or more instances of late delivery of more than thirty (30) days over a
minimum period of twelve (12) consecutive months for reasons due to Novo Nordisk
Delivery Technologies, Inc.’s default, such late deliveries may, at Aradigm’s
discretion, be treated as a material breach of this Agreement for the purpose of
Section 10.2(a). Upon Aradigm’s receipt of such prior notification of a
potential delivery delay, Aradigm and Novo Nordisk Delivery Technologies, Inc.
shall use Diligent Efforts to make up the delay during the release period.

5.4 Approval. Aradigm shall review documentation for the Packaged Dosage Forms
and Packaged Devices Manufactured by Novo Nordisk Delivery Technologies, Inc.
upon receipt thereof and, within six (6) weeks of its receipt, shall give Novo
Nordisk Delivery Technologies, Inc. written notice (a “Deficiency Notice”) of
all claims for Packaged Dosage Forms and Packaged Devices that contains a
Significant Deviation. If Aradigm does not provide Novo Nordisk Delivery
Technologies, Inc. with written notice of its rejection of the Batch within such
six (6) weeks, then the Batch shall be deemed to have been accepted by Aradigm
at the end of the six-week period after delivery of the Batch documentation and
the quality control sample. Aradigm shall pay Novo Nordisk Delivery
Technologies, Inc. for any rejected Batch; provided that, Aradigm shall have the
right to reject and return, at no expense to Aradigm (except for the cost of
replacing API and Other Excipients, which shall be at Aradigm’s expense), any
portion of any shipment of Packaged Device and/or Packaged Dosage Form that
contains a Significant Deviation, without invalidating any remainder of such
shipment, to the extent that such Significant Deviation arises from Novo Nordisk
Delivery Technology Inc.’s gross negligence or willful misconduct.

6. Audits, Record Keeping, and Visits.

6.1 General Audits. Aradigm may audit the Facilities during reasonable hours
once per year during the Term for determining Novo Nordisk Delivery
Technologies, Inc.’s compliance with the terms of this Agreement and the Quality
Agreement. Aradigm shall provide Novo Nordisk Delivery Technologies, Inc. with
sixty (60) days written notice in advance of each such audit, and Novo Nordisk
Delivery Technologies, Inc. shall cooperate with Aradigm during each such audit.

6.2 Regulatory Audits. Each Party shall promptly notify the other Party in
writing in advance of any inspection of the Facilities by any Regulatory Agency
that potentially relates to the Manufacture and supply of Packaged Device or
Packaged Dosage Form. Prior to and during each inspection by a Regulatory
Agency, each Party shall provide reasonably requested

D-12



--------------------------------------------------------------------------------



 



assistance to support such inspection. In the event that such inspection relates
to the Packaged Device and Packaged Dosage Form, each Party shall inform and
provide copies to the other Party of any critical or major observations made
during any such inspection.

6.3 Record Keeping. During the term of this Agreement, Novo Nordisk Delivery
Technologies, Inc. shall keep complete and accurate accounts, notes, data and
records of the work performed under this Agreement. Novo Nordisk Delivery
Technologies, Inc. shall also maintain during the term of this Agreement, and
for three (3) years after the expiration of the shelf life of Packaged Device
and/or Packaged Dosage Form (as applicable), complete and accurate records
pertaining to the Manufacture, testing, storage and shipping of Packaged Dosage
Forms, Packaged Devices and the Facilities as required by Applicable Laws,
including maintaining all records for controlled substances in accordance with
DEA and other governmental regulations. Additionally, Novo Nordisk Delivery
Technologies, Inc. shall maintain a Drug Master File (“DMF”) and all necessary
current manufacturing licenses (including DEA permits) in accordance with the
guidelines provided by Regulatory Authorities and provide Aradigm with letters
of access to such DMF.

6.4 Facility Visits. From time to time during the Term, Aradigm may bring Third
Parties (who are potential or existing partners with Aradigm) into the Facility
upon fourteen (14) days prior written notice and with Novo Nordisk Delivery
Technologies, Inc.’s consent; provided that, Novo Nordisk Delivery Technologies,
Inc. shall not be obligated to grant consent when Aradigm’s partners are engaged
in the field of (a) pulmonary administration of insulin, insulin analogs and any
other compounds whose principal therapeutic effect is to control blood glucose
levels in humans, including but not limited to glucagon-like peptide (“GLP”),
GLP-1 and analogs of GLP and/or (b) insulin, insulin analogs, GLP, GLP-1 and
analogs of GLP.

7. Confidential Information.

7.1 Confidentiality.

(a) Each Party agrees that it shall use, and that it shall cause any Person to
whom Confidential Information is disclosed pursuant to clause (b)(i) below to
use, the Confidential Information only in connection with the Transaction
Agreements, and the exercise of its rights hereunder and not for any other
purpose.

(b) Each Party further acknowledges and agrees that it shall not disclose any
Confidential Information to any Person, except that Confidential Information may
be disclosed:

          (i) to such Party’s Representatives (as defined below) in the normal
course of the performance of their duties or to any financial institution
providing credit to such Party,

          (ii) to the extent required by applicable law, rule or regulation
(including complying with any oral or written questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process to which a Party is subject; provided that, such Party shall
give the other Party prompt notice of such request(s), to the extent
practicable, so that such other Party may seek an appropriate protective order
or

D-13



--------------------------------------------------------------------------------



 



similar relief (and the Party shall cooperate with such efforts by such other
Party, and shall in any event make only the minimum disclosure required by such
law, rule or regulation)),

          (iii) to any governmental or regulatory authority or agency in order
to obtain from such authority or agency any authorization required or
contemplated by this Agreement or any of the other Transaction Agreements as
long as such authority or agency is advised of the confidential nature of such
information, or

          (iv) as mutually agreed between the Parties.

(c) Nothing contained herein shall prevent the use (subject, to the extent
possible, to a protective order) of Confidential Information in connection with
the assertion or defense of any claim by or against any Party.

(d) “Confidential Information” means any information concerning this Agreement
or the Parties’ respective rights and obligations hereunder, including trade
secrets, business methods, cost, manufacturing and customer information and
information relating to the patent rights and the know-how in the possession of
or furnished to a Party by the other Party; provided that, the term
“Confidential Information” does not include information to the extent that it
(a) is or becomes generally available to the public other than as a result of a
disclosure by a Party or its Representatives in violation of this Agreement or
any of the Transaction Agreements, (b) is or was available to such Party on a
non-confidential basis (as demonstrated by the written records of such Party)
prior to its disclosure to such Party by the other Party or (c) was or becomes
available to such Party on a non-confidential basis from a source other than the
other Party, which source is or was (at the time of receipt of the relevant
information) not, to the best of such Party’s knowledge, bound by a
confidentiality agreement with (or other confidentiality obligation to) the
other Party or another Person. As used herein, “Representative” means a Party’s
partners, directors, officers, employees, agents, counsel, investment advisers
or representatives.

8. Indemnities and Insurance.

8.1 Novo Nordisk Delivery Technologies, Inc. Novo Nordisk Delivery Technologies,
Inc. shall defend, indemnify and hold harmless Aradigm against any damage,
judgment, liability, loss, cost or other expense, including reasonable legal
fees resulting from a third party action or claim arising out of personal injury
or death or property damage (collectively, “Damages”) proximately caused by:
(i) Novo Nordisk Delivery Technologies, Inc.’s material default or breach of
this Agreement, including any failure to meet applicable Manufacturing
Responsibilities; or (ii) Novo Nordisk Delivery Technologies, Inc.’s gross
negligence or willful misconduct in the performance of its obligations under
this Agreement. Notwithstanding anything to the contrary, such obligation of
indemnity will not apply to the extent that such Damages are proximately caused
by: (1) Aradigm’s material default or breach of this Agreement; (2) Aradigm’s
gross negligence or willful misconduct in the performance of its obligations
under this Agreement; (3) any defect, latent defect or failure to comply with
applicable Specifications of API and Other Excipients and which is not caused by
Novo Nordisk Delivery Technologies, Inc.; or (4) any defect or latent defect in
Packaged Dosage Forms and/or

D-14



--------------------------------------------------------------------------------



 



Packaged Devices that is introduced after delivery by Novo Nordisk Delivery
Technologies, Inc. pursuant to Article 5, and which Novo Nordisk Delivery
Technologies, Inc. did not cause.

8.2 Aradigm. Aradigm shall defend, indemnify and hold harmless Novo Nordisk
Delivery Technologies, Inc. against any Damages proximately caused by: (i)
Aradigm’s material default or breach of this Agreement; (ii) Aradigm’s gross
negligence or willful misconduct in the performance of its obligations under
this Agreement; (iii) any failure to comply with applicable Specifications of
API and Other Excipients and which is not caused by Novo Nordisk Delivery
Technologies, Inc.; and (iv) any defect or latent defect in Packaged Dosage
Forms and/or Packaged Devices that is introduced after delivery by Novo Nordisk
Delivery Technologies, Inc. pursuant to Article 5 or the result of a design
defect in the Device, and which Novo Nordisk Delivery Technologies, Inc. did not
cause. Notwithstanding anything to the contrary, such obligation of indemnity
will not apply to the extent that such Damages are proximately caused by:
(1) Novo Nordisk Delivery Technologies, Inc.’s material default or breach of
this Agreement, including any failure to meet applicable Manufacturing
Responsibilities or any defect or latent defect in a Packaged Device and/or
Packaged Dosage Form as delivered by Novo Nordisk Delivery Technologies, Inc.
pursuant to Article 5; or (2) Novo Nordisk Delivery Technologies, Inc.’s gross
negligence or willful misconduct in the performance of its obligations under
this Agreement.

8.3 Procedures. The Party (the “Indemnified Party”) seeking indemnification
under Section 8.1 or Section 8.2, as applicable, agrees to give prompt written
notice to the Party against whom indemnity is sought (the “Indemnifying Party”)
of the assertion of any claim, or the commencement of any suit, action or
proceeding in respect of which indemnity may be sought under such Section 8.1 or
Section 8.2, which notice shall include a brief description of the specific
facts relating to such claim, suit, action, or proceeding. The Indemnifying
Party may at the request of the Indemnified Party participate in and control the
defense of any such suit, action or proceeding at its own expense. The
Indemnifying Party shall not be liable under Section 8.1 or Section 8.2, as
applicable, for any settlement effected without its consent of any claim,
litigation or proceeding in respect of which indemnity may be sought hereunder.

8.4 Insurance. Novo Nordisk Delivery Technologies, Inc. shall carry insurance
against such risks, losses, and other casualties that can be reasonably insured
against and in such amounts as are reasonable under the circumstances, including
workmen’s compensation insurance, general liability insurance, and product
liability insurance covering Formulation, Packaged Dosage Forms and Packaged
Devices during Manufacturing. Aradigm shall carry insurance against such risks,
losses, and other casualties that can be reasonably insured against and in such
amounts as are reasonable under the circumstances, including insurance for API,
Other Excipients, and for Packaged Device and/or Packaged Dosage Form from point
of shipment to destination.

9. Representations and Warranties.

9.1 Novo Nordisk Delivery Technologies, Inc. Novo Nordisk Delivery Technologies,
Inc. warrants that all Packaged Device and/or Packaged Dosage Form delivered
hereunder shall: (a) be Manufactured by Novo Nordisk Delivery Technologies, Inc.
in accordance with the Manufacturing Responsibilities, including the procedures
described in the applicable Master Batch Records supplied to Novo Nordisk
Delivery Technologies, Inc. by Aradigm; and (b)

D-15



--------------------------------------------------------------------------------



 



conform to the applicable Specifications at the time of release. Novo Nordisk
Delivery Technologies, Inc. represents and warrants that it does not use in any
capacity the services of any person who is debarred under Applicable Law.

10. Term and Termination.

10.1 Term. The term of this Agreement shall begin on the Closing Date and expire
three (3) years thereafter (the “Term”), unless earlier termination pursuant to
Section 10.2.

10.2 Termination.

     (a) With Cause. Either Party may terminate this Agreement for any material
breach of this Agreement by the other Party if such breach is not cured within
sixty (60) days after the breaching Party receives written notice of such breach
by the nonbreaching Party. Such termination shall be effective upon expiration
of such sixty (60) day period.

     (b) Automatic. This Agreement shall automatically terminate upon the
expiration or earlier termination of the Amended and Restated License Agreement.

10.3 Remedies. Termination of this Agreement shall not affect the rights and
obligations of the Parties that accrued prior to the effective date of such
termination. Except as set forth in Section 2.7, the rights and remedies
provided to each Party in this Agreement are cumulative and in addition to any
other rights and remedies available to such Party at law or in equity.

10.4 Survival. The provisions of Articles 1, 7, 8, 9 and 11 and Sections 6.3,
10.3 and 10.4 shall survive termination or expiration of this Agreement as
specified in this Agreement, or, if not specified in this Agreement, then such
provisions shall survive indefinitely.

11. Miscellaneous.

11.1 Dispute Resolution.

(a) All disputes arising out of this Agreement shall be settled as far as
possible by negotiations between the Parties. If the Parties cannot agree on an
amicable settlement within thirty (30) days from written submission of the
matter by one (1) Party to the other Party, the matter shall be submitted for
decision and final resolution to arbitration to the exclusion of any courts of
law, under the Arbitration Rules of the American Arbitration Association.

(b) The arbitration tribunal shall be composed of three (3) disinterested
arbitrators, appointed pursuant to the following procedure: the Party invoking
arbitration shall notify the other Party stating the substance of its claim and
the name and address of the arbitrator it has chosen, who may be a citizen of
any country. Within thirty (30) days of receipt of such notification, the other
Party shall notify the first party of its answer to the claim made, any
counterclaim that it wishes to assert in the arbitration, and the name and
address of its arbitrator, who may be a citizen of any country. If this is not
done within the 30-day period, appointment of the second arbitrator shall be
made in accordance with the Arbitration Rules of the American Arbitration
Association upon request of the initiating Party.

D-16



--------------------------------------------------------------------------------



 



(c) The arbitrators shall choose a third arbitrator, who shall serve as
president of the tribunal thus composed. If the arbitrators fail to agree upon
the choice of a third arbitrator within thirty (30) days from the appointment of
the second arbitrator, the third arbitrator will be appointed in accordance with
the Arbitration Rules of the American Arbitration Association upon the request
of the arbitrators or either of the Parties.

(d) The arbitrators shall decide the dispute by majority decision and in
accordance with the laws of the State of New York. The decision shall be
rendered in writing, shall state the reasons on which it is based, and shall
bear the signatures of at least two arbitrators. It shall also identify the
members of the arbitration tribunal, and the time and place of the award
granted. Finally, it shall determine the expenses of the arbitration and the
Party who shall be charged therewith or the allocation of the expenses between
the Parties at the discretion of the tribunal.

(e) The arbitration decision shall be rendered as soon as possible, not later,
however, if possible, than six (6) months after the constitution of the
arbitration tribunal. The arbitration decision shall be final and binding upon
both Parties, and the Parties agree that any award granted pursuant to such
decision may be entered forthwith in any court of competent jurisdiction. This
arbitration clause and any award granted pursuant to an arbitration decision
thereunder shall be enforceable against the Parties in accordance with the 1958
Convention on the Recognition and Enforcement of Foreign Arbitral Awards, as
amended.

(f) The seat of arbitration shall be New York City, unless the Parties otherwise
agree in writing. The official arbitration language shall be English.

11.2 Notices. Any notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given,

if to Novo Nordisk Delivery Technologies, Inc. or to Novo Nordisk A/S to:

     
:
  Novo Nordisk A/S

  Novo Alle

  DK-2880 Bagsvaerd

  Denmark

  Attention: General Counsel

  Telephone: +45 44 44 88 88

  Telefax: +45 44 42 18 30
 
   
and:
  Attention: Vice President, Business Development

  Telephone: +45 44 42 39 00

  Telefax: +45 44 42 16 98
 
   
if to Aradigm:
  Aradigm Corporation

  3929 Point Eden Way

  Hayward, California 94545

  Telephone: +1 510-265-9000

  Telefax: +1 510-265-0277

D-17



--------------------------------------------------------------------------------



 



     

  Attn: Chief Financial Officer
 
   
with a copy to:
  Cooley Godward llp

  5 Palo Alto Square

  3000 El Camino Real

  Palo Alto, CA 94306

  Telephone: +1 650-843-5027

  Telefax: +1 650-849-7400

  Attn: James C. Kitch, Esq.

or to such other addresses and telecopier numbers as may from time to time be
notified by any party to the other parties hereunder. All such notices, requests
and other communications shall be deemed to have been delivered within seven
(7) Business Days after dispatch and notice sent by telex or telefax shall be
deemed to have been delivered within twenty-four (24) hours after dispatch.
Notice of change of address shall be effective upon receipt.

11.3 Governing Law. This Agreement shall in all respects be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
United States. The United Nations Convention on Contracts for the International
Sale of Goods (or any successor thereto) does not apply to this Agreement.

11.4 Independent Contractors. The relationship between Novo Nordisk Delivery
Technologies, Inc. and Aradigm is that of independent contractors, and not
agents, joint venturers or partners of the other. Therefore, neither Novo
Nordisk Delivery Technologies, Inc. nor Aradigm shall have the power to bind the
other Party to any agreement.

11.5 Force Majeure. Each Party shall be excused for any failure or delay in
performing any of its obligations under this Agreement if such failure or delay
is caused by any accident, explosion, fire, storm, earthquake, flood, or other
act of God, any failure or delay of transportation, shortage of or inability to
obtain supplies, equipment, fuel, or labor or any other circumstance or event
beyond its reasonable control; however, any such failure or delay resulting from
one (1) or more of the above causes must be cured as soon as is practicable
after the occurrence of such cause(s) but in no event more than one hundred
twenty (120) days after the date of occurrence; provided that, in the event the
Party is making Diligent Efforts to remedy the failure or delay in performing,
such time period shall be extended accordingly.

11.6 Entire Agreement. This Agreement and the other Transaction Agreements
constitute the entire agreement between the Parties with respect to the subject
matter of this Agreement and supersede all prior agreements and understandings,
both oral and written, between the Parties with respect to the subject matter of
this Agreement.

11.7 Assignment. Neither Party may assign this Agreement hereunder without the
prior written consent of the other Party, except that (a) Novo Nordisk Delivery
Technologies, Inc. may assign this Agreement to an Affiliate, or any successor
in interest by merger or sale of all or substantially all of its business to
which this Agreement relates; and (b) Aradigm may assign this Agreement to an
Affiliate, or any successor in interest by merger or sale of all or
substantially all of its business to which this Agreement relates, that in each
case is not a Novo Nordisk

D-18



--------------------------------------------------------------------------------



 



Competitor. A “Novo Nordisk Competitor” means any Person that is engaged in the
field of (a) pulmonary administration of insulin, insulin analogs and any other
compounds whose principal therapeutic effect is to control blood glucose levels
in humans, including but not limited to GLP, GLP-1 and analogs of GLP and/or
(b) insulin, insulin analogs, GLP, GLP-1 and analogs of GLP. Notwithstanding
anything to the contrary, the assignor shall remain liable and responsible for
the performance and observance of all its duties and obligations hereunder. Any
assignment not in accordance with this Section 11.7 shall be null and void.

11.8 Amendment; Waiver.

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each Party to this Agreement, or in the case of a waiver, by the
Party against whom the waiver is to be effective.

(b) No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.

11.9 Severability. If any provision of this Agreement is found by a court of
competent jurisdiction to be unenforceable, then such provision will be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it will be severed
from the remainder of this Agreement. The remainder of this Agreement will
remain in full force and effect, unless the severed provision is essential and
material to the rights or benefits received by either Party. In such event, the
Parties will negotiate, in good faith, and substitute a valid and enforceable
provision or agreement that most nearly implements the Parties’ intent in
entering into this Agreement

11.10 Construction. No rule of strict construction will be applied in the
interpretation or construction of this Agreement. The Section and Article
headings are included in this Agreement merely for convenience of reference, and
they are not to be considered part of this Agreement or used in the
interpretation of this Agreement. Time is “of the essence” in the performance of
obligations under this Agreement. This Agreement is in the English language
only, which language shall be controlling in all respects, and all versions
hereof in any other language shall be for accommodation only and shall not be
binding upon the Parties. In the event of any conflict or ambiguity between this
Agreement, the Quality Agreement (any Addenda attached thereto) or any other
Exhibit hereto, this Agreement will control.

11.11 Counterparts; Third Party Beneficiaries. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each Party hereto shall have received
a counterpart hereof signed by the other Party hereto. No provision of this
Agreement is intended to confer upon any person other than the Parties hereto
any rights or remedies hereunder.

D-19



--------------------------------------------------------------------------------



 



11.12 Performance by Affiliates and Subcontractors. Each Party’s obligations
under this Agreement may be performed solely by such Party’s Affiliates and
subcontractors upon the other Party’s prior written consent. Wherever a Party
delegates responsibility to any of its Affiliates or local operating entities,
the Parties agree that such entities shall not make decisions inconsistent with
this Agreement, amend the terms of this Agreement, or act contrary to its terms
in any way.

11.13 Guaranty. Novo Nordisk A/S hereby guarantees the performance by Novo
Nordisk Delivery Technologies, Inc. and its Affiliates and approved
subcontractors of all their obligations under the Agreement. Novo Nordisk A/S
executes this Agreement solely for the purpose of acting as guarantor of the
performance of Novo Nordisk Delivery Technologies, Inc. and its Affiliates and
approved subcontractors under this Section 11.13.

[Signature Page Follows]

D-20



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties have executed this Agreement as of the
Closing Date.

                  NOVO NORDISK DELIVERY       ARADIGM CORPORATION TECHNOLOGIES,
INC.            
 
               
By:
          By:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
               
Name:
          Name:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
               
Title:
          Title:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
                NOVO NORDISK A/S (solely for purposes
as Guarantor under Section 11.13)            
 
               
By:
               

 

--------------------------------------------------------------------------------

           
Name:
               

 

--------------------------------------------------------------------------------

           
Title:
               

 

--------------------------------------------------------------------------------

           

D-21



--------------------------------------------------------------------------------



 



Exhibit A

EXCLUDED PRODUCTS

Excluded products are any products that contain proteolytic activity, allergenic
excipients, penicillins, cephalosporins, potent steroids and hormones,
cytotoxics, viable micro-organisms or vira or substances that can cause
anaphylaxis, and/or have unknown toxicity.

D-22



--------------------------------------------------------------------------------



 



EXHIBIT E

[QUALITY AGREEMENT]

E-1



--------------------------------------------------------------------------------



 



QUALITY AGREEMENT

BETWEEN

NOVO NORDISK DELIVERY TECHNOLOGIES, INC.

and

ARADIGM CORPORATION

E-2



--------------------------------------------------------------------------------



 



QUALITY AGREEMENT

     This Quality Agreement (the “Quality Agreement”) is made and entered into
effective as of                                       , 2004 by and between Novo
Nordisk Delivery Technologies, Inc., a Delaware corporation (“Novo Nordisk
Delivery Technologies, Inc.”) and Aradigm Corporation, a California corporation
(“Aradigm”). Novo Nordisk Delivery Technologies, Inc. and Aradigm may be
referred to herein as a “Party” or, collectively, as “Parties.”

Recitals

     WHEREAS, Novo Nordisk A/S and Aradigm entered into a Development and
License Agreement dated as of June 2, 1998, as amended by Amendment No. 1
thereto dated as of October 22, 2001 (the “Development and License Agreement”)
to develop a system for pulmonary delivery of insulin (and potentially other
compounds) and under which Aradigm granted to Novo Nordisk A/S an exclusive,
world-wide license under certain patent rights and “know-how” to use, market,
distribute, sell and sublicense products resulting from such development program
in the Field (as defined therein);

     WHEREAS, Aradigm, Novo Nordisk A/S and Novo Nordisk Delivery Technologies,
Inc., are Parties to a Restructuring Agreement dated as of September 28, 2004
(the “Restructuring Agreement”) pursuant to which they have agreed to
restructure their existing arrangements regarding the development, production
and commercialization of the Development Program (as defined therein) and to
certain other matters as set forth therein;

     WHEREAS, as part of such transaction, the Parties are entering into an
Amended and Restated License Agreement dated as of the even date herewith (the
“Amended and Restated License Agreement”) pursuant to which they have agreed to
alter the rights and responsibilities of Aradigm and Novo Nordisk A/S with
respect to the Development Program; and

     WHEREAS, as part of such transaction, the Parties are entering into a
Contract Manufacturing Agreement dated as of the even date herewith (the
“Contract Manufacturing Agreement”) to provide Aradigm the right to purchase
certain devices and product from Novo Nordisk Delivery Technologies, Inc. on the
terms set forth below, and the Parties are entering into this Quality Agreement
to specify the applicable quality and/or technical requirements and
responsibilities for the manufacture of such devices and products.

     NOW, THEREFORE, in consideration of the premises set forth above and for
other good and valuable consideration, receipt of which is hereby acknowledged,
the Parties hereto agree as follows:

E-3



--------------------------------------------------------------------------------



 



Agreement

1. Definitions.

1.1 The following terms, as used herein, shall have the following meanings:

“Approval” and its cognates means the mutual approval of Novo Nordisk Delivery
Technologies, Inc. and Aradigm, which approval shall include but not be limited
to agreement with a proposed change, an investigation and/or Significant
Deviation report provided in writing and signed by the Parties or their
authorized delegates.

“cGMPs” has the meaning set forth in the Contract Manufacturing Agreement.

“Focus Visits” means site visits, other than audits, to address specific
actions, to resolve issues (for example, investigations, validations,
Significant Deviation resolution and regulatory agency inspections) and/or to
observe Packaged Dosage Forms and/or Packaged Device Manufacturing activities.
The meaning of Focus Visits shall not include routine auditing requirements.

“Manufacturing Requirements Documents” or “MRD” has the meaning set forth in the
Contract Manufacturing Agreement.

“Significant Change” has the meaning set forth in the Contract Manufacturing
Agreement.

“Significant Deviation” has the meaning set forth in the Contract Manufacturing
Agreement.

“Specifications” has the meaning set forth in the Contract Manufacturing
Agreement.

1.2 Other Defined Terms. Each of the following terms is defined in the Section
set forth opposite such term, or, if not defined below or in Section 1.1, the
meaning as set forth in the text of the Contract Manufacturing Agreement:

          Term

--------------------------------------------------------------------------------

  Section

--------------------------------------------------------------------------------

Amended and Restated License Agreement
  Recitals
Aradigm
  Recitals
Development and License Agreement
  Recitals
Novo Nordisk Delivery Technologies, Inc.
  Recitals
Parties
  Recitals
Party
  Recitals
Quality Agreement
  Recitals
Restructuring Agreement
  Recitals

E-4



--------------------------------------------------------------------------------



 



1.3 Other Definitional and Interpretative Provisions. Unless specified
otherwise, in this Quality Agreement the obligations of any Party consisting of
more than one (1) person are joint and several. The words “hereof”, “herein” and
“hereunder” and words of like import used in this Quality Agreement shall refer
to this Quality Agreement as a whole and not to any particular provision of this
Quality Agreement. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.
References to Articles, Sections, and Addenda are to Articles, Sections, and
Addenda of this Quality Agreement unless otherwise specified. All Addenda
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Quality Agreement as if set forth in full herein. Any capitalized terms
used in any Addendum but not otherwise defined therein, shall have the meaning
as defined in this Agreement. Any singular term in this Quality Agreement shall
be deemed to include the plural, and any plural term the singular. Whenever the
words “include”, “includes” or “including” are used in this Quality Agreement,
they shall be deemed to be followed by the words “without limitation”, whether
or not they are in fact followed by those words or words of like import.
“Writing”, “written” and comparable terms refer to printing, typing and other
means of reproducing words (including electronic media) in a visible form.
References to any agreement or contract are to that agreement or contract as
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof. References to any Party include the successors and permitted
assigns of that Party. References from or through any date mean, unless
otherwise specified, from and including or through and including, respectively.

2. Scope.

This Quality Agreement covers the Manufacture of the Packaged Dosage Forms
and/or Packaged Devices ordered by Aradigm pursuant to the Contract
Manufacturing Agreement, and any applicable analytical/biological testing and
inspection performed by Novo Nordisk Delivery Technologies, Inc. on behalf of
Aradigm.

3. Purpose.

This Quality Agreement specifies the quality and/or technical requirements and
responsibilities necessary for the Manufacture of Packaged Dosage Forms and/or
Packaged Devices at the Facilities provided by Novo Nordisk Delivery
Technologies, Inc. to Aradigm. All provisions of this Quality Agreement are to
be read in conjunction with the current Contract Manufacturing Agreement. This
Quality Agreement is an integral and enforceable part of the Contract
Manufacturing Agreement.

4. Manufacturing Standards.

4.1 Standards. At all times and in all respects, Novo Nordisk Delivery
Technologies, Inc. will comply with the requirements of the cGMPs, the
applicable MRD, all testing methods, Approved master Batch record, and relevant
written SOPs.

4.2 Documentation. Novo Nordisk Delivery Technologies, Inc. and Aradigm will
jointly Approve the qualification and/or validation protocols and reports on the
processes transferred from Aradigm and implemented by Novo Nordisk Delivery
Technologies,

E-5



--------------------------------------------------------------------------------



 



Inc.. Once Approved, no Significant Changes to the process, associated
procedures and/or Batch related documentation described in such documentation
shall be permitted unless such changes are mutually Approved prior to
implementation by the Parties in accordance with the mutually agreed upon change
control process. MRD, inspection, analyses and packaging of the Dosage Forms
and/or Device changes must be Approved by both Parties in writing using the
mutually agreed upon change control procedures. It is the responsibility of Novo
Nordisk Delivery Technologies, Inc. to supply to Aradigm all applicable
documentation related to Manufacture of the Packaged Dosage Forms for Approval
by Aradigm when said documents are created or if substantial modifications are
made. Before destruction of any Manufacturing records held by Novo Nordisk
Delivery Technologies, Inc., Novo Nordisk Delivery Technologies, Inc. shall
provide Aradigm with prior written notice of the intended destruction and, if
requested by Aradigm, will provide Aradigm with copies of any such records or,
if required by Applicable Laws, originals.

4.3 Specifications. Aradigm will provide Specification requirements for non-iDMS
identical components, Other Excipients, API, container closures, in-process, and
final release. Novo Nordisk Delivery Technologies, Inc. will provide
Specification requirements for iDMS identical components, excipients, container
closures, in-process, and final release. Aradigm is responsible to ensure that
the Specifications appropriately reflect the requirements listed in the MRD.
Novo Nordisk Delivery Technologies, Inc. will comply with all Specifications
mutually agreed upon for the Packaged Dosage Forms and the Packaged Device
unless otherwise authorized by appropriate exception documentation Approved by
Aradigm, provided that, such Approval shall not to be unreasonably withheld or
delayed.

4.4 Sampling and Testing.

          (a) Aradigm will be responsible for sampling of Other Excipients, API
and non-iDMS identical components. Novo Nordisk Delivery Technologies, Inc. will
be responsible for all other sampling of all iDMS identical materials and the
Packaged Dosage Forms.

          (b) Aradigm will be responsible for developing and carrying out tests
and analyses (including in-process testing and the release of starting material)
of each Batch of Other Excipients, components and materials, Packaged Dosage
Forms, all cleaning samples and API not identical to iDMS. Novo Nordisk Delivery
Technologies, Inc. will be responsible for all other analytical testing
(including microbiology testing, in-process testing, final Packaged Dosage Forms
sterility testing, and the release of starting material) on all other materials
identical to iDMS materials. Aradigm shall provide all test results and release
certificates to Novo Nordisk Delivery Technologies, Inc. related to API, Other
Excipients, components, in-process control tests, and cleaning tests conducted
by Aradigm.

E-6



--------------------------------------------------------------------------------



 



4.5 Shipment of Packaged Dosage Forms and/or Packaged Devices. Novo Nordisk
Delivery Technologies, Inc. will package and ship all Packaged Dosage Forms
and/or Packaged Devices according to Approved Specifications and SOPs.

4.6 Subcontracting. Except as set forth in the Contract Manufacturing Agreement,
Novo Nordisk Delivery Technologies, Inc. shall not subcontract any aspects of
the Manufacturing and/or testing of Packaged Dosage Forms and/or Packaged
Devices without prior written authorization of Aradigm. Notwithstanding anything
in the foregoing sentence, Novo Nordisk Delivery Technologies, Inc. is permitted
to subcontract any aspects of the Manufacturing and/or testing that is currently
already subcontracted by Aradigm.

4.7 Batch Approval and Final Release.

          (a) The applicable SOPs will describe the process for Batch release
and communication of Batch related documentation for release purposes, in
accordance with the principles described in Sections 4.7(b) and (c) below.

          (b) Novo Nordisk Delivery Technologies, Inc. will be responsible for
Batch Approval of Dosage Form according to Specifications. Novo Nordisk Delivery
Technologies, Inc. will Approve the final assembly of Packaged Devices
(excluding final calibration and performance tests, which will be Approved by
Aradigm).

          (c) Aradigm will be responsible for final release of Packaged Dosage
Forms and Packaged Devices. Novo Nordisk Delivery Technologies, Inc. will
provide Aradigm with the results of tests, certificates of analysis, certificate
of compliance and, if required by Aradigm, copies of Batch documentation arising
out of its obligations under the Contract Manufacturing Agreement relating
thereto.

4.8 Deviations. Deviations shall be managed by the use of SOPs.

4.9 Labeling. Novo Nordisk Delivery Technologies, Inc. will label the bulk
Packaged Dosage Forms and Packaged Devices as required under Applicable Law, the
Specifications, and applicable transportation requirements.

5. Health and Safety.

Aradigm shall provide Novo Nordisk Delivery Technologies, Inc. with any
necessary material safety data and information concerning the safe handling,
storage, transportation and disposal of the Packaged Dosage Forms and/or the
Packaged Device. Upon the request of Novo Nordisk Delivery Technologies, Inc.,
Aradigm shall provide the underlying data and documentation for the material
safety data previously provided to Novo Nordisk Delivery Technologies, Inc. by
Aradigm.

E-7



--------------------------------------------------------------------------------



 



6. Audits/Regulatory Contacts.

6.1 Regulatory Inspections. Because Aradigm owns the regulatory licenses for
Packaged Dosage Forms and/or Packaged Devices the regulatory responsibility for
maintaining such licenses and any supplements or filings thereto shall be the
sole responsibility of Aradigm. Similarly, it shall be the sole responsibility
of Novo Nordisk Delivery Technologies, Inc. to maintain a compliant cGMPs
posture with regard to the Facilities and any Manufacture of Packaged Dosage
Forms and/or Packaged Device performed there. To permit and ensure that the
Parties perform their respective regulatory compliance obligations, each Party
shall provide the other Party with copies of all communications received from
any Regulatory Authority concerning the Packaged Dosage Forms and/or Packaged
Device within five (5) business days. Novo Nordisk Delivery Technologies, Inc.
and Aradigm, as the case may be, shall submit copies of all proposed
communications concerning the Packaged Dosage Forms and/or Packaged Device to be
made to any Regulatory Authority for review and comment by the other Party. The
other Party shall respond promptly but in no case later than two weeks from
receipt of communications from Novo Nordisk Delivery Technologies, Inc. or
Aradigm, as the case may be. It shall be the responsibility of Novo Nordisk
Delivery Technologies, Inc. or Aradigm, as the case may be, to ensure that due
consideration has been given to all comments made by the other Party and shall
notify the other Party in writing and prior to any submission to the FDA or
other Regulatory Authority of any such communications, if it declines to address
the other Party’s comments, stating the reason(s) therefor. Any decision by Novo
Nordisk Delivery Technologies, Inc. or Aradigm, as the case may be to decline
the other Party’s input will require direct discussions between the senior
quality management officers of each Party prior to submission of such
communications to the FDA or other Regulatory Authority.

6.2 Reporting Requirements. Aradigm will fulfill all reporting requirements of
the FDA and all other Regulatory Agencies with respect to the Packaged Dosage
Forms and/or Packaged Device. Aradigm will be responsible for all regulatory
communication as pertains to Packaged Dosage Forms and/or Packaged Device.

7. Customer Complaints and Adverse Event Reporting.

7.1 Complaint Handling. Aradigm will be responsible for all first line customer
support, including handling medical and technical inquires and complaints. In
the event Aradigm is unable to resolve a complaint or inquiry, Aradigm will
forward such complaint to Novo Nordisk Delivery Technologies, Inc. Novo Nordisk
Delivery Technologies, Inc. will be responsible for providing Aradigm with the
available information and material or additional information that may be
reasonably obtained to enable Aradigm to respond to any such inquiry as soon as
reasonably possible.

7.2 Adverse Events. Aradigm shall promptly notify Novo Nordisk Delivery
Technologies, Inc. if Aradigm becomes aware of any adverse events with respect
to the quality of the Packaged Dosage Forms and/or Device that have been
Manufactured at the Facilities. Aradigm is responsible for responding directly
to the Person who has reported the adverse event, provided that, Aradigm shall
provide copies of all proposed responses to Novo Nordisk Delivery Technologies,
Inc. for review and comment. Novo Nordisk

E-8



--------------------------------------------------------------------------------



 



Delivery Technologies, Inc. shall respond to the proposed response from Aradigm
within fifteen (15) days. It shall be the responsibility of Aradigm to ensure
that due consideration has been given to all comments made by Novo Nordisk
Delivery Technologies, Inc. and shall notify Novo Nordisk Delivery Technologies,
Inc. in writing and prior to any response, if practicable, if it declines to
address Novo Nordisk Delivery Technologies, Inc.’s comments, stating the
reason(s) therefor. Additionally, each Party shall immediately notify the
Authorized Quality Representative of the other Party of any information it
receives relating to the quality of the Packaged Dosage Forms and/or Packaged
Device in human clinical trials, which in the notifying Party’s judgment,
relates to the Manufacturing process of the Packaged Dosage Forms and/or
Packaged Device. Any determinations on how to address the information impacting
product quality and safety shall be the responsibility of the Aradigm Authorized
Quality Representative.

8. Recalls.

The Parties have the responsibility to notify each other within twenty-four
(24) hours of a situation which could be reasonably expected to result in a
recall and/or withdrawal of Packaged Dosage Forms and/or Packaged Device. The
sole decision to recall the Packaged Dosage Forms and/or the Packaged Device
shall reside with Aradigm, pursuant to Aradigm’s written policy. Aradigm will be
responsible for formal notification of the Governmental Authorities (as such
term is defined in the Restructuring Agreement). Aradigm shall provide copies of
all proposed notifications for review and comment by Novo Nordisk Delivery
Technologies, Inc. Novo Nordisk Delivery Technologies, Inc. shall respond within
fifteen (15) days to the proposed notification from Aradigm. It shall be the
responsibility of Aradigm to ensure that due consideration has been given to all
comments made by Novo Nordisk Delivery Technologies, Inc. and shall notify Novo
Nordisk Delivery Technologies, Inc. in writing and prior to any notification if
it declines to address Novo Nordisk Delivery Technologies, Inc.’s comments,
stating the reason(s) therefor.

9. The Retention of Raw Material Samples.

Novo Nordisk Delivery Technologies, Inc. shall retain samples of all non-active
materials provided by Novo Nordisk Delivery Technologies, Inc. for at least one
(1) year past the expiration date for the last Batch of Packaged Dosage Forms
and/or Packaged Device impacted by the materials used in its manufacture in
accordance with Novo Nordisk Delivery Technologies, Inc.’s SOPs for such
material retention; provided that, this standard shall not apply to materials
having an expiry date that occurs prior to one year after the Batch expiry date.
The samples shall be of a size, which will allow full analytical and
microbiological testing in duplicate, if required. The samples shall be stored
under conditions recommended by the supplier of the materials concerned and be
appropriately labeled with relevant details of identity. Novo Nordisk Delivery
Technologies, Inc. shall have a procedure for retention of raw material samples,
as required by cGMPs.

10. The Disposal of Packaged Dosage Forms, Packaged Devices and/or Retained
Samples that are Rejected, Non-Conforming, or
       Expired.

E-9



--------------------------------------------------------------------------------



 



Novo Nordisk Delivery Technologies, Inc. shall have a procedure for the disposal
of in-process and final Packaged Dosage Forms, Packaged Devices and/or retained
samples thereof that are rejected, non-conforming or expired. Novo Nordisk
Delivery Technologies, Inc. may dispose of the Packaged Dosage Forms or Packaged
Device or retained samples thereof according to such procedure.

11. Conflict Resolution.

Any disputes or conflicts relating to this Quality Agreement will be resolved by
the Parties pursuant to Section 11.1 of the Contract Manufacturing Agreement.

12. Roles and Responsibilities.

In addition to the roles and responsibilities provided for in the Contract
Manufacturing Agreement, roles and responsibilities between Novo Nordisk
Delivery Technologies, Inc. and Aradigm are identified in the applicable SOPs.
If there is a conflict between SOPs and the Contract Manufacturing Agreement or
the Quality Agreement, the meaning of the Contract Manufacturing Agreement shall
take precedence over the meaning of the Quality Agreement and the meaning of the
Quality Agreement shall take precedence over the meaning of the SOPs, unless any
of these agreements will compromise the US and/or the European cGMP compliance
of Novo Nordisk Delivery Technologies, Inc., in which case the cGMP compliance
rules shall take precedence.

13. Communication.

All communication regarding this Quality Agreement will be between the
Authorized Quality Representatives.

14. Authorized Quality Representatives (or Designee).

The list of each Party’s Authorized Quality Representative will be maintained by
each Party. Each Party shall notify the other Party in writing of any change in
a Party’s Authorized Quality Representative, temporary or otherwise.

14.1 Aradigm’s Authorized Quality Representative is Aradigm’s officer
responsible for Quality.

14.2 Novo Nordisk Delivery Technologies, Inc.’s Authorized Quality
Representatives is the head of Quality at Novo Nordisk Delivery Technologies,
Inc. Delivery Technologies, Inc.

15. Amendments.

This Quality Agreement may be amended from time to time with written addenda
that are agreed to by the Parties and attached hereto (each, an “Addendum” and
collectively, the “Addenda”). Such Addenda are intended to provide added clarity
and/or procedural definition. Addenda to this Quality Agreement shall be adopted
based upon Approval of the Authorized Quality Representatives identified in
Section 14 of this Quality

E-10



--------------------------------------------------------------------------------



 



Agreement. Any conflict or ambiguity between the terms of this Quality Agreement
and any Addendum shall be governed by the terms of this Quality Agreement.

[SIGNATURE PAGE FOLLOWS]

E-11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this Quality Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            ARADIGM CORPORATION
      By:           Name:           Title:        

            NOVO NORDISK DELIVERY TECHNOLOGIES, INC.
      By:           Name:           Title:        

E-12



--------------------------------------------------------------------------------



 



EXHIBIT F

[AMENDED AND RESTATED STOCK PURCHASE AGREEMENT]

F-1



--------------------------------------------------------------------------------



 



The attached draft shall not be considered final as to any party unless executed
and delivered by such party.

AMENDED AND RESTATED

STOCK PURCHASE AGREEMENT

ARADIGM CORPORATION

                                                          , 2004

F-2



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1.
  AGREEMENTS OF THE PARTIES   F-4
 
  1.1 Definitions   F-4
 
  1.2 Amendment and Restatement of Purchase Agreement   F-4
 
  1.3 “Market Stand-Off” Agreements   F-5
 
  1.4 Public Offering Lock-Up   F-6
 
  1.5 Demand Registration   F-6
2.
  REPRESENTATIONS AND WARRANTIES OF THE PARTIES   F-7
 
  2.1 Legal Power   F-7
 
  2.2 Due Execution   F-7
3.
  COVENANTS OF ARADIGM   F-7
 
  3.1 Access to Information   F-7
 
  3.2 Delivery of Certain Information   F-8
4.
  COVENANTS OF NOVO NORDISK   F-9
 
  4.1 Voting Agreement   F-9
5.
  MISCELLANEOUS   F-9
 
  5.1 Governing Law   F-9
 
  5.2 Successors and Assigns   F-9
 
  5.3 Entire Agreement   F-10
 
  5.4 Severability   F-10
 
  5.5 Amendment and Waiver   F-10
 
  5.6 Delays or Omissions   F-10
 
  5.7 Notices, etc   F-10
 
  5.8 Information Confidential   F-11
 
  5.9 Specific Performance   F-12
 
  5.10 Titles and Subtitles   F-12
 
  5.11 Counterparts   F-12

F-3



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED

STOCK PURCHASE AGREEMENT

     This Amended and Restated Stock Purchase Agreement (the “Agreement”) is
made and entered into as of                                                     
     , 2004, by and among Aradigm Corporation, a corporation duly organized and
existing under the law of the State of California (“Aradigm”), Novo Nordisk A/S,
a company organized and existing under the Law of Denmark (“Novo Nordisk”) and
Novo Nordisk Pharmaceuticals, Inc. a corporation duly organized and existing
under the law of the State of Delaware (“Novo Nordisk Pharmaceuticals, Inc.”).

Recitals

     WHEREAS, pursuant to a Stock Purchase Agreement dated as of June 2, 1998 by
and between Aradigm and Novo Nordisk, Novo Nordisk purchased 1,020,612 shares
(the “Initial Shares”) of Aradigm’s Common Stock, no par value (the “Common
Stock”);

     WHEREAS, pursuant to a Stock Purchase Agreement dated as of October 22,
2001 by and between Aradigm and Novo Nordisk Pharmaceuticals, Inc. (the
“Purchase Agreement”), Novo Nordisk Pharmaceuticals, Inc. purchased 6,847,757
shares of Common Stock (together with the Initial Shares, the “Shares”);

     WHEREAS, Aradigm, Novo Nordisk and Novo Nordisk Delivery Technologies,
Inc., a corporation duly organized and existing under the law of the State of
Delaware (“Novo Nordisk Delivery Technologies, Inc.”) entered into a
Restructuring Agreement dated as of September 28, 2004 (the “Restructuring
Agreement”); and

     WHEREAS, it is a precondition to performance on the part of Aradigm, Novo
Nordisk and Novo Nordisk Delivery Technologies, Inc. of their respective
obligations under the Restructuring Agreement that Aradigm, Novo Nordisk and
Novo Nordisk Pharmaceuticals, Inc. amend and restate the Purchase Agreement.

     NOW, THEREFORE, in consideration of the premises set forth above and for
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:

1. Agreements of the Parties

     1.1 Definitions. All capitalized terms used herein but not defined herein
shall have the meanings set forth in the Restructuring Agreement.

     1.2 Amendment and Restatement of Purchase Agreement. The Purchase Agreement
is hereby amended and restated in its entirety. Aradigm and Novo Nordisk
Pharmaceuticals, Inc. agree to accept the rights and obligations contained in
this Agreement in lieu of their rights and obligations under the Purchase
Agreement.

F-4



--------------------------------------------------------------------------------



 



     1.3 “Market Stand-Off” Agreements.

          (a) Subject to Section 1.3(b), Novo Nordisk and Novo Nordisk
Pharmaceuticals, Inc. hereby agree that prior to the earlier of (i) First
Marketing (as such term is defined under the Amended and Restated License
Agreement dated as of the date hereof by and between Aradigm and Novo Nordisk
Delivery Technologies, Inc. (the “Amended and Restated License Agreement”) in
the Territory (as such term is defined under the Amended and Restated License
Agreement), (ii) the acquisition of, or the commencement of a tender offer
acceptance of which is recommended by Aradigm’s Board of Directors for, all or
substantially all of the outstanding Common Stock by a third party other than
Common Stock beneficially owned by such third party, (iii) the termination by
Aradigm or Novo Nordisk of the Amended and Restated License Agreement, (iv) the
filing by Aradigm of a voluntary petition for bankruptcy protection (or the
filing of an involuntary petition that is not dismissed or withdrawn within 60
days after it is filed), (v) the initiation by Aradigm of an assignment for the
benefit of creditors or other similar insolvency proceeding, (vi) the cessation
of all of Aradigm’s business activities, (vii) a judicial or other governmental
determination of the insolvency of Aradigm, (viii) the occurrence of a material
change in Aradigm’s business activities that is incompatible with accepted
ethical standards within the pharmaceutical industry, and (ix) January 1, 2009
(the “Market Stand-Off Period”), neither of them shall, directly or indirectly,
sell, offer to sell, contract to sell, pledge, grant any option for sale or
purchase of, agree to sell or otherwise transfer or dispose of any of the
Shares. Aradigm may impose stop-transfer instructions with respect to the Shares
until the end of the Market Stand-Off Period.

          (b) Notwithstanding the restrictions set forth in Section 1.3(a), Novo
Nordisk and/or Novo Nordisk Pharmaceuticals, Inc. may sell the Shares in any
sale, transfer or other disposition made to an Affiliate of Novo Nordisk that
agrees to be bound by the provisions of this Agreement. In addition, Novo
Nordisk and Novo Nordisk Pharmaceuticals may (i) no later than six (6) months
after the completion of any transaction or series of related transactions in
which holders of Common Stock other than Novo Nordisk and Novo Nordisk
Pharmaceuticals, Inc. have transferred in excess of thirty percent (30%) of the
outstanding Common Stock (all such shares of Common Stock that are so
transferred being referred to as the “Transferred Shares”) to a third party,
transfer up to the number of shares then held by Novo Nordisk and Novo Nordisk
Pharmaceuticals, Inc. multiplied by a fraction, the numerator of which shall be
the total number of Transferred Shares and the denominator of which shall be the
total number of shares of Common Stock held by shareholders other than Novo
Nordisk and Novo Nordisk Pharmaceuticals, Inc. and (ii) sell, offer to sell,
contract to sell, pledge, grant any option for sale or purchase of, agree to
sell or otherwise transfer and/or dispose of some or all of the Shares to
employees of Novo Nordisk Delivery Technologies, Inc. pursuant to the
arrangements contemplated in the offer letters delivered to the Development
Program Employees (as such term is defined in the Restructuring Agreement) on or
prior to the Closing Date, the option grants contemplated therein and delivery
of Shares in connection with the exercise of any such options or pursuant to
such other equity incentive plans or arrangements as may be approved by Aradigm,
such approval not to be unreasonably withheld or delayed. Aradigm will lift the
stop-transfer instructions with respect to any of the Shares transferred
pursuant to arrangements set forth in (i) and (ii) above.

F-5



--------------------------------------------------------------------------------



 



     1.4 Public Offering Lock-Up. In addition, Novo Nordisk and Novo Nordisk
Pharmaceuticals, Inc. hereby agree that during the time period recommended by a
nationally-recognized underwriter not to exceed one hundred eighty (180) days
following the effective date of a registration statement of Aradigm filed under
the 1933 Act, to the extent requested by such underwriter, neither Novo Nordisk
nor Novo Nordisk Pharmaceuticals, Inc. shall sell or otherwise transfer or
dispose of the Shares at any time during such period (except for any Shares
included in such registration or any sale, transfer or other disposition of any
Shares made to an Affiliate of Novo Nordisk that agrees to be bound by the
provisions of this Agreement); provided, that:

          (a) Such agreement shall be applicable only to registration statements
of Aradigm which cover Common Stock (or other securities) to be sold on its
behalf to the public;

          (b) Such agreement shall be applicable only if Novo Nordisk (together
with its Affiliates) holds at least five percent (5%) of the Common Stock then
outstanding; and

          (c) All officers and directors of Aradigm and any other stockholders
owning at least five percent (5%) of the Common Stock then outstanding
(excluding stockholders that acquired their positions in the public market)
enter into similar agreements.

During the period in which this Section 1.4 remains in effect, if Novo Nordisk
and Novo Nordisk Pharmaceuticals, Inc. are requested to enter into such a
lock-up agreement in connection with a public offering of Common Stock in which
any other shareholders of Aradigm are allowed to sell shares held by them, Novo
Nordisk and Novo Nordisk Pharmaceuticals, Inc. shall have a “piggyback” right at
their option to include shares of Common Stock then held by them in such
offering on a pro rata basis with such other selling shareholders.

     1.5 Demand Registration. If at any time after the Market Stand-Off Period
Novo Nordisk and Novo Nordisk Pharmaceuticals, Inc. desire to effect the
registration on Form S-3 or other applicable form under the 1933 Act of any of
the Shares owned by them or any of their Affiliates (“Registrable Shares”), they
may make one (1) written request (the “Demand Request”) that Aradigm effect such
registration; provided that such request is made no earlier than (i) sixty
(60) days prior to the expiration of the Market Stand-Off Period or (ii) sixty
(60) days prior to the expiration of any “lock-up” period required of Novo
Nordisk and Novo Nordisk Pharmaceuticals, Inc. by the underwriters in connection
with a public offering by Aradigm. The Demand Request will specify the number of
Registrable Shares proposed to be sold and will also specify the intended method
of disposition thereof. Upon receipt of such Demand Request, Aradigm shall, at
its own expense (which expense shall include all fees and expenses of counsel,
public accountants or other advisors or experts retained by Aradigm, all
reasonable fees and expenses of counsel for Novo Nordisk, Novo Nordisk
Pharmaceuticals, Inc. and their Affiliates (which counsel shall be selected by
Novo Nordisk and Novo Nordisk Pharmaceuticals, Inc.) in an amount which shall
not exceed fifty thousand dollars ($50,000), all filing fees, all fees and
expenses incurred to comply with blue sky or other securities laws, all printing
expenses and all internal expenses of Aradigm, but shall not include
underwriting fees, discounts or commissions attributable to the sale of the
Registrable Shares, out-of-pocket expenses of Novo Nordisk, Novo Nordisk
Pharmaceuticals, Inc. or any of their Affiliates, transfer taxes or the fees and
expenses of underwriter’s counsel) prepare and file with the SEC a registration
statement on Form S-3 or

F-6



--------------------------------------------------------------------------------



 



other applicable form (the “Resale Registration Statement”) under the 1933 Act
to provide for the resale by Novo Nordisk, Novo Nordisk Pharmaceuticals, Inc.
and their Affiliates of the number of Registrable Shares specified in the Demand
Request. In the event Novo Nordisk and Novo Nordisk Pharmaceuticals, Inc.
deliver to Aradigm a Demand Request prior to the end of a Market Stand-Off
Period or a “lock-up” period, Aradigm shall use its reasonable efforts to file
and cause the Resale Registration Statement to be effective prior to the
expiration of such Market Stand-Off Period or “lock-up” period, as the case may
be. In all other cases, Aradigm will use its reasonable efforts to cause the
Resale Registration Statement to be filed and become effective as soon as
reasonably practicable after receipt of the Demand Request. Aradigm shall cause
the Resale Registration Statement filed pursuant to this Section 1.4 to remain
effective for no less than six (6) months (or, if earlier, until the date all of
the Registrable Shares covered by the Resale Registration Statement have been
sold); provided, however, Aradigm may suspend the use of, or delay the effective
date of, any Resale Registration Statement by giving written notice to the
sellers identified therein, if Aradigm shall have determined, in its good faith
reasonable judgment, that such suspension or delay in the effective date of the
Resale Registration Statement is advisable because the filing or effectiveness
of the Resale Registration Statement would be detrimental to Aradigm and its
shareholders; and provided further that Aradigm suspends the use of or delays
the effective date of all other registration statements of Aradigm that register
the securities of Aradigm being or to be resold by the holders thereof. Any
suspension or delay in the effective date of the Resale Registration Statement
by Aradigm pursuant to this Section 1.4 shall be for the shortest reasonable
period of time (but shall not exceed one hundred twenty (120) days).

2. Representations And Warranties Of the Parties

     Aradigm, Novo Nordisk and Novo Nordisk Pharmaceuticals, Inc., each hereby
represents and warrants as follows:

     2.1 Legal Power. It has the requisite legal power to enter into this
Agreement and to carry out and perform its obligations under the terms of this
Agreement.

     2.2 Due Execution. This Agreement has been duly authorized, executed and
delivered by it, and, upon due execution and delivery by it, this Agreement will
be a valid and binding agreement of it.

3. Covenants of Aradigm

     3.1 Access to Information. So long as Novo Nordisk and Novo Nordisk
Pharmaceuticals, Inc., together with their Affiliates, own at least five percent
(5%) of the Common Stock outstanding, Aradigm will afford promptly to Novo
Nordisk and Novo Nordisk Pharmaceuticals, Inc. and their authorized agents
reasonable access to the properties, books, records, employees and auditors of
Aradigm to the extent reasonably related to their holding of shares of Common
Stock. Without limiting the generality of the foregoing, Aradigm agrees to make
its auditors and appropriate employees available to Novo Nordisk and Novo
Nordisk Pharmaceuticals, Inc. to discuss the accounting practices and policies
of Aradigm with respect to certain items in order to allow Novo Nordisk to
properly account for such items in its books and records as may be necessary.

F-7



--------------------------------------------------------------------------------



 



     3.2 Delivery of Certain Information.

          (a) So long as Novo Nordisk is required to report its share of
Aradigm’s earnings or loss from its investment in Aradigm under the equity
method of accounting, Aradigm shall cause to be prepared and delivered to Novo
Nordisk the following information, which, in the case of financial information,
shall be prepared in accordance with GAAP consistently applied:

               (i) no later than thirty (30) Business Days after the end of each
fiscal month, an unaudited consolidated balance sheet of Aradigm as of the end
of such fiscal month and the related unaudited consolidated statements of income
and cash flows for such fiscal month and for the elapsed portion of the fiscal
year ended with the last day of such month, and where Aradigm prepares such
financial information, setting forth in comparative form the figures for the
corresponding periods in the previous fiscal year for the periods in such fiscal
year and providing corresponding information indicating the total number of
shares of Common Stock issued and outstanding, the total number of shares of
Common Stock issuable upon exercise of issued and outstanding incentive stock
options, the total changes reflected in the consolidated statements of income
due to the grant or exercise of incentive stock options (if any) and a summary
narrative explaining the reason for and the financial impact of changes in
accounting principles having a material impact on Aradigm’s operations (if any);
provided that if Aradigm believes that the financial information required to be
delivered to Novo Nordisk pursuant to this Section 3.2(a) will not be available
for delivery within the time prescribed by this Section 3.2(a), then Aradigm
shall (i) promptly (but in no event later than thirty (30) Business Days after
the end of the relevant fiscal month) deliver to Novo Nordisk an estimated
unaudited consolidated balance sheet of Aradigm as of the end of such fiscal
month and the related estimated unaudited consolidated statements of income and
cash flows for such fiscal month and for the elapsed portion of the fiscal year
ended with the last day of such month (in each case clearly indicating that such
financial information represents estimates) and (ii) deliver to Novo Nordisk the
final version of such financial information no later than five (5) Business Days
after Aradigm prepares the final version of the estimated financial information;

               (ii) within ten (10) days of receipt, any notice or other
communication from any lender, bank or other person to whom Aradigm is indebted,
alleging the existence of any facts or circumstances that, individually or in
the aggregate, constitute or with the passing of time would constitute, a
default under, or give rise to any termination, cancellation or acceleration of
any right or obligation of Aradigm or to a loss of any benefit to which Aradigm
is entitled under any provision of any note, loan, credit or similar instrument
or agreement; and

               (iii) no later than April 30, July 31, October 31, and January 31
of each calendar year in which Novo Nordisk is required to report its share of
Aradigm’s earnings or loss from its investment in Aradigm under the equity
method of accounting, a condensed forecasted statement of income representing
one (1) quarterly forecast for a three (3) month period only once every three
(3) months.

          (b) Novo Nordisk promptly shall deliver written notification to
Aradigm at such time when Novo Nordisk is no longer required to report its share
of Aradigm’s earnings or loss from its investment in Aradigm under the equity
method of accounting.

F-8



--------------------------------------------------------------------------------



 



4. Covenants of Novo Nordisk

     4.1 Voting Agreement.

          (a) Novo Nordisk agrees that at each election of directors of Aradigm
in which the shareholders are entitled to elect directors of Aradigm, neither
Novo Nordisk nor any of its Affiliates that holds Shares will nominate, or vote
any shares of Common Stock so as to elect, any person who is employed by Novo
Nordisk or any of its Affiliates, including without limitation any of their
respective current and past directors and officers, and current employees,
advisors and sales agents. Except as expressly set forth in this Section 4.1(a),
nothing in this Agreement shall restrict or otherwise limit the rights of Novo
Nordisk and Novo Nordisk Pharmaceuticals, Inc. to vote Shares held by them in
their discretion on any matters to be voted upon by the shareholders of Aradigm.

          (b) Subject to Section 4.1(c), Novo Nordisk and Novo Nordisk
Pharmaceuticals, Inc. acknowledge that each certificate representing the Shares
will be endorsed with the following restrictive legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF AN AGREEMENT WHICH PLACES CERTAIN RESTRICTIONS ON THE VOTING OF
THE SHARES REPRESENTED HEREBY. ANY PERSON ACCEPTING ANY INTEREST IN SUCH SHARES
SHALL BE DEEMED TO AGREE AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SUCH
AGREEMENT. A COPY OF SUCH AGREEMENT WILL BE FURNISHED TO THE RECORD HOLDER OF
THIS CERTIFICATE WITHOUT CHARGE UPON WRITTEN REQUEST TO ARADIGM CORPORATION AT
ITS PRINCIPAL PLACE OF BUSINESS.”

          (c) The provisions of Sections 4.1(a) and (b) shall not be binding
upon successors in interest to any of the Shares who are not Affiliates of Novo
Nordisk.

          (d) Aradigm agrees to remove the legend set forth in Section 4.1(b)
from any Shares (i) held by Novo Nordisk or any of its Affiliates upon the
expiration of the Market Stand-Off Period or (ii) that are transferred or
otherwise disposed of by Novo Nordisk or any of its Affiliates to a third party
that is not an Affiliate of Novo Nordisk in compliance with the terms and
conditions of this Agreement.

5. Miscellaneous.

     5.1 Governing Law. This Agreement shall be governed by and construed under
the laws of the State of California as applied to agreements among California
residents, made and to be performed entirely within the State of California.

     5.2 Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs,

F-9



--------------------------------------------------------------------------------



 



executors, and administrators of the parties hereto; provided that, any third
party that is not an Affiliate of Novo Nordisk to whom any Shares are
transferred in compliance with the terms and conditions of this Agreement shall
not be bound by the terms and conditions of this Agreement. The foregoing
notwithstanding, no party may assign its rights or obligations hereunder to any
other person, except that Novo Nordisk or Novo Nordisk Pharmaceuticals, Inc. may
assign its rights hereunder to one or more Affiliates of Novo Nordisk; provided,
that such Affiliate(s) agree to be bound by the provisions of this Agreement.

     5.3 Entire Agreement. This Agreement, together with the Restructuring
Agreement and the other agreements described therein, constitutes the entire
agreement between the parties hereto with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written with respect to the subject matter hereof.

     5.4 Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall, to the extent practicable, be modified so
as to make it valid, legal and enforceable and to retain as nearly as
practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

     5.5 Amendment and Waiver. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely), with the written consent of Aradigm,
Novo Nordisk and Novo Nordisk Pharmaceuticals, Inc. Any amendment or waiver
effected in accordance with this Section shall be binding upon Novo Nordisk and
Novo Nordisk Pharmaceuticals, Inc., each future holder of the Shares, and
Aradigm.

     5.6 Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to Novo Nordisk, Novo Nordisk Pharmaceuticals, Inc. or any
subsequent holder of any Shares upon any breach, default or noncompliance of
Aradigm under this Agreement, shall impair any such right, power, or remedy, nor
shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of any similar breach, default or
noncompliance thereafter occurring. It is further agreed that any waiver,
permit, consent, or approval of any kind or character on Novo Nordisk’s or Novo
Nordisk Pharmaceuticals, Inc.’s part of any breach, default or noncompliance
under this Agreement or any waiver on Novo Nordisk’s or Novo Nordisk
Pharmaceuticals, Inc.’s part of any provisions or conditions of this Agreement
must be in writing and shall be effective only to the extent specifically set
forth in such writing, and that all remedies, either under this Agreement, by
law, or otherwise afforded to Novo Nordisk or Novo Nordisk Pharmaceuticals,
Inc., shall be cumulative and not alternative.

     5.7 Notices, etc. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed effectively given
(a) upon personal delivery, (b) on report of successful transmission by
facsimile machine that automatically generates a printed report indicating
whether transmission was completed successfully, at the conclusion of each
transmission, (c) on the first Business Day after receipted delivery to a
courier service which guarantees next business-day delivery, under circumstances
in which such guaranty is

F-10



--------------------------------------------------------------------------------



 



applicable, or (d) on the earlier of delivery or five (5) Business Days after
mailing by United States certified by mail, postage and fees prepaid, to the
appropriate party at the address set forth below or to such other address as the
part so notifies the other in writing:

          (a) if to Aradigm, to:

     

  Aradigm Corporation

  3929 Point Eden Way

  Hayward, California 94545

  Telephone: (510) 265-8850

  Facsimile: (510) 265-0277

  Attention: Chairman and Chief Executive Officer
 
   

  with a copy to:
 
   

  Cooley Godward llp

  3175 Hanover Street

  Palo Alto, CA 94304-1130

  Attention: James C. Kitch, Esq.

  Facsimile: (650) 849-7400

          (b) if to Novo Nordisk and/or Novo Nordisk Pharmaceuticals, Inc., to:

     

  Novo Nordisk Pharmaceuticals, Inc.

  100 College Road West

  Princeton, New Jersey 08540

  Attention: Phil Fornecker, Chief Financial Officer

  Telephone: (609) 989-5800

  Telefax: (609) 987-2792
 
   

  Novo Nordisk A/S

  Novo Alle

  DK-2880 Bagsvaerd

  Denmark

  Attention: General Counsel

  Telephone: +45 44 44 88 88

  Telefax: +45 44 42 18 30

or to such other addresses and telecopier numbers as may from time to time be
notified by either party to the other hereunder.

     5.8 Information Confidential. Novo Nordisk and Novo Nordisk
Pharmaceuticals, Inc. acknowledge that any non-public information regarding
Aradigm received by them pursuant hereto is confidential and for their use only,
and they will refrain from using such information or disclosing or disseminating
such information to any other person (other than their employees, affiliates,
agents, or partners having a need to know the contents of such information and
their attorneys, in each case who are made aware of this Section 5.8), except in
connection with the

F-11



--------------------------------------------------------------------------------



 



exercise of rights under this Agreement, unless such information (i) becomes
available to the public generally, (ii) was or becomes available to Novo Nordisk
and Novo Nordisk Pharmaceuticals, Inc. on a non-confidential basis from a source
other than Aradigm, which source is or was (at time of receipt of the relevant
information) not, to the best of their knowledge, bound by a confidentiality
agreement with (or other confidentiality obligation to) Aradigm or (iii) is
required to be disclosed by a Governmental Authority (as such term is defined in
the Restructuring Agreement).

     5.9 Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to a party hereto
or to its successors or assigns by reason of a failure to perform any of the
obligations under Section 4 of this Agreement and agree that the terms of
Section 4 of this Agreement shall be specifically enforceable. If any party
hereto or its successors or assigns institutes any action or proceeding to
specifically enforce the provisions of Section 4 of this Agreement, any party
against whom such action or proceeding is brought hereby waives the claim or
defense therein that such party or such successor or assign has an adequate
remedy at law, and such party shall not offer in any such action or proceeding
the claim or defense that such remedy at law exists.

     5.10 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

     5.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.

F-12



--------------------------------------------------------------------------------



 



     The foregoing Agreement is hereby executed as of the date first above
written.

                  Aradigm Corporation       Novo Nordisk A/S
 
               
By:
          By:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------


     Richard P. Thompson              Name:

     Chairman              Title:
 
                            Novo Nordisk Pharmaceuticals, Inc.
 
               

          By:    

             

--------------------------------------------------------------------------------


                 Name:

                 Title:

F-13



--------------------------------------------------------------------------------



 



EXHIBIT G

[TRANSITION SERVICE AGREEMENT

G-1



--------------------------------------------------------------------------------



 



TRANSITION SERVICES AGREEMENT

dated as of

                                                          , 2004

between

ARADIGM CORPORATION

and

NOVO NORDISK DELIVERY TECHNOLOGIES, INC.

G-2



--------------------------------------------------------------------------------



 



         
ARTICLE 1
       
DEFINITIONS
       
Section 1.01. Definitions
    G-5  
Section 1.02. Other Definitional and Interpretative Provisions
    G-7  
ARTICLE 2
       
SERVICES
       
Section 2.01. Provision Of Services
    G-8  
Section 2.02. Service Limitations
    G-8  
Section 2.03. Exceptions to Obligations
    G-8  
Section 2.04. Additional Services
    G-8  
ARTICLE 3
       
TERM
       
Section 3.01. Term
    G-9  
ARTICLE 4
       
COMPENSATION
       
Section 4.01. Charges for Services
    G-9  
Section 4.02. Payment Terms
    G-10  
ARTICLE 5
       
GENERAL OBLIGATIONS; STANDARD OF CARE
       
Section 5.01. Performance Standards
    G-10  
Section 5.02. Disclaimer of Warranties
    G-10  
Section 5.03. Transitional Nature of Services; Changes
    G-10  
Section 5.04. Transitional Assistance
    G-10  
Section 5.05. Good Faith Cooperation
    G-11  
Section 5.06. Alternatives
    G-11  
ARTICLE 6
       
TERMINATION
       
Section 6.01. Termination
    G-11  
Section 6.02. Survival
    G-12  
Section 6.03. User Identifications, Passwords
    G-12  

G-3



--------------------------------------------------------------------------------



 



         
ARTICLE 7
       
RELATIONSHIP BETWEEN THE PARTIES
       
Section 7.01. Relationship Between The Parties
    G-12  
ARTICLE 8
       
SUBCONTRACTORS
       
Section 8.01. Subcontractors
    G-12  
ARTICLE 9
       
USE OF INFORMATION; CONFIDENTIALITY
       
Section 9.01. Confidentiality
    G-13  
Section 9.02 . Access to Computer Systems
    G-14  
ARTICLE 10
       
INDEMNIFICATION AND INTELLECTUAL PROPERTY
       
Section 10.01. Indemnification
    G-14  
Section 10.02. Allocation of Rights
    G-15  
Section 10.03. Existing Ownership Rights Unaffected
    G-15  
Section 10.04. No Other Obligations
    G-15  
ARTICLE 11
       
FORCE MAJEURE
       
Section 11.01. Force Majeure
    G-16  
ARTICLE 12
       
DISPUTE RESOLUTION, GOVERNING LAW AND CONTINUITY OF SERVICE
       
Section 12.01. Dispute Resolution
    G-16  
Section 12.02. Governing Law
    G-17  
Section 12.03. Continuity of Service and Performance
    G-17  
ARTICLE 13
       
MISCELLANEOUS
       
Section 13.01. No Third Party Beneficiaries
    G-18  
Section 13.02. Counterparts and Facsimile Signature
    G-18  
Section 13.03. Notices
    G-18  
Section 13.04. Amendments and Waivers
    G-18  
Section 13.05. Severability
    G-18  
Section 13.06. Successors and Assigns
    G-18  
Section 13.07. Entire Agreement
    G-19  

G-4



--------------------------------------------------------------------------------



 



TRANSITION SERVICES AGREEMENT

     TRANSITION SERVICES AGREEMENT (the “Agreement”), effective as of the
Effective Date (as defined below), by and between Aradigm Corporation, a
corporation duly organized and existing under the laws of the State of
California (“Aradigm”) and Novo Nordisk Delivery Technologies, Inc., a
corporation duly organized and existing under the laws of the State of Delaware
(“Novo Nordisk Delivery Technologies, Inc.”).

W I T N E S S E T H:

     WHEREAS, Aradigm, Novo Nordisk A/S, a company duly organized and existing
under the law of Denmark (“Novo Nordisk”) and Novo Nordisk Delivery
Technologies, Inc. are parties to a Restructuring Agreement dated as of
September 28, 2004 (the “Restructuring Agreement”) pursuant to which they have
agreed to restructure existing arrangements between Aradigm and Novo Nordisk
regarding, among other things, the development and commercialization of the
Development Program and to certain other matters as set forth therein; and

     WHEREAS, it is a precondition to performance on the part of Aradigm, Novo
Nordisk and Novo Nordisk Delivery Technologies, Inc. of their respective
obligations under the Restructuring Agreement that Aradigm and Novo Nordisk
Delivery Technologies, Inc. enter into this Agreement.

     NOW, THEREFORE, in consideration of the premises set forth above and for
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:

ARTICLE 1

Definitions

     Section 1.01 . Definitions.

     (a) The following terms, as used herein, shall have the following meanings:

     “Affiliate” shall have the meaning set forth in the Restructuring
Agreement.

     “Amended and Restated License Agreement” shall have the meaning set forth
in the Restructuring Agreement.

     “Asset Purchase Agreement” shall have the meaning set forth in the
Restructuring Agreement.

G-5



--------------------------------------------------------------------------------



 



     “Development Program” shall have the meaning set forth in the Amended and
Restated License Agreement.

     “Effective Date” shall mean the Closing Date (as defined in the
Restructuring Agreement).

     “EURIBOR” shall mean the offered rate per annum for deposits in U.S.
dollars for a period of three months as such rate appears on the display
designated as page “248” on the Telerate service.

     “Intellectual Property Rights” shall have the meaning set forth in the
Restructuring Agreement.

     “Know-How” shall have the meaning set forth in the Amended and Restated
License Agreement.

     “Person” shall mean an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

     “Real Property” shall have the meaning set forth in the Restructuring
Agreement.

     “Receiving Party” shall mean Novo Nordisk Delivery Technologies, Inc. or
any of its Affiliates who receive any Services hereunder.

     “Services” shall mean the services, functions and tasks of the Service
Providers described in the Transition Services Schedules, as they may be changed
or supplemented during the term of this Agreement pursuant to the terms of this
Agreement. If any service, function or task not specifically described in this
Agreement is an inherent or necessary part of the performance of the Services,
it will be deemed included within the scope of the Services.

     “Transaction Agreements” shall have the meaning set forth in the
Restructuring Agreement.

     “Transferred Assets” shall have the meaning set forth in the Restructuring
Agreement.

     “Transition Services Schedules” shall mean the transition services
schedules (each such schedule, a “Schedule”) describing the Services, the
related charges, the frequency of billing and the term of such Services attached
to this Agreement.

     (b) Each of the following terms is defined in the Section set forth
opposite such term:

G-6



--------------------------------------------------------------------------------



 



      Term   Section
Additional Services
  2.04
Aradigm
  Recitals
Aradigm Computer Systems
  9.02
Damages
  10.01
Expiration Date
  3.01
Force Majeure Event
  11.01
Novo Nordisk
  Recitals
Novo Nordisk Delivery Technologies, Inc.
  Recitals
Restructuring Agreement
  Recitals
Service Providers
  2.01
subcontractor
  8.01

     Section 1.02 . Other Definitional and Interpretative Provisions. Unless
specified otherwise, in this Agreement the obligations of any party hereto
consisting of more than one person are joint and several. The words “hereof”,
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof. References to
Appendices, Articles, Sections, Exhibits and Schedules are to Appendices,
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Appendices, Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any capitalized terms used in any Exhibit or Schedule but
not otherwise defined therein, shall have the meaning as defined in this
Agreement. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof. References to
any Person include the successors and permitted assigns of that Person.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively.

G-7



--------------------------------------------------------------------------------



 



ARTICLE 2

Services

     Section 2.01 . Provision Of Services. On the terms and subject to the
conditions contained herein, Aradigm shall provide, or shall cause third parties
designated or hired by it (such designated third parties, together with Aradigm,
the “Service Providers”) to provide to Novo Nordisk Delivery Technologies, Inc.
and its designated Affiliates, the Services for the time period and to the
extent specified with respect to each such Service in the applicable Schedule.

     Section 2.02 . Service Limitations. Except as provided in a Schedule for a
specific Service: (a) no Service Provider shall be required to provide any
Services except to the extent and at the locations such services, functions and
tasks were conducted (or contemplated to be conducted by Aradigm) as of
immediately prior to the date of the Restructuring Agreement; and (b) the
Services will be available only for purposes of conducting the Development
Program in substantially the same manner as conducted by Aradigm and Novo
Nordisk immediately prior to the Effective Date.

     Section 2.03 . Exceptions to Obligations. The only exceptions to the
obligations of any Service Provider to provide any Service as contemplated
hereby are if (a) such Service Provider cannot provide such Service due to
causes which are outside its reasonable control as determined under Article 11
or (b) if providing such Service would be prohibited by applicable law,
regulation or court order.

     Section 2.04 . Additional Services.

     (a) From time to time after the Effective Date, the parties hereto may
identify and mutually agree upon additional services to be provided to any
Receiving Party in accordance with the terms of this Agreement (the “Additional
Services”). At such times, the parties hereto shall execute an additional
Schedule setting forth a description of any Additional Service, the time period
during which such Additional Service will be provided, the charge for such
Additional Service and any other terms applicable thereto.

     (b) As part of the Services, Aradigm will provide to the Receiving Party a
list of Aradigm’s preferred providers of services related to the Real Property
and the Transferred Assets, and the Receiving Party may in its discretion engage
such providers to provide services directly to the Receiving Party. If the
Receiving Party desires to engage any other provider of services in connection
with the Real Property, the Receiving Party will give to Aradigm reasonable
advance notice and will cooperate to minimize interference with the conduct of
Aradigm’s business.

G-8



--------------------------------------------------------------------------------



 



     (c) From time to time after the Effective Date, each party hereto may
reasonably request the assistance of the other party’s employees listed on
Schedule 2.04(c) hereto on a consulting basis with respect to any matters
relating to AERx device and strip (including next generation devices and strips)
development, manufacturing and/or associated support activities. In addition,
each party hereto may reasonably request the assistance of additional employees
of the other party. Each party hereto will use commercially reasonable efforts
to make such requested employees available. In the event that such an employee
is available, the parties hereto shall execute a separate consulting agreement
setting forth a description of the consulting services to be performed by such
employee, the time period during which such consulting services are to be
provided, the base salary for such employee plus a mark-up that will in no event
exceed fifty percent (50%) of such base salary, and any other terms applicable
thereto.

ARTICLE 3

Term

     Section 3.01 . Term. The term of this Agreement shall commence on the
Effective Date and, unless earlier terminated under Section 6.01, shall
terminate no later than the second anniversary of the Effective Date (the
“Expiration Date”). The parties hereto agree to negotiate in good faith if any
Receiving Party needs to extend this Agreement and/or any provision of any
Service beyond its respective Expiration Date (and the parties hereby
acknowledge that the negotiation of any such extension may involve a
renegotiation of the charges set forth on the Transition Services Schedule with
respect to any such Services). This Agreement may be extended upon the mutual
agreement of the parties hereto in writing, either in whole or with respect to
one (1) or more of the Services; provided that, such extension shall only apply
to the specific Services for which this Agreement was extended. Services shall
be provided up to and including the applicable Expiration Date, subject to
earlier termination as provided herein.

ARTICLE 4

Compensation

     Section 4.01 . Charges for Services. The Receiving Party shall pay to the
Service Provider the charges set forth on the Schedules for each of the Services
listed therein (unless a particular Schedule explicitly provides that no charge
will be made). The parties hereto understand and agree that one or more of the
charges set forth on a Schedule hereto are or may be estimates based on current
usage or utilization and that the applicable charge for any such Service may be
more or less than the estimated or quoted charge on such Schedule based on
actual usage or utilization, and each party hereto agrees to pay the amounts

G-9



--------------------------------------------------------------------------------



 



associated with such actual usage or utilization; provided that, the foregoing
shall not be applicable to any charges for Services which are expressed as a
fixed cost per hour or other time period, or fixed cost per unit, volume or
similar metric.

     Section 4.02 . Payment Terms. Novo Nordisk Delivery Technologies, Inc.
shall pay quarterly in arrears the duly-documented charges for the performance
of the specific Services based on the charges set forth on the applicable
Schedules for each of the Services. Late payments shall bear interest at the
rate equal to EURIBOR plus three percent (3.00%) per annum.

ARTICLE 5

General Obligations; Standard Of Care

     Section 5.01 . Performance Standards. Subject to Section 2.03, Aradigm
shall cause each Service Provider within its control to maintain sufficient
resources to perform its obligations hereunder. Aradigm shall provide or cause
the Service Providers to provide the Services in accordance with the policies,
procedures and practices in effect as of immediately prior to the date of the
Restructuring Agreement and shall exercise the same care and skill as they
exercise in performing similar services for Aradigm and/or its Affiliates.

     Section 5.02 . Disclaimer of Warranties. SUBJECT TO SECTION 5.01, NO PARTY
MAKES ANY WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING BUT NOT LIMITED
TO THE IMPLIED WARRANTIES OF MERCHANTABILITY, BUSINESS CONTINUITY OR FITNESS FOR
A PARTICULAR PURPOSE, WITH RESPECT TO THE SERVICES, MATERIALS OR OTHER
DELIVERABLES PROVIDED, OR CAUSED TO BE PROVIDED, BY IT HEREUNDER.

     Section 5.03 . Transitional Nature of Services; Changes. The parties hereto
acknowledge the transitional nature of the Services and that the Service
Provider may make changes from time to time in the manner of performing such
Services if the Service Provider is making similar changes in performing similar
services for itself so long as the Service Provider furnishes to the Receiving
Party reasonable advanced written notice regarding such changes.

     Section 5.04 . Transitional Assistance. During the term of this Agreement,
Aradigm will use commercially reasonable efforts to provide to Novo Nordisk
Delivery Technologies, Inc. and its Affiliates, at Novo Nordisk Delivery
Technologies, Inc.’s expense, consultation, assistance and information as
reasonably requested by them, and will otherwise perform the Services, so as to
effect a smooth transition from Novo Nordisk Delivery Technologies, Inc.’s
utilization of the Services to Novo Nordisk Delivery Technologies, Inc.’s

G-10



--------------------------------------------------------------------------------



 



utilization of its own systems and personnel in connection with the Development
Program prior to the termination or expiration of this Agreement.

     Section 5.05 . Good Faith Cooperation. The parties hereto will use
commercially reasonable efforts to cooperate with each other in all matters
relating to the provision and receipt of the Services. The parties hereto will
maintain in accordance with their standard document retention procedures,
documentation supporting the information relevant to charges contained in the
Transition Service Schedules and cooperate with each other in making such
information available as needed in the event of a tax audit, whether in the
United States or any other country.

     Section 5.06 . Alternatives. Notwithstanding anything to the contrary, if
any Service Provider reasonably believes it is unable to provide a Service
(a) because of a failure to obtain necessary consents, licenses, sublicenses or
approvals or (b) for any reason pursuant to Section 2.03, the parties hereto
shall cooperate to determine the best alternative approach. Until such
alternative approach is found or the problem otherwise resolved to the
satisfaction of the parties hereto, such Service Provider shall use reasonable
efforts to continue providing the Service. To the extent an alternative approach
agreed upon by Aradigm and Novo Nordisk Delivery Technologies, Inc. requires
payment in excess of that which is included in the Service Provider’s charge for
the Service in question, the Receiving Party shall be responsible for making any
such payment.

ARTICLE 6

Termination

     Section 6.01 . Termination. (a) The parties hereto agree that if any
Receiving Party chooses to discontinue any Service prior to its Expiration Date,
then such Receiving Party shall give the applicable Service Provider prior
written notice within the notice period specified in the relevant Schedule, or
if no such notice period is specified, at least thirty (30) days prior written
notice, of its intent to terminate this Agreement as to that particular Service,
which termination as to that particular service shall be effective on the last
day of the month on which the thirty (30) days prior written notice lapses. The
Receiving Party will pay the other party hereto the fees and costs of any
terminated Service up until the effective date of termination.

     (a) Notwithstanding anything to the contrary contained herein, this
Agreement may be terminated, in whole or in part, at any time: (i) by the mutual
consent of the parties hereto; or (ii) by any party hereto in the event of any
material breach or default by the other party of any of its obligations under
this Agreement and the failure of such defaulting party to cure, or to take
substantial steps towards the curing of, such breach or default within fourteen
(14) days after

G-11



--------------------------------------------------------------------------------



 



receipt of written notice from the non-defaulting party requesting such breach
or default to be cured.

     Section 6.02 . Survival. Articles 4, 9, 10 and 12 and Sections 6.02 and
6.03 and of this Agreement shall survive termination of this Agreement for the
applicable statutes of limitations. Article 13 shall survive termination of this
Agreement. Notwithstanding the foregoing, in the event of any termination with
respect to one or more, but less than all, Services, this Agreement shall
continue in full force and effect with respect to any Services not terminated
hereby.

     Section 6.03 . User Identifications, Passwords. Except as provided in any
other Transaction Agreement, the parties hereto shall use good faith efforts at
the termination or expiration of this Agreement or any specific Service hereto
to ensure that all copies of user identifications and passwords that provide any
party hereto with access to another party’s premises or equipment are canceled
or destroyed.

ARTICLE 7

Relationship Between The Parties

     Section 7.01 . Relationship Between The Parties. The relationship between
the parties hereto established under this Agreement is that of independent
contractors and no party hereto shall be deemed an employee, agent, partner, or
joint venturer of or with the other. Each Service Provider will be solely
responsible for any employment-related taxes, insurance premiums or other
employment benefits respecting its personnel’s performance of any Services under
this Agreement. Each Receiving Party agrees to grant to any applicable Service
Provider’s personnel reasonable access to sites, systems and information as
necessary for the Service Provider to perform its obligations hereunder. The
personnel of each party hereto shall agree to obey any and all security
regulations and other published policies of the other party relevant to the
provision or receipt of any Services.

ARTICLE 8

Subcontractors

     Section 8.01 . Subcontractors. A Service Provider may, subject to mutual
agreement of the parties hereto, in writing, engage a subcontractor to perform
all or any portion of its duties under this Agreement subject to the
requirements that: (a) any such subcontractor agrees in writing to be bound by
confidentiality obligations substantially similar to those set forth in Article
9; (b) any such subcontractor will perform the services for compensation as
specified in Article 4

G-12



--------------------------------------------------------------------------------



 



or if not the Service Provider agrees to pay the subcontractor the compensation
in excess of that specified in Article 4; and (c) the Service Provider shall
remain responsible for the performance of such subcontractor. As used in this
Agreement, “subcontractor” will mean any individual, partnership, corporation,
firm, association, unincorporated organization, joint venture, trust or other
entity engaged to perform hereunder, other than the Service Provider.

ARTICLE 9

Use Of Information; Confidentiality

     Section 9.01 . Confidentiality. (a) Any information from time to time
communicated or delivered by any party to the other party hereof, including
without limitation trade secrets, business methods, and cost, supplier,
manufacturing and customer information, shall be treated by Novo Nordisk
Delivery Technologies, Inc. and Aradigm, respectively, as confidential
information of the other party, and shall not be disclosed or revealed to any
third party whatsoever or used in any manner except as expressly provided for
herein and solely in connection with the Transaction Agreements; provided that,
such confidential information shall not be subject to the restrictions and
prohibitions set forth in this Article 9 to the extent that such confidential
information:

     (i) is available to the public in public literature or otherwise, or after
disclosure by one party to the other becomes public knowledge through no default
of the party receiving such confidential information; or

     (ii) was known to the party (as demonstrated by the written records of such
party) receiving such confidential information with no obligation to maintain
confidentiality prior to the receipt of such confidential information by such
party, whether received before or after the date of this Agreement; or

     (iii) is obtained by the party receiving such confidential information from
a third party not subject to a requirement of confidentiality with respect to
such confidential information.

     For the avoidance of doubt, information will not be considered to be
available to the public, in the public literature, or in the prior possession of
the Receiving Party merely because individual elements thereof are available to
the public, in the public literature, or in the prior possession of the
Receiving Party, unless the combination of such elements is available to the
public, in the public literature, or in the prior possession of the Receiving
Party.

     (b) Each party hereto shall take all such precautions as it normally takes
with its own confidential information to prevent any improper disclosure of such

G-13



--------------------------------------------------------------------------------



 



confidential information to any third party; provided that, such confidential
information may be disclosed: (i) pursuant to any order of a court having
jurisdiction and power to order such information to be released or made public;
(ii) within the limits required to obtain any authorization from any
governmental or regulatory agency or; (iii) with the prior written consent of
the other party hereto, which shall not be unreasonably withheld, as may
otherwise be required in connection with the purposes of this Agreement.

     Section 9.02 . Access to Computer Systems. If the Receiving Party (or any
of its Affiliates) is given access to any computer equipment, computer,
software, network, electronic files, or electronic data storage system owned or
controlled by Aradigm (“Aradigm Computer Systems”), then the Receiving Party
shall limit (and, as applicable, cause its Affiliates to limit) (in each case,
other than as contemplated in the Restructuring Agreement) access and use of
such Aradigm Computer Systems solely to receive Services under this Agreement
and shall not access, attempt to access or use any Aradigm Computer Systems,
other than those specifically required to receive the Services; provided that,
Aradigm shall be obligated to put in place procedures effective in
differentiating between Aradigm Computer Systems to which the Receiving Party
and any of its Affiliates are entitled to access and the Aradigm Computer
Systems to which Aradigm or any of its Affiliates are not entitled to access.
The Receiving Party shall limit such access to those of its employees,
contractors, and advisers with a specific requirement to have such access in
connection with this Agreement, shall advise Aradigm in writing of the name of
each such Person who will be granted such access, and shall strictly follow all
Aradigm’s security rules and procedures for use of the Aradigm Computer Systems.
All user identification numbers and passwords disclosed to the Receiving Party
(or its Affiliates) and any of Aradigm’s confidential information obtained by
the Receiving Party (or its Affiliates) as a result of their access to and use
of any such Aradigm Computer Systems shall be deemed to be, and shall be treated
as, Aradigm’s confidential information under applicable provisions of this
Agreement. The Receiving Party agrees to cooperate (and cause its Affiliates to
cooperate) with Aradigm in the investigation of any apparent unauthorized access
by the Receiving Party or its Affiliates to any Aradigm Computer Systems, or any
apparent unauthorized release of Aradigm’s confidential information by the
employees, contractors, or advisers of the Receiving Party or any of its
Affiliates.

ARTICLE 10

Indemnification and intellectual Property

     Section 10.01 . Indemnification.

     (a) Novo Nordisk Delivery Technologies, Inc. hereby indemnifies Aradigm and
its Affiliates against and agrees to hold each of them harmless from

G-14



--------------------------------------------------------------------------------



 



any and all damage, loss, liability and expense (including reasonable expenses
of investigation and reasonable attorneys’ fees and any incidental, indirect or
consequential damages, losses, liabilities or expenses) (“Damages”) incurred or
suffered by Aradigm or any of its Affiliates (other than Damages incurred or
suffered by Aradigm or any of its Affiliates arising from any claims made by
employees of Aradigm or any of its Affiliates) that arise from any third-party
claim for personal injury or damage to property based upon the performance of
the Services by any of Aradigm’s employees acting as consultants for Novo
Nordisk Delivery Technologies, Inc. pursuant to Section 2.04(c), except to the
extent such third-party claim arises out of such consultant’s negligence,
willful misconduct or breach of obligations under this Agreement.

     (b) Aradigm hereby indemnifies Novo Nordisk Delivery Technologies, Inc. and
its Affiliates against and agrees to hold each of them harmless from any and all
Damages incurred or suffered by Novo Nordisk Delivery Technologies, Inc.. or any
of its Affiliates (other than Damages incurred or suffered by Novo Nordisk
Delivery Technologies, Inc. or any of its Affiliates arising from any claims
made by employees of Novo Nordisk Delivery Technologies, Inc. or any of its
Affiliates) that arise from any third-party claim for personal injury or damage
to property based upon the performance of the Services by any of Novo Nordisk
Delivery Technologies, Inc.’s employees acting as consultants for Aradigm
pursuant to Section 2.04(c), except to the extent such third-party claim arises
out of such consultant’s negligence, willful misconduct or breach of obligations
under this Agreement.

     Section 10.02 . Allocation of Rights. This Agreement and the performance of
this Agreement will not affect the ownership of any Intellectual Property
Rights.

     Section 10.03 . Existing Ownership Rights Unaffected. No party hereto will
gain, by virtue of this Agreement, any rights or ownership of copyrights,
patents, Know-How, trade secrets, trademarks or any other Intellectual Property
Rights owned by the other.

     Section 10.04 . No Other Obligations. NO PARTY HERETO ASSUMES ANY
RESPONSIBILITY OR OBLIGATIONS WHATSOEVER, OTHER THAN THE RESPONSIBILITIES AND
OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT OR A SEPARATE WRITTEN
AGREEMENT BETWEEN THE PARTIES. NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL ANY PARTY HERETO BE LIABLE TO ANY
OTHER PARTY HERETO FOR ANY LOST PROFITS, LOSS OF DATA, LOSS OF USE, BUSINESS
INTERRUPTION OR OTHER SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES.

G-15



--------------------------------------------------------------------------------



 



ARTICLE 11

Force Majeure

     Section 11.01 . Force Majeure. Each party hereto will be excused for any
failure or delay in performing any of its obligations under this Agreement,
other than the obligations to make payments pursuant to Article 4 for services
rendered, if such failure or delay is caused by a Force Majeure Event. For
purposes of this Agreement, “Force Majeure Event” shall mean any act of God or
the public enemy, any accident, explosion, fire, storm, earthquake, flood, labor
shortage, strike, terrorist act, or any other circumstance or event beyond the
reasonable control of such party. In any such event, obligations of any party
hereto failing to perform hereunder shall be postponed for such time as its
performance is suspended or delayed on account thereof, and the other party
hereto shall not be required to pay for services that are not performed on the
basis of a Force Majeure Event. Each party hereto will promptly notify the other
party hereto, either orally or in writing, whenever a Force Majeure Event
becomes reasonably foreseeable and shall use all commercially reasonable efforts
to overcome its effects as promptly as possible. Upon the cessation of the Force
Majeure Event, the party hereto failing to perform will use all reasonable
efforts to promptly resume, or cause any other relevant Service Provider to
resume, its performance.

ARTICLE 12

Dispute Resolution, Governing Law and Continuity of Service

     Section 12.01 . Dispute Resolution. (a) All disputes arising out of this
Agreement shall be settled as far as possible by negotiations between the
parties hereto. If the parties hereto cannot agree on an amicable settlement
within thirty (30) days from written submission of the matter by one (1) party
hereto to the other party hereto, the matter shall be submitted for decision and
final resolution to arbitration to the exclusion of any courts of law, under the
Arbitration Rules of the American Arbitration Association.

     (b) The arbitration tribunal shall be composed of three (3) disinterested
arbitrators, appointed pursuant to the following procedure: the party hereto
invoking arbitration shall notify the other party hereto stating the substance
of its claim and the name and address of the arbitrator it has chosen, who may
be a citizen of any country. Within thirty (30) days of receipt of such
notification, the other party hereto shall notify the first party of its answer
to the claim made, any counterclaim that it wishes to assert in the arbitration,
and the name and address of its arbitrator, who may be a citizen of any country.
If this is not done within the 30-day period, appointment of the second
arbitrator shall be made in accordance with the Arbitration Rules of the
American Arbitration Association upon request of the initiating party.

G-16



--------------------------------------------------------------------------------



 



     (c) The arbitrators shall choose a third arbitrator, who shall serve as
president of the tribunal thus composed. If the arbitrators fail to agree upon
the choice of a third arbitrator within thirty (30) days from the appointment of
the second arbitrator, the third arbitrator will be appointed in accordance with
the Arbitration Rules of the American Arbitration Association upon the request
of the arbitrators or either of the parties hereto.

     (d) The arbitrators shall decide the dispute by majority decision and in
accordance with the laws of the State of New York. The decision shall be
rendered in writing, shall state the reasons on which it is based, and shall
bear the signatures of at least two (2) arbitrators. It shall also identify the
members of the arbitration tribunal, and the time and place of the award
granted. Finally, it shall determine the expenses of the arbitration and the
party hereto who shall be charged therewith or the allocation of the expenses
between the parties hereto at the discretion of the tribunal.

     (e) The arbitration decision shall be rendered as soon as possible, not
later, however, if possible, than six (6) months after the constitution of the
arbitration tribunal. The arbitration decision shall be final and binding upon
both parties hereto and the parties hereto agree that any award granted pursuant
to such decision may be entered forthwith in any court of competent
jurisdiction. This arbitration clause and any award granted pursuant to an
arbitration decision thereunder shall be enforceable against the parties hereto
in accordance with the 1958 Convention on the Recognition and Enforcement of
Foreign Arbitral Awards, as amended.

     (f) The seat of arbitration shall be New York City, unless the parties
hereto otherwise agree in writing. The official arbitration language shall be
English.

     Section 12.02 . Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of New York.

     Section 12.03 . Continuity of Service and Performance. Unless otherwise
agreed in writing, the parties hereto will continue to provide service and honor
all other commitments under this Agreement during the course of dispute
resolution pursuant to the provisions of this Article 12 with respect to all
matters not subject to such dispute, controversy or claim.

G-17



--------------------------------------------------------------------------------



 



ARTICLE 13

Miscellaneous

     Section 13.01 . No Third Party Beneficiaries. This Agreement shall not
confer any rights or remedies upon any Person other than the parties hereto and
their respective successors and permitted assigns.

     Section 13.02 . Counterparts and Facsimile Signature. This Agreement may be
executed in two (2) or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
This Agreement may be executed by facsimile signature.

     Section 13.03 . Notices. All notices and other communications hereunder
will be in writing and deemed to have been duly given if given in accordance
with Section 12.01 of the Restructuring Agreement and as otherwise provided in
the applicable Schedule hereto.

     Section 13.04 . Amendments and Waivers. The parties hereto may mutually
amend any provision of this Agreement. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the parties hereto. No waiver of any right or remedy hereunder shall be valid
unless the same shall be in writing and signed by the party hereto giving such
waiver. No waiver by any party hereto with respect to any default,
misrepresentation or breach of warranty or covenant hereunder shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

     Section 13.05 . Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party hereto.
Upon such a determination, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties hereto
as closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

     Section 13.06 . Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that, as expressly provided in the
Agreement, no party hereto may assign, delegate or otherwise transfer any of its
rights or obligations under this Agreement without the consent of each other
party

G-18



--------------------------------------------------------------------------------



 



hereto; except that Novo Nordisk Delivery Technologies, Inc. may transfer or
assign, in whole or from time to time in part, to one or more of its Affiliates,
the right to receive all or a portion of the Services, but no such transfer or
assignment will relieve Novo Nordisk Delivery Technologies, Inc. of its
obligations hereunder.

     Section 13.07 . Entire Agreement. This Agreement and the other Transaction
Agreements constitute the entire agreement between the parties hereto with
respect to the subject matter of this Agreement and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter. If the terms and conditions of this Agreement
conflict with the terms and conditions of any Schedule, then the terms and
conditions of this Agreement shall govern.

[SIGNATURE PAGE FOLLOWS]

G-19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  ARADIGM CORPORATION
 
           

  By:  

--------------------------------------------------------------------------------

   

      Name:    

      Title:    
 
                NOVO NORDISK DELIVERY TECHNOLOGIES, INC.
 
           

  By:  

--------------------------------------------------------------------------------

   

      Name:    

      Title:    

G-20



--------------------------------------------------------------------------------



 



EXHIBIT H

[ASSIGNMENT AGREEMENTS]

H-1



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION OF LEASE, LANDLORD

AGREEMENT AND LENDER CONSENT

     ASSIGNMENT AND ASSUMPTION OF LEASE, LANDLORD AGREEMENT AND LENDER CONSENT
(“Agreement”), dated as of                                                     
     , 2004, between ARADIGM CORPORATION, a California corporation (“Assignor”),
NOVO NORDISK DELIVERY TECHNOLOGIES, INC., a Delaware corporation (“Assignee”),
HAYWARD POINT EDEN I LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”) and NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin
Corporation (“Lender”).

W I T N E S S E T H :

     WHEREAS, Assignor is the tenant of certain premises (the “Premises”) (more
particularly described in Exhibit A hereto and located on real property
described in Exhibit B hereto, the “Property”) under a Lease dated as of
January 28, 1998 between Landlord, as landlord, and Assignor, as tenant (a
Memorandum of which is recorded in [ ], Alameda County Records), as amended by a
First Amendment to Lease dated November 30, 1998 between Landlord and Assignor,
a Second Amendment to Lease dated November 30, 1998 between Landlord and
Assignor and a Third Amendment to Lease dated December 21, 2000 between Landlord
and Assignor (the “Building 2 Lease”);

     WHEREAS, Assignor and Assignee are restructuring their existing business
relationships and, accordingly, Assignor desires to assign to Assignee and
Assignee desires to acquire from Assignor all right, title and interest in and
under the Building 2 Lease, subject to and upon the terms and conditions
hereinafter set forth;

     WHEREAS, Landlord is the owner and holder of landlord’s interest under the
Building 2 Lease and desires to consent to the assignment and agree that the
cross default contained in the Building 2 Lease shall be effective only as
modified by this Agreement; and

     WHEREAS, Lender is the owner and holder of the mortgage described in
Exhibit C hereto covering the Property and desires to consent to this Agreement;

     NOW, THEREFORE, in consideration of the agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignee, Assignor, Landlord and Lender agree as follows:

H-2



--------------------------------------------------------------------------------



 



     Section 1 . Assignment. Assignor hereby assigns, transfers, sets over and
conveys to Assignee all of Assignor’s right, title and interest in, to and under
the Building 2 Lease including, without limitation, any rights to tenant
improvements constructed by Assignor therein and rights to the security deposit
thereunder. The tenant improvements are transferred on an “as-is-where-is”
basis, without representation or warranty of any kind.

     Section 2 . Assumption And Indemnification. (a) Assignee hereby assumes and
agrees to pay, perform and discharge, as and when due, all of Assignor’s
liabilities and obligations under the Building 2 Lease arising and accruing from
and after the date hereof.

     (b) Assignee hereby agrees to indemnify, defend and hold harmless Assignor
from and against all of Assignor’s obligations and liabilities under and with
respect to the Building 2 Lease and the Premises arising or accruing from and
after the date hereof.

     (c) Assignor hereby agrees to indemnify, defend and hold harmless Assignee
from and against all of Assignor’s obligations and liabilities under and with
respect to the Building 2 Lease and the Premises arising or accruing prior to
the date hereof.

     Section 3 . Apportionments Of Payments. Assignee or Assignor, as
applicable, shall reimburse the other for its (the reimbursing party’s)
proportionate share of any payments made by the other pursuant to the Building 2
Lease attributable to any period during which the reimbursing party is in
possession of the Premises, on a per diem basis based upon the actual number of
days in the relevant payment period. Additionally, Assignee shall pay Assignor
the amount of Aradigm’s security deposit under the Building 2 Lease less the sum
of all amounts, if any, claimed by Landlord pursuant to Section 7(b) hereof.

     Section 4 . Landlord Agreement. (a) Landlord hereby consents to the
assignment set forth in Section 1 above and agrees that Section 14.1(i)
(“Cross-Default”) of the Building 2 Lease shall not apply with respect to any
lease under which, at the time of any default under such lease, Assignee or any
person or entity which controls, is controlled by or is under common control of
the Assignee, is not the tenant.

     Section 5 . First Refusal Right. Landlord hereby ratifies and confirms
Assignee’s first refusal right with respect to the Option Space (as defined in
the Building 2 Lease) under Section 1.3 of the Building 2 Lease and hereby
certifies that the Property includes the Option Space. Landlord, Assignor and
Assignee acknowledge that Assignor and Landlord or Landlord’s affiliate are by
separate instrument terminating or subordinating to the rights of Assignee any
first refusal rights with respect to the Option Space granted to Assignor under
the Phase V Lease (as defined in the Building 2 Lease).

H-3



--------------------------------------------------------------------------------



 



     Section 6 . Lender Consent. Lender hereby consents to each of the
provisions of this Agreement including Landlord’s agreements set forth in
Sections 4 and 5 above.

     Section 7 . Estoppels. (a) Assignor hereby certifies to the other parties
hereto that (i) it is not in default under the Building 2 Lease nor to its
knowledge is there any event which with notice or lapse of time or both would
constitute a default by Assignor thereunder, (ii) to its knowledge, except as
set forth in Section 7(b) hereof, Landlord has no claim against the security
deposit under the Building 2 Lease nor is there any event which with notice or
lapse of time would give rise to such a claim by Landlord and (iii) to its
knowledge, Landlord is not in default under the Building 2 Lease nor is there
any event which with notice or lapse of time or both would constitute a default
by Landlord thereunder.

     (b) Landlord hereby certifies to the other parties that (i) the definition
of the Building 2 Lease contained in the recitals hereto correctly describes the
Building 2 Lease and that the Building 2 Lease has not been further
supplemented, amended or otherwise modified, (ii) to its knowledge, Assignor is
not in default under the Building 2 Lease nor is there any event which with
notice or lapse of time or both would constitute a default by Assignor
thereunder, (iii) Landlord holds a security deposit under the Building 2 Lease
from Assignor in the amount of $7,200 and (iv) Landlord has no existing claim
against such security deposit nor, to its knowledge, is there any event which
with notice or lapse of time or both would give rise to such a claim by
Landlord.

     Section 8 . Representations And Warranties. Each party hereto represents to
the others that it (the party giving the representation) has the right and power
to enter into this Agreement, that this Agreement has been duly authorized,
executed and delivered by it, and that this Agreement is valid, binding and
enforceable against it, except with regards to bankruptcy and similar laws
affecting creditors’ rights generally and general principles of equity.

     Section 9 . Miscellaneous. (a) The parties hereto agree to execute and
deliver such further Agreements and do such further acts and things as may be
required or desirable to carry out the intent and purpose of this Agreement.

     (b) Any provision of this Agreement may be amended or waived if, and only
if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by the parties hereto or, in the case of a waiver, by the party
against whom the waiver is to be effective. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

H-4



--------------------------------------------------------------------------------



 



     (c) Nothing in this Agreement shall diminish the rights of either party
under the Restructuring Agreement dated September 28, 2004 between Assignor,
Assignee and Novo Nordisk A/S or any other Transaction Agreement (as defined
therein).

     (d) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement is for the sole benefit of the parties hereto and their
successors and permitted assigns, and, except as otherwise contemplated herein,
nothing herein express or implied shall give or be construed to give any person,
other than the parties hereto and their successors and permitted assigns, any
legal or equitable rights hereunder.

     (e) This Agreement shall be governed by and construed in accordance with
the law of California, without regard to the conflicts of law rules thereof.

     (f) This Agreement may be executed in one or more counterparts (including
by photocopy or facsimile), each of which shall be deemed to be an original and
all of which, when taken together, shall constitute one and the same Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

H-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

                  ARADIGM CORPORATION, as Assignor
 
           

  By:  

--------------------------------------------------------------------------------

Name:    

      Title:    
 
           

 
NOVO NORDISK DELIVERY TECHNOLOGIES, INC., as Assignee
 
           

  By:  

--------------------------------------------------------------------------------

Name:    

      Title:    
 
           

 
HAYWARD POINT EDEN I LIMITED PARTNERSHIP, as Landlord
 
           

  By:   BRITTANIA DEVELOPMENTS, INC, a California Corporation, General Partner
 
           

  By:  

--------------------------------------------------------------------------------

Name:    

      Title:    

           

 
NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, as Lender
 
           

  By:  

--------------------------------------------------------------------------------

Name:    

      Title:    

H-6



--------------------------------------------------------------------------------



 



     
STATE OF                    
   )

   )    ss
COUNTY OF
   )
                   
   

     On                                                           , 2004, before
me,                                        personally appeared                  
                    , a                    of ARADIGM CORPORATION, a            
       corporation, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose names(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signatures(s) on the instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

     

--------------------------------------------------------------------------------

   
Notary Public
   

(This area for official seal)

     
STATE OF                    
   )

   )     ss
COUNTY OF
   )
                   
   

     On                                                           , 2004, before
me,                                        personally appeared                  
                    , a                    of NOVO NORDISK DELIVERY
TECHNOLOGIES, INC., a                     corporation, personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person(s)
whose names(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signatures(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

     

--------------------------------------------------------------------------------

   
Notary Public
   

(This area for official seal)

H-7



--------------------------------------------------------------------------------



 



     
STATE OF                    
   )

   )     ss
COUNTY OF
   )
                   
   

     On                                                           , 2004, before
me,                                        personally appeared                  
                    , a                     of BRITTANIA DEVELOPMENTS, INC, a
California corporation, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose names(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signatures(s) on the instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

     

--------------------------------------------------------------------------------

   
Notary Public
   

(This area for official seal)

     
STATE OF                    
   )

   )     ss
COUNTY OF
   )
                   
   

     On                                                           , 2004, before
me,                                        personally appeared                  
                    , a                    of NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY, a                     corporation, personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person(s) whose names(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signatures(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

     

--------------------------------------------------------------------------------

   
Notary Public
   

(This area for official seal)

H-8



--------------------------------------------------------------------------------



 



EXHIBIT A

[Location of Premises]

H-9



--------------------------------------------------------------------------------



 



EXHIBIT B

Improved real property located in the City of Hayward, County of Alameda, State
of California, more particularly described as follows:

Lots 2, 3, 4, 5 and 7, Tract 4019, filed June 28, 1979, Map Book 110, Pages 97,
98 and 99, Alameda County Records.

Subject to easements, restrictions and other matters of record affecting title.

H-10



--------------------------------------------------------------------------------



 



Exhibit C

[Description of Mortgage to be provided by Landlord and Lender]

H-11



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION OF LEASE, LANDLORD

AGREEMENT AND LENDER CONSENT

     ASSIGNMENT AND ASSUMPTION OF LEASE, LANDLORD AGREEMENT AND LENDER CONSENT
(“Agreement”), dated as of                                                     
     , 2004, between ARADIGM CORPORATION, a California corporation (“Assignor”),
NOVO NORDISK DELIVERY TECHNOLOGIES, INC., a Delaware corporation (“Assignee”),
HAYWARD POINT EDEN I LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”) and NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin
Corporation (“Lender”).

W I T N E S S E T H :

     WHEREAS, Assignor is the tenant of certain premises (the “Premises”) (more
particularly described in Exhibit A hereto and located on real property
described in Exhibit B hereto, the “Property”) under a Lease dated as of July 1,
2000 between Landlord, as landlord, and Assignor, as tenant (a Memorandum of
which is recorded in [ ], Alameda County Records) (the “Building 3 Lease”);

     WHEREAS, Assignor and Assignee are restructuring their existing business
relationships and, accordingly, Assignor desires to assign to Assignee and
Assignee desires to acquire from Assignor all right, title and interest in and
under the Building 3 Lease, subject to and upon the terms and conditions
hereinafter set forth;

     WHEREAS, Landlord is the owner and holder of landlord’s interest under the
Building 3 Lease and desires to consent to the assignment and agree that the
cross default contained in the Building 3 Lease shall be effective only as
modified by this Agreement; and

     WHEREAS, Lender is the owner and holder of the mortgage described in
Exhibit C hereto covering the Property and desires to consent to this Agreement;

     NOW, THEREFORE, in consideration of the agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignee, Assignor, Landlord and Lender agree as follows:

     Section 1 . Assignment. Assignor hereby assigns, transfers, sets over and
conveys to Assignee all of Assignor’s right, title and interest in, to and under
the Building 3 Lease including, without limitation, any rights to tenant
improvements constructed by Assignor therein and rights to the security deposit
thereunder. The

H-12



--------------------------------------------------------------------------------



 



tenant improvements are transferred on an “as-is-where-is” basis, without
representation or warranty of any kind.

     Section 2 . Assumption And Indemnification. (a) Assignee hereby assumes and
agrees to pay, perform and discharge, as and when due, all of Assignor’s
liabilities and obligations under the Building 3 Lease arising and accruing from
and after the date hereof.

     (a) Assignee hereby agrees to indemnify, defend and hold harmless Assignor
from and against all of Assignor’s obligations and liabilities under and with
respect to the Building 3 Lease and the Premises arising or accruing from and
after the date hereof.

     (b) Assignor hereby agrees to indemnify, defend and hold harmless Assignee
from and against all of Assignor’s obligations and liabilities under and with
respect to the Building 3 Lease and the Premises arising or accruing prior to
the date hereof.

     Section 3 . Apportionments Of Payments. Assignee or Assignor, as
applicable, shall reimburse the other for its (the reimbursing party’s)
proportionate share of any payments made by the other pursuant to the Building 3
Lease attributable to any period during which the reimbursing party is in
possession of the Premises, on a per diem basis based upon the actual number of
days in the relevant payment period. Additionally, Assignee shall pay Assignor
the amount of Aradigm’s security deposit under the Building 3 Lease less the sum
of all amounts, if any, claimed by Landlord pursuant to Section 6(b) hereof.

     Section 4 . Landlord Agreement. (a) Landlord hereby consents to the
assignment set forth in Section 1 above and agrees that Section 14.1(i)
(“Cross-Default”) of the Building 3 Lease shall not apply with respect to any
lease under which, at the time of any default under such lease, Assignee or any
person or entity which controls, is controlled by or is under common control of
the Assignee, is not the tenant.

     Section 5 . Lender Consent. Lender hereby consents to each of the
provisions of this Agreement including Landlord’s agreement set forth in
Section 4 above.

     Section 6 . Estoppels. (a) Assignor hereby certifies to the other parties
hereto that (i) it is not in default under the Building 3 Lease nor to its
knowledge is there any event which with notice or lapse of time or both would
constitute a default by Assignor thereunder, (ii) to its knowledge, except as
set forth in Section 6(b) hereof, Landlord has no claim against the security
deposit under the Building 3 Lease nor is there any event which with notice or
lapse of time would give rise to such a claim by Landlord and (iii) to its
knowledge, Landlord is not in default under the Building 3 Lease nor is there
any event which with notice or lapse of time or both would constitute a default
by Landlord thereunder.

H-13



--------------------------------------------------------------------------------



 



     (b) Landlord hereby certifies to the other parties that (i) the definition
of the Building 3 Lease contained in the recitals hereto correctly describes the
Building 3 Lease and that the Building 3 Lease has not been further
supplemented, amended or otherwise modified, (ii) to its knowledge, Assignor is
not in default under the Building 3 Lease nor is there any event which with
notice or lapse of time or both would constitute a default by Assignor
thereunder, (iii) Landlord holds a security deposit under the Building 3 Lease
from Assignor in the amount of $10,566.43 and (iv) Landlord has no existing
claim against such security deposit nor, to its knowledge, is there any event
which with notice or lapse of time or both would give rise to such a claim by
Landlord.

     Section 7 . Representations And Warranties. Each party hereto represents to
the others that it (the party giving the representation) has the right and power
to enter into this Agreement, that this Agreement has been duly authorized,
executed and delivered by it, and that this Agreement is valid, binding and
enforceable against it, except with regards to bankruptcy and similar laws
affecting creditors’ rights generally and general principles of equity.

     Section 8 . Miscellaneous. (a) The parties hereto agree to execute and
deliver such further Agreements and do such further acts and things as may be
required or desirable to carry out the intent and purpose of this Agreement.

     (b) Any provision of this Agreement may be amended or waived if, and only
if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by the parties hereto or, in the case of a waiver, by the party
against whom the waiver is to be effective. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

     (c) Nothing in this Agreement shall diminish the rights of either party
under the Restructuring Agreement dated September 28, 2004 between Assignor,
Assignee and Novo Nordisk A/S or any other Transaction Agreement (as defined
therein).

     (d) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement is for the sole benefit of the parties hereto and their
successors and permitted assigns, and, except as otherwise contemplated herein,
nothing herein express or implied shall give or be construed to give any person,
other than the parties hereto and their successors and permitted assigns, any
legal or equitable rights hereunder.

     (e) This Agreement shall be governed by and construed in accordance with
the law of California, without regard to the conflicts of law rules thereof.

H-14



--------------------------------------------------------------------------------



 



     (f) This Agreement may be executed in one or more counterparts (including
by photocopy or facsimile), each of which shall be deemed to be an original and
all of which, when taken together, shall constitute one and the same Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

H-15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

                  ARADIGM CORPORATION, as
      Assignor
 
           

  By:  

--------------------------------------------------------------------------------

Name:    

      Title:    
 
                NOVO NORDISK DELIVERY
      TECHNOLOGIES, INC., as Assignee
 
           

  By:  

--------------------------------------------------------------------------------

Name:    

      Title:    
 
                HAYWARD POINT EDEN I LIMITED
      PARTNERSHIP,as Landlord
 
                By:    BRITTANIA DEVELOPMENTS,
INC, a California Corporation,
General Partner
 
           

  By:  

--------------------------------------------------------------------------------

Name:    

      Title:    
 
                NORTHWESTERN MUTUAL LIFE
      INSURANCE COMPANY,as Lender
 
           

  By:  

--------------------------------------------------------------------------------

Name:    

      Title:    

H-16



--------------------------------------------------------------------------------



 



     
STATE OF                    
   )

   )ss
COUNTY OF
   )
                   
   

     On                                                           , 2004, before
me,                                                                             
  personally appeared                                       , a                
   of ARADIGM CORPORATION, a                     corporation, personally known
to me (or proved to me on the basis of satisfactory evidence) to be the
person(s) whose names(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signatures(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

WITNESS my hand and official seal.

     

--------------------------------------------------------------------------------

   
Notary Public
   

     
STATE OF                    
   )

   )ss
COUNTY OF
   )
                   
   

     On                                                           , 2004, before
me,                                                                            
    personally appeared                                       , a              
     of NOVO NORDISK DELIVERY TECHNOLOGIES, INC., a                    
corporation, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose names(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signatures(s) on the instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

     

--------------------------------------------------------------------------------

   
Notary Public
   

H-17



--------------------------------------------------------------------------------



 



(This area for official seal)

     
STATE OF                    
   )

   )ss
COUNTY OF
   )
                   
   

     On                                                           , 2004, before
me,                                                                            
  personally appeared                                       , a                
                      of BRITTANIA DEVELOPMENTS, INC, a California corporation,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose names(s) is/are subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signatures(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

WITNESS my hand and official seal.

     

--------------------------------------------------------------------------------

   
Notary Public
   

(This area for official seal)

     
STATE OF                    
   )

   )ss
COUNTY OF
   )
                   
   

     On                                                           , 2004, before
me,                                                                            
  personally appeared                                       , a                
                      of NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a         
          corporation, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose names(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signatures(s) on the instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

     

--------------------------------------------------------------------------------

   
Notary Public
   

 
(This area for official seal)

H-18



--------------------------------------------------------------------------------



 



EXHIBIT A

[Location of Premises]

H-19



--------------------------------------------------------------------------------



 



EXHIBIT B

Improved real property located in the City of Hayward, County of Alameda, State
of California, more particularly described as follows:

Lots 2, 3, 4, 5 and 7, Tract 4019, filed June 28, 1979, Map Book 110, Pages 97,
98 and 99, Alameda County Records.

Subject to easements, restrictions and other matters of record affecting title.

H-20



--------------------------------------------------------------------------------



 



Exhibit C

[Description of Mortgage to be provided by Landlord and Lender]

H-21